Exhibit 10.1

Second Amended and Restated US Loan Agreement

by and between

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)

formerly known as Congress Financial Corporation (Central),

as Revolving Lender and Administrative and Collateral Agent

- and -

EXPORT DEVELOPMENT CANADA

as a Tranche B Lender and Tranche B Agent

- and each of -

SMTC MANUFACTURING CORPORATION OF CALIFORNIA

SMTC MANUFACTURING CORPORATION OF MASSACHUSETTS

SMTC MEX HOLDINGS, INC.

collectively, as US Borrowers

Dated: August 7, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.      DEFINITIONS

   2

1.1

   “Accounts”    2

1.2

   “Adjusted Libor Rate”    3

1.3

   “Agent”    3

1.4

   “Amended and Restated US Loan Agreement”    3

1.5

   “Applicable Margin”    3

1.6

   “Approved Fund”    4

1.7

   “Availability Reserves”    4

1.8

   “Bankruptcy Code”    4

1.9

   “Blocked Accounts”    4

1.10

   “Borrowing Base”    5

1.11

   “Borrowing Base Certificate”    6

1.12

   “Business Day”    6

1.13

   “Canadian Advances”    6

1.14

   “Canadian Agent”    6

1.15

   “Canadian Availability Reserves”    6

1.16

   “Canadian Borrower”    6

1.17

   “Canadian Borrowing Base”    7

1.18

   “Canadian Eligible Accounts”    7

1.19

   “Canadian Excess Availability”    7

1.20

   “Canadian Financing Agreements”    7

1.21

   “Canadian Hedge Agreements”    7

1.22

   “Canadian Hedging Liabilities”    7

1.23

   “Canadian Lenders”    7

1.24

   “Canadian Letter of Credit Accommodations”    7

1.25

   “Canadian Loan Agreement”    8

1.26

   “Canadian Loans”    8

1.27

   “Canadian Mark to Market Exposure”    8

1.28

   “Canadian Obligations”    8

1.29

   “Canadian Priority Event”    8

1.30

   “Canadian Revolving Lender”    8

1.31

   “Canadian Revolving Loans”    8

1.32

   “Canadian Revolving Maximum Credit”    8

1.33

   “Canadian Special Agent Advances”    8

1.34

   “Canadian Special Tranche B Agent Advances”    9

1.35

   “Canadian Term Loan”    9

1.36

   “Canadian Tranche B Agent”    9

1.37

   “Canadian Tranche B Loan”    9

1.38

   “Canadian Tranche B Lenders”    9

1.39

   “Capital Expenditures”    9

1.40

   “Capital Lease”    9

1.41

   “CCAA”    9

1.42

   “Closing Date”    9

 

- i -



--------------------------------------------------------------------------------

1.43

   “Collateral”    10

1.44

   “Combined Eligible Accounts”    10

1.45

   “Control”    10

1.46

   “Debt Offering”    10

1.47

   “Default”    10

1.48

   “Deposit Account Control Agreement”    10

1.49

   “EBITDA”    10

1.50

   “EDC”    11

1.51

   “Eligible Accounts”    11

1.52

   “Eligible Inventory”    13

1.53

   “Eligible WIP Inventory”    14

1.54

   “Enforcement Action”    14

1.55

   “Environmental Laws”    14

1.56

   “Equipment”    15

1.57

   “Equity Offering”    15

1.58

   “Equivalent Amount”    15

1.59

   “ERISA”    15

1.60

   “ERISA Affiliate”    15

1.61

   “ERISA Event”    16

1.62

   “Excess Cash Flow”    16

1.63

   “Existing Security”    16

1.64

   “Existing Security Agreements”    17

1.65

   “Event of Default”    17

1.66

   “Financing Agreements”    17

1.67

   “Fixed Charge Coverage Ratio”    17

1.68

   “Fixed Charges”    17

1.69

   “Full Control Notice”    17

1.70

   “GAAP”    17

1.71

   “General Security Agreement”    18

1.72

   “Hazardous Materials”    18

1.73

   “Hedge Agreement”    18

1.74

   “Hedging Liabilities”    18

1.75

   “HTM”    18

1.76

   “Inactive Subsidiaries”    19

1.77

   “Information Certificate”    19

1.78

   “Interest Expense”    19

1.79

   “Interest Payment Date”    19

1.80

   “Interest Period”    19

1.81

   “Interest Rate”    19

1.82

   “Inventory”    20

1.83

   “ISDA”    20

1.84

   “Junior Participation”    20

1.85

   “Leased Real Property”    20

1.86

   “Letter of Credit Accommodations”    20

1.87

   “Libor Rate”    20

1.88

   “Libor Rate Loan”    21

 

- ii -



--------------------------------------------------------------------------------

1.89

   “Lien”    21

1.90

   “Loans”    21

1.91

   “Major Customer”    21

1.92

   “Major Customer Designated Facilities”    21

1.93

   “Mark to Market Exposure”    21

1.94

   “Material Adverse Effect”    22

1.95

   “Maturity Date”    22

1.96

   “Measurement Date”    22

1.97

   “Mexican Negative Pledge Agreement”    22

1.98

   “Mexican Obligor Collateral”    22

1.99

   “Mexican Obligors”    22

1.100

   “Mexican Security Documents”    23

1.101

   “Mexican Undertaking”    23

1.102

   “Moody’s”    23

1.103

   “Multiemployer Plan”    23

1.104

   “Net Amount of Eligible Accounts”    23

1.105

   “Obligations”    23

1.106

   “Obligor”    24

1.107

   “Officer’s Compliance Certificate”    24

1.108

   “Original US Loan Agreement”    24

1.109

   “Payment Account”    24

1.110

   “PBGC”    24

1.111

   “Pension Plans”    24

1.112

   “Person” or “person”    24

1.113

   “PPSA”    24

1.114

   “Priority Event”    25

1.115

   “Priority Payables Reserve”    25

1.116

   “Prime Rate”    25

1.117

   “Real Property”    25

1.118

   “Records”    26

1.119

   “Reference Rate”    26

1.120

   “Reference Rate Loans”    26

1.121

   “Register”    26

1.122

   “Registered Tranche B Loan”    26

1.123

   “Registered Tranche B Loan Note”    26

1.124

   “Reportable Event”    26

1.125

   “Required Lenders”    26

1.126

   “Required Tranche B Lenders”    27

1.127

   “Revolving Lender”    27

1.128

   “Revolving Loan Priority Collateral”    27

1.129

   “Revolving Loans”    27

1.130

   “S&P”    27

1.131

   “SMTC Corporation”    27

1.132

   “SMTC Mex Holdings”    27

1.133

   “SMTC Mex Holdings Inventory”    27

1.134

   “Solvent”    27

 

- iii -



--------------------------------------------------------------------------------

1.135

   “Special Agent Advances”    28

1.136

   “Special Tranche B Agent Advances”    28

1.137

   “Spot Rate”    28

1.138

   “Subsidiaries”    28

1.139

   “Total Debt”    28

1.140

   “Total Excess Availability”    28

1.141

   “Total Leverage Ratio”    29

1.142

   “Tranche B Agent”    29

1.143

   “Tranche B Lenders”    29

1.144

   “Tranche B Loan”    29

1.145

   “Tranche B Loan Action Default”    29

1.146

   “Tranche B Loan Action Default Notice”    29

1.147

   “Tranche B Loan Interest Rate”    29

1.148

   “Tranche B Loan Fee Letter”    30

1.149

   “Tranche B Loan Priority Collateral”    30

1.150

   “Transferee”    30

1.151

   “UCC”    30

1.152

   “US”    30

1.153

   “US Borrowers”    30

1.154

   “US Dollar Amount”    30

1.155

   “US Excess Availability”    31

1.156

   “US Lenders”    31

1.157

   “US Reference Bank”    31

1.158

   “US Revolving Maximum Credit”    31

1.159

   “US Tax Code”    31

1.160

   “Value”    31

1.161

   “Wachovia”    31

1.162

   “WARN”    31

SECTION 2.      CREDIT FACILITIES

   32

2.1

   Revolving Loans    32

2.2

   Letter of Credit Accommodations    32

2.3

   Tranche B Loan    36

2.4

   Availability Reserves    39

2.5

   Taxes    39

2.6

   Hedge Agreements    40

SECTION 3.      INTEREST AND FEES

   41

3.1

   Interest    41

3.2

   Closing Fee    43

3.3

   Intentionally Deleted    43

3.4

   Intentionally Deleted    43

3.5

   Intentionally Deleted    43

3.6

   Increased Costs and Changes in Law    43

 

- iv -



--------------------------------------------------------------------------------

SECTION 4.      CONDITIONS PRECEDENT

   45

4.1

   Intentionally Deleted    45

4.2

   Conditions Precedent to All Loans and Letter of Credit Accommodations    45

SECTION 5.      COLLECTION AND ADMINISTRATION

   46

5.1

   US Borrowers’ Loan Account    46

5.2

   Statements    46

5.3

   Collection of Accounts    46

5.4

   Payments    48

5.5

   Authorization to Make Loans and Letter of Credit Accommodations    53

5.6

   Use of Proceeds    54

5.7

   Obligations Several; Independent Nature of US Lenders’ Rights    54

SECTION 6.      COLLATERAL REPORTING AND COVENANTS

   54

6.1

   Collateral Reporting    54

6.2

   Accounts Covenants    55

6.3

   Inventory Covenants    57

6.4

   Equipment Covenants    58

6.5

   Power of Attorney    58

6.6

   Right to Cure    59

6.7

   Access to Premises    59

SECTION 7.      REPRESENTATIONS AND WARRANTIES

   60

7.1

   Corporate Existence, Power and Authority; Subsidiaries    60

7.2

   Financial Statements; No Material Adverse Change    60

7.3

   Name; State of Organization; Chief Executive Office; Collateral Locations   
60

7.4

   Priority of Liens; Title to Properties    61

7.5

   Tax Returns    61

7.6

   Litigation    62

7.7

   Compliance with Other Agreements and Applicable Laws    62

7.8

   Bank Accounts    62

7.9

   Accuracy and Completeness of Information    62

7.10

   Status of Pension Plans    63

7.11

   Environmental Compliance    64

7.12

   U.S. Legislation    65

7.13

   Intellectual Property    65

7.14

   Subsidiaries; Affiliates; Capitalization; Solvency    66

7.15

   Survival of Warranties; Cumulative    66

7.16

   Inactive Subsidiaries    66

7.17

   Labour Disputes    67

7.18

   Interrelated Business    67

SECTION 8.      AFFIRMATIVE AND NEGATIVE COVENANTS

   68

8.1

   Maintenance of Existence    68

8.2

   New Collateral Locations    68

 

- v -



--------------------------------------------------------------------------------

8.3

   Compliance with Laws, Regulations, Etc.    68

8.4

   Payment of Taxes and Claims    69

8.5

   Insurance    70

8.6

   Financial Statements and Other Information    70

8.7

   Sale of Assets, Consolidation, Amalgamation, Dissolution, Merger, Etc.    73

8.8

   Encumbrances    73

8.9

   Indebtedness    74

8.10

   Loans, Investments, Guarantees, Etc.    74

8.11

   Dividends and Redemptions    75

8.12

   Transactions with Affiliates    75

8.13

   Intellectual Property    76

8.14

   Additional Bank Accounts    76

8.15

   Operation of Pension Plans    76

8.16

   Costs and Expenses    77

8.17

   Further Assurances    78

8.18

   EBITDA    79

8.19

   Inactive Subsidiaries    79

8.20

   End of Fiscal Years; Fiscal Quarters    79

8.21

   Change in Business    80

8.22

   Fixed Charge Coverage Ratio    80

8.23

   Maximum Total Debt    81

8.24

   Maximum Capital Expenditures    82

8.25

   After Acquired Real Property    83

SECTION 9.      EVENTS OF DEFAULT AND REMEDIES

   83

9.1

   Events of Default    83

9.2

   Remedies    85

SECTION 10.    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

   93

10.1

   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver    93

10.2

   Waiver of Notices    95

10.3

   Amendments and Waivers    95

10.4

   Waiver of Counterclaim    96

10.5

   Indemnification    96

SECTION 11.    TERM OF AGREEMENT; MISCELLANEOUS

   97

11.1

   Term    97

11.2

   Notices    97

11.3

   Partial Invalidity    98

11.4

   Successors and Assignment    98

11.5

   Entire Agreement    100

11.6

   Headings    100

11.7

   Judgment Currency    101

11.8

   Interpretative Provisions    101

11.9

   Counterparts    102

 

- vi -



--------------------------------------------------------------------------------

11.10

   Joint and Several Liability    102

11.11

   Tranche B Lenders Purchase Option    102

11.12

   Revolving Lender Purchase Option    104

11.13

   Competing Purchase Options    105

11.14

   Canadian Obligation Purchase Requirement    106

SECTION 12.    THE AGENT AND THE TRANCHE B AGENT

   106

12.1

   Appointment, Powers and Immunities    106

12.2

   Reliance By Agent and Tranche B Agent    107

12.3

   Events of Default    107

12.4

   Agents in their Individual Capacity    107

12.5

   Indemnification    108

12.6

   Non-Reliance on Agent, Tranche B Agent and Other Lenders    108

12.7

   Failure to Act    109

12.8

   Concerning the Collateral and the Related Financing Agreements    109

12.9

   Field Audit, Examination Reports and other Information; Disclaimer by Lenders
   109

12.10

   Collateral Matters    110

12.11

   Agency for Perfection    111

12.12

   Successor Agent and Tranche B Agent    112

12.13

   Existing Security held for Obligations    113

SECTION 13.    ACKNOWLEDGEMENT AND RESTATEMENT

   113

13.1

   Existing Obligations    113

13.2

   Acknowledgment of Security Interests    113

13.3

   Amended and Restated US Loan Agreement    113

13.4

   Restatement    114

 

- vii -



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Information Certificates Schedule 1.11    Form of Borrowing Base
Certificate Schedule 1.51(f)    Form of Billing Authorization Letter re:
Accounts Schedule 1.51(g)    Form of No-Offset Agreement re: Accounts Schedule
1.52    Form of Inventory Purchase Agreement Schedule 1.64    Description of
Existing Security Agreements Schedule 1.92    Major Customer Designated
Facilities Schedule 1.100    Mexican Security Documents Schedule 2.3(b)(i)   
Tranche B Loan Amortization Schedule Schedule 7.4    Existing Liens Schedule 7.8
   Bank Accounts Schedule 7.17    Labour Disputes Schedule 8.9    Existing
Indebtedness Schedule 8.10    Existing Loans, Advances and Guarantees

 

- i -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED US LOAN AGREEMENT

This Second Amended and Restated US Loan Agreement dated August 7, 2008 is
entered into by and between Wachovia Capital Finance Corporation (Central),
formerly known as Congress Financial Corporation (Central), an Illinois
corporation, in its capacity as lender of Revolving Loans hereunder (in such
capacity together with its successors and assigns, “Revolving Lender”) and in
its capacity as agent (in such capacity together with its successors and
assigns, “Agent”), Export Development Canada (“EDC”), in its capacity as agent
for the Tranche B Lenders (in such capacity together with its successors and
assigns, “Tranche B Agent”), the lenders party hereto from time to time as
lenders of the Tranche B Loan (in such capacity together with their respective
successors and assigns, collectively, “Tranche B Lenders” and individually a
“Tranche B Lender”), SMTC Manufacturing Corporation of California, a California
corporation, SMTC Manufacturing Corporation of Massachusetts, a Massachusetts
corporation, and SMTC Mex Holdings, Inc., a Delaware corporation (collectively,
“US Borrowers”).

W I T N E S S E T H:

WHEREAS US Borrowers, Revolving Lender and Agent are parties to the US Loan
Agreement dated as of June 1, 2004 (as amended pursuant to a first amending
agreement dated March 31, 2005, a second amending agreement dated August 17,
2005, a third amending agreement dated June 12, 2006, an extension letter dated
August 1, 2006 and a fourth amending agreement dated September 20, 2006, the
“Original US Loan Agreement”) pursuant to which Revolving Lender has made and
may make loans and provide other financial accommodations to US Borrowers;

WHEREAS US Borrowers, Revolving Lender, Agent and Monroe Capital Management
Advisors LLC (“Monroe”), as Tranche B Lender and Tranche B Agent, amended and
restated the Original US Loan Agreement pursuant to an Amended and Restated US
Loan Agreement dated August 3, 2007 (the “Amended and Restated US Loan
Agreement”) pursuant to which Revolving Lender and Tranche B Lender have made
and may make loans and provide other financial accommodations to US Borrowers;

WHEREAS Monroe assigned all of its rights, title and interest in the Tranche B
Loan, the Financing Agreements and the Collateral (as Tranche B Lender) to each
of MC Funding USTRS II, LLC (“MC II”) and MC Funding USTRS, LLC (“MC”) pursuant
to assignment agreements dated August 10, 2007;

WHEREAS MC II and MC assigned all of their respective rights, title and interest
in the Tranche B Loan, the Financing Agreements and the Collateral (as Tranche B
Lenders) to Garrison Funding 2008-1 Ltd. (“Garrison”) pursuant to assignment
agreements dated June 2, 2008;

WHEREAS Garrison has assigned all of its rights, title and interest in the
Tranche B Loan, the Financing Agreements and the Collateral to EDC pursuant to
an assignment agreement dated as of the date hereof;



--------------------------------------------------------------------------------

WHEREAS Monroe has resigned as Tranche B Agent and the parties hereto have
appointed EDC to act as Tranche B Agent under this Agreement pursuant to a
resignation and appointment agreement dated as of the date hereof;

WHEREAS EDC is willing to become a Tranche B Lender and Tranche B Agent under
this Agreement and the other parties hereto are willing to amend and restate the
Amended and Restated US Loan Agreement on the terms and conditions set forth in
this Agreement;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

All terms used herein which are defined in the UCC (as hereinafter defined)
shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to US Borrowers, Revolving Lender, Tranche B Lender and
Agent pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and assigns. The
words “hereof”, “herein”, “hereunder”, “this Agreement” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not any particular provision of this Agreement and as this Agreement now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced. The word “including” when used in this Agreement shall mean
“including, without limitation”. References herein to any statute or any
provision thereof include such statute or provision as amended, revised,
re-enacted, and/or consolidated from time to time and any successor statute
thereto. An Event of Default (as hereinafter defined) shall exist or continue or
be continuing until such Event of Default is waived in accordance with
Section 10.3 or is cured in a manner satisfactory to the Required Lenders (as
hereinafter defined), if such Event of Default is capable of being cured as
determined by the Required Lenders. Any accounting term used herein unless
otherwise defined in this Agreement shall have the meanings customarily given to
such term in accordance with GAAP. “Canadian Dollars” and the sign “C$” mean
lawful money of Canada. “US Dollars” and the sign “US$” mean lawful money of the
US. All monetary amounts referred to in this Agreement are in US Dollars unless
otherwise stated. For purposes of this Agreement, the following terms shall have
the respective meanings given to them below:

 

1.1 “Accounts”

“Accounts” shall mean all present and future rights of each US Borrower to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.

 

- 2 -



--------------------------------------------------------------------------------

1.2 “Adjusted Libor Rate”

“Adjusted Libor Rate” shall mean, with respect to each Interest Period for any
Libor Rate Loan, the rate per annum (rounded upwards, if necessary, to the next
one-sixteenth (1/16th) of one percent (1%)) determined by dividing:

 

  (a) the Libor Rate for such Interest Period by:

 

  (b) a fraction equal to:

 

  (i) one (1); minus

 

  (ii) the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of US Dollars in a non-United States or an international
banking office of the US Reference Bank, used to fund a Libor Rate Loan or any
Libor Rate Loan made with the proceeds of such deposit, whether or not the US
Reference Bank actually holds or has made any such deposits or loans. The
Adjusted Libor Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.

 

1.3 “Agent”

“Agent” shall have the meaning set forth in the preamble to this Agreement.

 

1.4 “Amended and Restated US Loan Agreement”

“Amended and Restated US Loan Agreement” shall have the meaning set forth in the
preamble to this Agreement.

 

1.5 “Applicable Margin”

“Applicable Margin” shall mean the corresponding percentages per annum as set
forth in the table below. The Applicable Margin shall be determined and adjusted
quarterly on the date (each, a “Calculation Date”) on which each US Borrower
provides (or are required to provide) an Officer’s Compliance Certificate
pursuant to Section 8.6(a)(ii) for the most recently ended fiscal quarter of
SMTC Corporation; provided, however, that (a) the Applicable Margin shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of SMTC Corporation preceding the applicable
Calculation Date and (b) if US Borrowers fail to provide the Officer’s
Compliance Certificate as required by Section 8.6(a)(ii) for the most recently
ended fiscal quarter of SMTC Corporation preceding the applicable Calculation
Date, the Applicable Margin for such Calculation Date shall be based on Level I
until such time as such Officer’s Compliance Certificate is provided, at which
time the Level shall be determined by reference to the Total Leverage Ratio as
of the last day of the most recently ended fiscal quarter of SMTC Corporation
preceding such Calculation Date.

 

- 3 -



--------------------------------------------------------------------------------

Level

  

Total Leverage Ratio

   Applicable
Margin for
Libor Rate
Loans     Applicable
Margin for
Reference Rate
Loans  

Level I

   Greater than or equal to 2.00x    3.50 %   2.25 %

Level II

   Less than 2.00x but greater than or equal to 1.50x    3.00 %   1.75 %

Level III

   Less than 1.50x    2.50 %   1.25 %

 

1.6 “Approved Fund”

“Approved Fund” shall mean with respect to any US Lender that is a fund or
similar investment vehicle that makes or invests in commercial loans, any other
fund or similar investment vehicle that invests in commercial loans which is
managed or advised by the same investment advisor as such US Lender or by an
affiliate of such investment advisor.

 

1.7 “Availability Reserves”

“Availability Reserves” shall mean, as of any date of determination, such
amounts as Agent may from time to time establish and revise reducing the amount
of the Revolving Loans and Letter of Credit Accommodations which would otherwise
be available to US Borrowers under the lending formula(s) provided for herein:
(a) to reflect events, conditions, contingencies or risks which, as determined
by Agent, do or, with the giving of notice or passage of time would, affect
either (i) the Collateral or any other property which is security for the
Obligations or its value, (ii) the assets, business or prospects of US Borrowers
or any Obligor or (iii) the Liens and other rights of Agent, Tranche B Agent and
US Lenders in the Collateral (including the enforceability, perfection and
priority thereof) or (b) to reflect Agent’s belief that any collateral report or
financial information furnished by or on behalf of any US Borrower or any
Obligor to Agent is or may have been incomplete, inaccurate or misleading in any
material respect or (c) to reflect outstanding Letter of Credit Accommodations
as provided in Section 2.2 hereof or (d) to reflect Agent’s estimate of the
amount of any Priority Payables Reserve, or (e) in respect of any state of facts
which Agent determines constitutes an Event of Default or may, with notice or
passage of time or both, constitute an Event of Default or (f) to reflect
Agent’s good faith estimate of the amount of any reserve necessary to reflect
changes or fluctuations in applicable currency exchange markets and exchange
rates or to reflect the Mark to Market Exposure of any Hedge Agreement of US
Borrowers.

 

1.8 “Bankruptcy Code”

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101,
et seq.), as amended, and any successor statute.

 

1.9 “Blocked Accounts”

“Blocked Accounts” shall have the meaning set forth in Section 5.3(a) hereof.

 

- 4 -



--------------------------------------------------------------------------------

1.10 “Borrowing Base”

“Borrowing Base” shall mean, at any time, the US Dollar Amount equal to:

(a) ninety (90%) percent (less the trailing three (3) month average dilution
with respect to Eligible Accounts (based on the ratio of (1) the aggregate
amount of reductions in Eligible Accounts other than as a result of payments in
cash to (2) the aggregate amount of total sales) expressed as a percentage and
calculated to the nearest one-tenth of one (0.1%) percent by Agent in its sole
discretion on the first Business Day of each month) of the Net Amount of
Eligible Accounts; plus

(b) the least of: (i) fifty (50%) percent of the Value of Eligible Inventory
consisting of raw materials and finished goods; or (ii) eighty-five
(85%) percent of the appraised value of the Eligible Inventory expressed as a
percentage of cost value, net of liquidation expenses, with appraisals conducted
on an orderly liquidation basis at the expense of US Borrowers by independent
appraisers acceptable to Agent and otherwise in accordance with Section 6.3; or
(iii) twenty-five (25%) percent of the US Revolving Maximum Credit, plus

(c) the least of: (1) thirty-two (32%) percent of the Value of Eligible WIP
Inventory; or (2) eighty-five (85%) percent of the appraised value of the
Eligible WIP Inventory expressed as a percentage of cost value, net of
liquidation expenses, with appraisals conducted on an orderly liquidation basis
at the expense of US Borrowers by independent appraisers acceptable to Agent and
otherwise in accordance with Section 6.3; or (3) US$2,500,00; provided that:

 

  (i) the Borrowing Base on the Closing Date shall not include any Eligible WIP
Inventory based on this lending formula and no advance of a Revolving Loan based
on this lending formula with respect to Eligible WIP Inventory shall be made on
the Closing Date;

 

  (ii) the Borrowing Base shall not include any Eligible WIP Inventory based on
this lending formula and no advance of a Revolving Loan based on this lending
formula with respect to Eligible WIP Inventory shall be made until Agent
receives an appraisal as to the Eligible WIP Inventory in form, scope and
methodology acceptable to Agent in its sole discretion and by an appraiser
acceptable to Agent in its sole discretion, addressed to Agent or upon which
Agent is expressly permitted to rely; and

 

 

(iii)

the percentages in paragraph (c)(1) and (2) above and the US Dollar Dollar
Amount in paragraph (c)(3) above shall be reduced by twenty-five (25%) percent
on the first day of the third (3rd) month following the date of inclusion of
Eligible WIP Inventory in the Borrowing Base in accordance with paragraph
(c)(ii) above and a further twenty-five (25%) percent on the first day of every
three (3) months thereafter until reduced to zero; minus

(d) any Availability Reserves.

 

- 5 -



--------------------------------------------------------------------------------

For purposes only of applying the sub-limit on Revolving Loans based on Eligible
Inventory pursuant to paragraph (b)(iii) immediately above, Agent may treat the
then un-drawn amounts of outstanding Letter of Credit Accommodations for the
purpose of purchasing Eligible Inventory as Revolving Loans to the extent Agent
is in effect basing the issuance of the Letter of Credit Accommodations on the
Value of the Eligible Inventory being purchased with such Letter of Credit
Accommodations. In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sub-limit in paragraph
(b)(iii) immediately above, the outstanding Revolving Loans and Availability
Reserves shall be attributed first to any components of the lending formulas in
the Borrowing Base that are not subject to such sub-limit, before being
attributed to the components of the lending formulas subject to such sub-limit.

 

1.11 “Borrowing Base Certificate”

“Borrowing Base Certificate” shall mean a certificate executed by each US
Borrower, in substantially the form attached hereto as Schedule 1.11, setting
forth the Revolving Loans available to US Borrowers.

 

1.12 “Business Day”

“Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois or New York) on which Canadian Agent’s Toronto
office, Agent’s Chicago office, Tranche B Agent’s Chicago office and banks in
Toronto, Chicago, New York City and, with respect to Libor Rate Loans, London,
England, are open for business in the normal course.

 

1.13 “Canadian Advances”

“Canadian Advances” shall mean, collectively, as of the date of determination,
the aggregate outstanding amount of all loans and advances under the Canadian
Loan Agreement as of such date.

 

1.14 “Canadian Agent”

“Canadian Agent” shall mean Wachovia Capital Finance Corporation (Canada),
formerly known as Congress Financial Corporation (Canada), in its capacity as
agent, pursuant to the terms of the Canadian Loan Agreement and any replacement
or successor agent thereunder.

 

1.15 “Canadian Availability Reserves”

“Canadian Availability Reserves” shall mean “Availability Reserves” as such term
is defined under the Canadian Loan Agreement.

 

1.16 “Canadian Borrower”

“Canadian Borrower” shall mean SMTC Manufacturing Corporation of Canada/Societe
de Fabrication SMTC du Canada.

 

- 6 -



--------------------------------------------------------------------------------

1.17 “Canadian Borrowing Base”

“Canadian Borrowing Base” shall mean the “Borrowing Base” as such term is
defined under the Canadian Loan Agreement.

 

1.18 “Canadian Eligible Accounts”

“Canadian Eligible Accounts” shall mean “Eligible Accounts” as such term is
defined under the Canadian Loan Agreement.

 

1.19 “Canadian Excess Availability”

“Canadian Excess Availability” shall mean the US Dollar Amount, as determined by
Agent, calculated at any time, equal to: (a) the lesser of: (i) the Canadian
Borrowing Base subject to the sublimits and Canadian Availability Reserves
established by Canadian Agent from time to time under the Canadian Loan
Agreement and (ii) the Canadian Revolving Maximum Credit (less the Canadian Mark
to Market Exposure of Canadian Borrower under all its Canadian Hedge Agreements)
minus (b) the sum of: (i) the US Dollar Amount of all then outstanding and
unpaid Canadian Revolving Loans and Canadian Letter of Credit Accommodations
plus (ii) the aggregate amount of (x) all due but unpaid tax obligations as of
such time and (y) all trade payables of Canadian Borrower that are past due for
more than 60 days as of such time.

 

1.20 “Canadian Financing Agreements”

“Canadian Financing Agreements” shall mean “Financing Agreements” as such term
is defined under the Canadian Loan Agreement.

 

1.21 “Canadian Hedge Agreements”

“Canadian Hedge Agreements” shall mean “Hedge Agreements” as such term is
defined under the Canadian Loan Agreement.

 

1.22 “Canadian Hedging Liabilities”

“Canadian Hedging Liabilities” shall mean “Hedging Liabilities” as such term is
defined under the Canadian Loan Agreement.

 

1.23 “Canadian Lenders”

“Canadian Lenders” shall collectively mean Wachovia Capital Finance Corporation
(Canada) and Canadian Tranche B Lenders as lenders pursuant to the Canadian Loan
Agreement.

 

1.24 “Canadian Letter of Credit Accommodations”

“Canadian Letter of Credit Accommodations” shall mean letters of credit,
merchandise purchase or other guarantees issued or arranged by Canadian
Revolving Lender for Canadian Borrower or any Obligor under or in connection
with the Canadian Financing Agreements.

 

- 7 -



--------------------------------------------------------------------------------

1.25 “Canadian Loan Agreement”

“Canadian Loan Agreement” shall mean the Second Amended and Restated Canadian
Loan Agreement dated the date hereof between Canadian Borrower, Canadian Agent,
Canadian Tranche B Agent and Canadian Lenders, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.26 “Canadian Loans”

“Canadian Loans” shall mean the “Loans” as such term is defined under the
Canadian Loan Agreement.

 

1.27 “Canadian Mark to Market Exposure”

“Canadian Mark to Market Exposure” shall mean “Mark to Market Exposure” as such
term is defined under the Canadian Loan Agreement.

 

1.28 “Canadian Obligations”

“Canadian Obligations” shall mean the “Obligations” as such term is defined
under the Canadian Loan Agreement.

 

1.29 “Canadian Priority Event”

“Canadian Priority Event” shall mean “Priority Event” as such term is defined
under the Canadian Loan Agreement.

 

1.30 “Canadian Revolving Lender”

“Canadian Revolving Lender” shall mean “Revolving Lender” as such term is
defined under the Canadian Loan Agreement.

 

1.31 “Canadian Revolving Loans”

“Canadian Revolving Loans” shall mean “Revolving Loans” as such term is defined
under the Canadian Loan Agreement.

 

1.32 “Canadian Revolving Maximum Credit”

“Canadian Revolving Maximum Credit” shall mean US$45,000,000 minus the
outstanding Revolving Loans, Letter of Credit Accommodations and Mark to Market
Exposure of US Borrowers under all their Hedge Agreements. For greater
certainty, the aggregate of the US Revolving Maximum Credit and the Canadian
Revolving Maximum Credit shall at no time exceed US$45,000,000.

 

1.33 “Canadian Special Agent Advances”

“Canadian Special Agent Advances” shall mean “Special Agent Advances” as such
term is defined under the Canadian Loan Agreement.

 

- 8 -



--------------------------------------------------------------------------------

1.34 “Canadian Special Tranche B Agent Advances”

“Canadian Special Tranche B Agent Advances” shall mean “Special Tranche B Agent
Advances” as such term is defined under the Canadian Loan Agreement.

 

1.35 “Canadian Term Loan”

“Canadian Term Loan” shall mean the “Term Loan” as such term is defined under
the Canadian Loan Agreement.

 

1.36 “Canadian Tranche B Agent”

“Canadian Tranche B Agent” shall mean “Tranche B Agent” as such term is defined
under the Canadian Loan Agreement.

 

1.37 “Canadian Tranche B Loan”

“Canadian Tranche B Loan” shall mean “Tranche B Loan” as such term is defined in
the Canadian Loan Agreement.

 

1.38 “Canadian Tranche B Lenders”

“Canadian Tranche B Lenders” shall mean “Tranche B Lenders” as such term is
defined under the Canadian Loan Agreement.

 

1.39 “Capital Expenditures”

“Capital Expenditures” shall mean all expenditures for, or contracts for
expenditures for, any fixed or capital assets or improvements, or for
replacements, substitutions or additions thereto, which have a useful life of
more than one (1) year, including the direct or indirect acquisition of such
assets by way of offset items or otherwise and shall include the principal
amount of payments under Capital Leases during the applicable period.

 

1.40 “Capital Lease”

“Capital Lease” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any assets or property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.

 

1.41 “CCAA”

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada).

 

1.42 “Closing Date”

“Closing Date” shall mean August 7, 2008 or such later date as the conditions
precedent to effectiveness hereof are satisfied in the sole discretion of Agent
and Tranche B Agent.

 

- 9 -



--------------------------------------------------------------------------------

1.43 “Collateral”

“Collateral” shall mean all of the undertaking, property and assets, present and
future, real and personal, of each US Borrower and any other Obligor now or
hereafter pledged, charged, assigned, transferred and/or encumbered to secure,
either directly or indirectly, repayment of any of the Obligations.

 

1.44 “Combined Eligible Accounts”

“Combined Eligible Accounts” shall mean, collectively, Canadian Eligible
Accounts and Eligible Accounts.

 

1.45 “Control”

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or by contract or otherwise and,
when determining control based on ownership of voting securities, means, with
respect to control of a body corporate by a Person, the holding (other than by
way of security only) by or for the benefit of that Person, or affiliates of
that Person of securities of such body corporate or the right to vote or direct
the voting of securities of such body corporate to which, in the aggregate, are
attached more that 50% of the votes that may be cast to elect directors of the
body corporate, provided that the votes attached to those securities are
sufficient, if exercised, to elect a majority of the directors of the body
corporate.

 

1.46 “Debt Offering”

“Debt Offering” shall mean any incurrence of indebtedness by SMTC Corporation
and its Subsidiaries on terms and conditions approved in writing by Agent and
Tranche B Agent including that such indebtedness is fully subordinated in right
of payment to the Obligations and the Canadian Obligations.

 

1.47 “Default”

“Default” shall mean an event, circumstance or omission which, with any of the
giving of notice, a lapse of time or a failure to remedy the event, circumstance
or omission within a lapse of time, would constitute an Event of Default.

 

1.48 “Deposit Account Control Agreement”

“Deposit Account Control Agreement” shall have the meaning set forth in
Section 5.3(a) hereof.

 

1.49 “EBITDA”

“EBITDA” shall mean, as to any Person, with respect to any period, an amount
equal to the net income of such Person for such period determined in accordance
with GAAP, plus or minus, to the extent deducted or added in determining such
net income for such period, without duplication:

 

  (i) depreciation, amortization and other non-cash charges (including mark to
market adjustments for deferred stock units);

 

- 10 -



--------------------------------------------------------------------------------

  (ii) interest expenses;

 

  (iii) the provision of taxes for such period; and

 

  (iv) cash restructuring charges, extraordinary gains or losses and other
one-time cash charges as agreed to in writing by Agent (provided that up to
US$1,000,000 of such cash restructuring and other one-time cash charges per
fiscal year of SMTC Corporation do not need to be agreed to in writing by Agent
provided same are disclosed on the quarterly and/or annual financial statements
reviewed by external auditors). Any cash restructuring charges set out in the
June 2008 projections provided by US Borrowers to Agent in June 2008 shall be
deemed to be cash restructuring charges agreed to in writing by Agent for
purposes of this paragraph (iv).

 

1.50 “EDC”

“EDC” shall have the meaning set forth in the preamble to this Agreement.

 

1.51 “Eligible Accounts”

“Eligible Accounts” shall mean Accounts created by each US Borrower which are
and continue to be acceptable to Agent based on the criteria set forth below. In
general, Accounts shall be Eligible Accounts if:

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by a US Borrower or rendition of services by a US Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

(b) such Accounts are not unpaid for more than: (i) sixty (60) days after the
original due date; or (ii) ninety (90) days after the date of the original
invoice for them; or (iii) one hundred twenty (120) days after the date of the
original invoice for such Accounts agreed to in writing by Agent in its sole
discretion;

(c) such Accounts comply with the terms and conditions contained in
Section 6.2(c) of this Agreement;

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

(e) the chief executive office of the account debtor with respect to such
Accounts is located in the US or Canada and the Account is payable in Canadian
Dollars or US Dollars or, if the chief executive office of the account debtor
with respect to such Accounts is not located in the US or Canada, at Agent’s
option, if either: (i) the account debtor has delivered to such US Borrower an

 

- 11 -



--------------------------------------------------------------------------------

irrevocable letter of credit issued or confirmed by a bank satisfactory to Agent
and payable only in the United States in the currency in which the Account is
denominated, sufficient to cover such Account, in form and substance
satisfactory to Agent and, if required by Agent, the original of such letter of
credit has been delivered to Agent and the issuer thereof notified of the
assignment of the proceeds of such letter of credit to Agent; or (ii) such
Account is subject to credit insurance payable to Agent issued by an insurer and
on terms and in an amount acceptable to Agent; or (iii) such Account is
otherwise acceptable in all respects to Agent (subject to such lending formula
with respect thereto as Agent may determine); or (iv) if the account debtor is a
non-Canadian or non-US affiliate or subsidiary of a Major Customer, the Major
Customer issues a guarantee in writing, in favor of such US Borrower and Agent,
in form and substance satisfactory to Agent, guaranteeing payment of the
applicable Account to such US Borrower and Agent;

(f) such Accounts do not consist of progress billings, bill and hold invoices or
retainage invoices, except as to bill and hold invoices, if Agent shall have
received an agreement (each, a “Billing Authorization Letter re: Accounts”), in
writing, from the account debtor in substantially the form attached as Schedule
1.51(f) hereto and in form and substance satisfactory to Agent, confirming the
unconditional obligation of the account debtor to take delivery of the goods
related thereto and pay such invoice without set-off of any kind;

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of set-off against such Accounts;
provided, however (i) the portion of the Accounts of such account debtor in
excess of the amount at any time and from time to time owed by applicable US
Borrower to such account debtor or claimed owed by such account debtor may be
deemed Eligible Accounts and (ii) if Agent shall have received an agreement
(each, a “No-Offset Agreement re: Accounts”), in writing, from the account
debtor in substantially the form attached as Schedule 1.51(g) hereto and in form
and substance satisfactory to Agent, waiving any and all rights of set-off of or
in respect of such Accounts, such Accounts may be deemed Eligible Accounts;

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

(i) such Accounts are subject to the first priority, valid and perfected Lien in
favor of Agent and any goods giving rise thereto are not, and were not at the
time of the sale thereof, subject to any Liens except those permitted in this
Agreement;

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee or agent of or affiliated
with a US Borrower directly or indirectly by virtue of family membership,
ownership, control, management or otherwise;

(k) the account debtors with respect to such Accounts are not any foreign
government, the federal government of the US, any State, political subdivision,
department, agency or instrumentality thereof unless, if the account debtor is
the federal government of the US, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Agent;

 

- 12 -



--------------------------------------------------------------------------------

(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition;

(m) such Accounts of:

 

  (i) except as provided in sub-paragraph (ii) below, a single account debtor or
its affiliates do not constitute more than twenty-five (25%) percent of all
Combined Eligible Accounts; provided, however, that the portion of the Accounts
not in excess of such twenty-five (25%) percent threshold may be deemed Eligible
Accounts; and

 

  (ii) Ingenico SA or its affiliates and Harris Corporation and its affiliates
do not constitute more than thirty-five (35%) percent of all Combined Eligible
Accounts; provided, however, that the portion of the Accounts not in excess of
such thirty-five (35%) percent threshold may be deemed Eligible Accounts;

(n) such Accounts are not owed by an account debtor who has Accounts unpaid more
than ninety (90) days after the date of the original invoice for them which
constitute more than fifty (50%) percent of the total Accounts of such account
debtor;

(o) such Accounts are owed by account debtors whose total indebtedness to US
Borrowers does not exceed the credit limit with respect to such account debtors
as determined by Agent from time to time (but the portion of the Accounts not in
excess of such credit limit may still be deemed Eligible Accounts);

(p) such Accounts are owed by account debtors deemed creditworthy at all times
by Agent, as determined by Agent.

General criteria for Eligible Accounts may be established and revised from time
to time by Agent. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral.

 

1.52 “Eligible Inventory”

“Eligible Inventory” shall mean Inventory consisting of finished goods held for
resale in the ordinary course of the business of each US Borrower and raw
materials for such finished goods which are acceptable to Agent based on the
criteria set forth below. In general, Eligible Inventory shall not include
(a) work-in-process including components which are not part of finished goods;
(b) spare parts for equipment; (c) packaging and shipping materials;
(d) supplies used or consumed in a US Borrower’s business; (e) Inventory at
premises which are not owned and controlled by a US Borrower, except if: (A) in
respect of Inventory located at Major Customer

 

- 13 -



--------------------------------------------------------------------------------

Designated Facilities, Agent shall have received, in writing, inventory purchase
agreements (each, a “Inventory Purchase Agreement”), in substantially the form
attached as Schedule 1.52 hereto and in form and substance satisfactory to
Agent, executed by the relevant Major Customers, applicable US Borrower, Agent
and any other necessary party; and (B) in respect of all other Inventory at
premises which are not owned and controlled by a US Borrower, Agent shall have
received an agreement in writing from the person in possession of such Inventory
and/or the owner or operator of such premises in form and substance satisfactory
to Agent acknowledging Agent’s first priority Lien in the Inventory, waiving all
Liens and claims by such person against the Inventory and permitting Agent
access to, and the right to remain on, the premises so as to exercise Agent’s
and/or Lender’s rights and remedies and otherwise deal with the Collateral;
(f) Inventory subject to a Lien in favor of any person other than Agent except
those permitted in this Agreement; (g) bill and hold goods; (h) unserviceable,
obsolete, expired or slow moving Inventory; (i) Inventory which is not subject
to the first priority, valid and perfected Lien of Agent; (j) returned, damaged
and/or defective Inventory; (k) Inventory purchased or sold on consignment;
(l) subject to paragraph (e)(A) immediately above, Inventory located outside of
the US including Inventory located in Chihuahua, Mexico and (m) STMC Mex
Holdings Inventory or any Inventory over which Tranche B Agent or Tranche B
Lender has or could have a prior interest ahead of Agent or Revolving Lender.

General criteria for Eligible Inventory may be established and revised from time
to time by Agent. Any Inventory which is not Eligible Inventory shall
nevertheless be part of the Collateral.

 

1.53 “Eligible WIP Inventory”

“Eligible WIP Inventory” shall mean Inventory that is excluded from the
definition of Eligible Inventory by reason only of being work-in-process
including components which are not part of finished goods and which are
acceptable to Agent. General criteria for Eligible WIP Inventory may be
established and revised from time to time by Agent. Any Inventory which is not
Eligible WIP Inventory shall nevertheless be part of the Collateral.

 

1.54 “Enforcement Action”

“Enforcement Action” shall mean the exercise by Agent (or its assignee,
designee, affiliates or agents) in good faith and in a commercially reasonable
manner of any of its material enforcement rights and remedies as a secured
creditor under this Agreement or other Financing Agreements, applicable law or
otherwise, in respect of any of the Collateral including the Mexican Obligor
Collateral, at any time following the occurrence of an Event of Default.

 

1.55 “Environmental Laws”

“Environmental Laws” shall mean with respect to any Person all federal (US and
Canada), state, provincial, district, local, municipal and foreign laws,
statutes, rules, regulations, ordinances, orders, directives, permits, licenses
and consent decrees relating to health, safety, hazardous, dangerous or toxic
substances, waste or material, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to such Person and/or its business and
facilities (whether or not owned by it), including laws relating

 

- 14 -



--------------------------------------------------------------------------------

to emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes into the environment (including ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes. The term
“Environmental Laws” includes (i) the U.S. Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the U.S. Federal Superfund
Amendments and Reauthorization Act, the U.S. Federal Water Pollution Control Act
of 1972, the U.S. Federal Clean Water Act, the U.S. Federal Clean Air Act, the
U.S. Federal Resource Conservation and Recovery Act of 1976 (including the
Hazardous and Solid Waste Amendments thereto), the U.S. Federal Solid Waste
Disposal and the U.S. Federal Toxic Substances Control Act, the U.S. Federal
Insecticide, Fungicide and Rodenticide Act, the U.S. Federal Safe Drinking Water
Act of 1974, (ii) applicable State or local counterparts to such laws and
(iii) any common law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of or exposure to any Hazardous Materials.

 

1.56 “Equipment”

“Equipment” shall mean all of each US Borrower’s now owned and hereafter
acquired equipment, machinery, computers and computer hardware and software
(whether owned or licensed), vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

1.57 “Equity Offering”

“Equity Offering” shall mean any issuance of shares or equity interests of SMTC
Corporation on terms and conditions approved in writing by Agent and Tranche B
Agent.

 

1.58 “Equivalent Amount”

“Equivalent Amount” in one currency on any day means the amount of that currency
into which a specified amount of another currency can be converted at the Spot
Rate (or if such rate is not available, such other rate as the Lender may
determine).

 

1.59 “ERISA”

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 of the US
together with all rules, regulations and interpretations thereunder or related
thereto, as amended from time to time.

 

1.60 “ERISA Affiliate”

“ERISA Affiliate” shall mean any person required to be aggregated with a US
Borrower or any of its respective Subsidiaries under Section 414(b), 414(c),
414(m) or 414(o) of the U.S. Tax Code.

 

- 15 -



--------------------------------------------------------------------------------

1.61 “ERISA Event”

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan;
(b) the adoption of any amendment to a Pension Plan that would require the
provision of security pursuant to Section 401(a)(29) of the U.S. Tax Code or
Section 307 of ERISA; (c) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the U.S. Tax Code
or Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the U.S. Tax Code or Section 303(d) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(e) the occurrence of a “prohibited transaction” with respect to which a US
Borrower or any of its Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the U.S. Tax Code) or with respect to which a US
Borrower or any of its Subsidiaries could otherwise be liable; (f) a complete or
partial withdrawal by a US Borrower or any ERISA Affiliate from a Multiemployer
Plan or a cessation of operations which is treated as such a withdrawal or
notification that a Multiemployer Plan is in reorganization; (g) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the Pension Benefit Guaranty Corporation to terminate, a Pension
Plan; (h) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (i) the imposition of any
liability under Title IV or ERISA, other than the Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon a
US Borrower or any ERISA Affiliate in excess of US$50,000 and (j) any other
event or condition with respect to a Pension Plan including any Pension Plan
subject to Title IV of ERISA maintained, or contributed by, by any ERISA
Affiliate that could reasonably be expected to result in liability of a US
Borrower in excess of US$50,000.

 

1.62 “Excess Cash Flow”

“Excess Cash Flow” shall mean, in respect of any fiscal year of SMTC
Corporation, EBITDA for SMTC Corporation and its Subsidiaries, calculated on a
consolidated basis and in accordance with GAAP, less, to the extent not already
deducted in determining such EBITDA: (A) interest and loan servicing fees paid
or payable in respect of indebtedness during such period; (B) income taxes paid
or payable for such period; (C) principal payments in respect of term
indebtedness during such period; and (D) capital expenditures made in such
fiscal year (plus capital expenditures permitted to be carried forward to the
next fiscal year pursuant to Section 8.24) pursuant to the Financing Agreements
and Canadian Financing Agreements during such period.

 

1.63 “Existing Security”

“Existing Security” shall mean the Liens granted pursuant to the Existing
Security Agreements.

 

- 16 -



--------------------------------------------------------------------------------

1.64 “Existing Security Agreements”

“Existing Security Agreements” shall mean the security agreements described on
Schedule 1.64 hereto, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.65 “Event of Default”

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 9.1 hereof.

 

1.66 “Financing Agreements”

“Financing Agreements” shall mean, collectively, this Agreement, the General
Security Agreement, the Mexican Negative Pledge Agreement, the Mexican
Undertaking, the Mexican Security Documents, the Hedge Agreements, Tranche B
Loan Fee Letter and all notes, guarantees, security agreements, charges,
mortgages, pledges, assignments and other agreements, documents and instruments
now or at any time hereafter executed and/or delivered by a US Borrower or any
Obligor in connection with this Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.67 “Fixed Charge Coverage Ratio”

“Fixed Charge Coverage Ratio” shall mean, with respect to SMTC Corporation and
its Subsidiaries on a consolidated basis for any period determined in accordance
with GAAP, the ratio of (a) EBITDA for such period less unfunded capital
expenditures for such period to (b) the sum of all Fixed Charges for such
period.

 

1.68 “Fixed Charges”

“Fixed Charges” shall mean, with respect to SMTC Corporation and its
subsidiaries on a consolidated basis for any period determined in accordance
with GAAP, (a) the aggregate of all Interest Expense payable in cash for such
period, plus (b) the cash portion of dividends paid by SMTC Corporation and its
Subsidiaries during such period, plus (c) scheduled principal payments, Capital
Lease payments, deferred obligations to reimburse a letter of credit issuing
bank after a draw on such letter of credit and redemption obligations of
indebtedness which, in each case, were originally scheduled to be paid in cash
during such period, plus (d) taxes payable in cash for such period.

 

1.69 “Full Control Notice”

“Full Control Notice” shall have the meaning set forth in Section 5.3 hereof.

 

1.70 “GAAP”

“GAAP” shall mean generally accepted accounting principles in the US as in
effect from time to time as set forth in the opinions and pronouncements of the
relevant US public and private accounting boards and institutes which are
applicable to the circumstances as of the date of determination consistently
applied.

 

- 17 -



--------------------------------------------------------------------------------

1.71 “General Security Agreement”

“General Security Agreement” shall mean the general security agreement dated
June 1, 2004 given by each US Borrower and SMTC Manufacturing Corporation of
Wisconsin in favor of Agent in respect of the Obligations, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

1.72 “Hazardous Materials”

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).

 

1.73 “Hedge Agreement”

“Hedge Agreement” shall mean a contract with Revolving Lender or its Affiliates
for the purchase of any currency with any other currency at an agreed rate of
exchange on a specified date, an interest rate or currency swap or any other
interest or exchange rate exposure management arrangements.

 

1.74 “Hedging Liabilities”

“Hedging Liabilities” shall mean, with respect to US Borrowers and with respect
to Revolving Lender or its Affiliates at any date of calculation, an amount
equal to the aggregate of all amounts that would be owing to it by US Borrowers,
on an aggregate basis under all Hedge Agreements if those agreements were
terminated on the date of calculation. Unless netting or setting off is not
permitted as a result of the operation of law or judicial authority, the Hedging
Liabilities of US Borrowers shall equal the amount so determined after netting
or setting off any amounts which might be owing under the Hedge Agreements by
Revolving Lender or its Affiliates to US Borrowers on that date. If netting or
setting off is not permitted as a result of the operation of law or judicial
authority, the Hedging Liabilities of US Borrowers shall equal the amount owing
by US Borrowers to Revolving Lender or its Affiliates under all such Hedge
Agreements without netting or setting off any amounts which might be owing by
Revolving Lender or its Affiliates to US Borrowers under the Hedge Agreements on
that date.

 

1.75 “HTM”

“HTM” shall mean HTM Holdings, Inc., a Delaware corporation.

 

- 18 -



--------------------------------------------------------------------------------

1.76 “Inactive Subsidiaries”

“Inactive Subsidiaries” shall mean, collectively, SMTC Manufacturing Corporation
of Colorado, a Colorado corporation, Qualtron Inc., a Massachusetts corporation,
SMTC Ireland Company, an Irish corporation, SMTC Manufacturing Corporation of
Ireland Limited, an Irish corporation, SMTC Teoranta, an Irish corporation, SMTC
R&D Teoranta, an Irish corporation, SMTC Mexico, S.A. de C.V., a Mexican
corporation, 940862 Ontario Inc., an Ontario corporation, SMTC Manufacturing
Corporation of Wisconsin, a Wisconsin corporation, SMTC Manufacturing
Corporation of North Carolina, a North Carolina corporation, and SMTC
Manufacturing Corporation of Texas, a Texas corporation, and “Inactive
Subsidiary” shall mean any one of them individually.

 

1.77 “Information Certificate”

“Information Certificate” shall mean the Information Certificate of each US
Borrower constituting Exhibit A hereto containing information with respect to
each US Borrower and each Obligor, their respective business and assets provided
by or on behalf of each US Borrower to Agent, Tranche B Agent, Canadian Agent,
Canadian Tranche B Agent and US Lenders in connection with the preparation of
this Agreement and the other Financing Agreements and the financing arrangements
provided for herein.

 

1.78 “Interest Expense”

“Interest Expense” shall mean, with respect to SMTC Corporation and its
Subsidiaries, on a consolidated basis for any period, interest expense (whether
cash or non-cash) as to any Person, as determined in accordance with GAAP.

 

1.79 “Interest Payment Date”

“Interest Payment Date” shall mean the first Business Day of each calendar
month, the first Interest Payment Date being September 3, 2007 and the last
Interest Payment Date being the Maturity Date.

 

1.80 “Interest Period”

“Interest Period” shall mean a period, the first being the period from and
including the Closing Date to and including September 2, 2008 and thereafter
being each period of one month from and including the Interest Payment Date
except that US Borrowers may not elect an Interest Period which will end after
the Maturity Date.

 

1.81 “Interest Rate”

“Interest Rate” shall mean an annual rate of interest equal to the Prime Rate
for Revolving Loans and other non-contingent US Dollar denominated Obligations
(other than the Tranche B Loan); provided that “Interest Rate” shall mean an
annual rate of interest of three (3%) percent per annum in excess of the Prime
Rate for Revolving Loans, at Agent’s option, without notice, (A) on
non-contingent Obligations (i) for the period on and after the date of
termination or non-renewal of the Revolving Loans until such

 

- 19 -



--------------------------------------------------------------------------------

time as Revolving Lender and Agent have received full and final payment of all
such Obligations and (ii) for the period from and after the date of the
occurrence of an Event of Default so long as such Event of Default is continuing
as determined by Agent (notwithstanding entry of any judgment against a US
Borrower) and (B) on the Revolving Loans at any time outstanding in excess of
the amounts available to US Borrowers under Section 2 hereof (whether or not
such excess(es) arise or are made with or without Agent’s knowledge or consent
and whether made before or after an Event of Default) (a “Revolving Loans Excess
Position”) until such time as the Revolving Loans outstanding are no longer in a
Revolving Loans Excess Position; provided however, in the event the Revolving
Loans are in a Revolving Loans Excess Position solely as a result of a
subjective exercise of Agent’s discretion to revise the Availability Reserves
pursuant to Section 2 hereof and absent objective circumstances or events to
justify same, the Interest Rate for the purposes of subparagraph (B) shall come
into effect on the fifth (5) Business Day following written notice of same given
by Agent to US Borrowers.

 

1.82 “Inventory”

“Inventory” shall mean all of each US Borrower’s now owned and hereafter
existing or acquired raw materials, work in process, finished goods and all
other inventory of whatsoever kind or nature, wherever located.

 

1.83 “ISDA”

“ISDA” shall mean International Swaps and Derivatives Association, Inc.

 

1.84 “Junior Participation”

“Junior Participation” shall have the meaning set forth in Section 5.4(b)
hereof.

 

1.85 “Leased Real Property”

“Leased Real Property” means, collectively, all real property which is subject
to a lease, agreement to lease, tenancy, license and/or other occupancy
agreement with respect to all or any part of such real property and in respect
of which a US Borrower and/or any Obligor is a tenant, lessee, licensee and/or
occupant.

 

1.86 “Letter of Credit Accommodations”

“Letter of Credit Accommodations” shall mean the letters of credit, merchandise
purchase or other guarantees denominated in US Dollars which are from time to
time either (a) issued or opened by Revolving Lender for the account of a US
Borrower or any Obligors or (b) with respect to which Revolving Lender has
agreed to indemnify the issuer or guaranteed to the issuer the performance by a
US Borrower of its obligations to such issuer.

 

1.87 “Libor Rate”

“Libor Rate” shall mean, for each Interest Period, the rate of interest per
annum (expressed as a percentage on the basis of a 360-day year) being the rate
published as the London interbank offered rate in The Wall Street Journal,
Eastern Edition on the day which is

 

- 20 -



--------------------------------------------------------------------------------

two (2) Business Days before the first day of such Interest Period for offering
deposits in US Dollars for a period comparable to the applicable Interest Period
and if for any reason, the London interbank offered rate is not available in the
Wall Street Journal, Eastern Edition, then the Libor Rate will be the rate of
interest per annum (expressed as a percentage calculated on the basis of a
360-day year) equal to the average (rounded upward to the nearest whole multiple
of 1/16 of one (1%) percent per annum) of the rates per annum which leading
banks in the London interbank markets are offering deposits in US Dollars and
for the said amount for a period equal to the relevant Interest Period appearing
on the Reuters Screen LIBO Page (at or about 11:00 a.m. London time) on the day
which is two (2) Business Days before the first day of such Interest Period.

 

1.88 “Libor Rate Loan”

“Libor Rate Loan” shall mean any portion of the Tranche B Loan on which interest
is payable based on the Adjusted Libor Rate in accordance with the terms hereof.

 

1.89 “Lien”

“Lien” shall mean any mortgage, deed of trust, pledge, fixed or floating charge,
lien, security interest, hypothec or encumbrance or security arrangement of any
nature whatsoever, whether arising by written or oral agreement or by operation
of law, including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

 

1.90 “Loans”

“Loans” shall mean the Revolving Loans and the Tranche B Loan.

 

1.91 “Major Customer”

“Major Customer” shall mean Harris Corporation, MEI, Inc., Ingenico SA and IBM
subject to Agent being satisfied, in its sole discretion, with the
creditworthiness of such Person.

 

1.92 “Major Customer Designated Facilities”

“Major Customer Designated Facilities” means the business locations owned,
leased and/or operated by a Major Customer as more particularly set forth in
Schedule 1.92.

 

1.93 “Mark to Market Exposure”

“Mark to Market Exposure” in connection with US Borrowers’ liability under its
Hedge Agreements means, as at the Measurement Date, the “Early Termination
Amount” that would be payable by US Borrowers under such Hedge Agreements as
though such day was an “Early Termination Date” and the “Transaction” was a
“Terminated Transaction” in accordance with the payment measures provided for in
Section 6(e)(i) of the 2002 ISDA Master Agreement as published by ISDA as
amended or replaced from time to time. For the purposes of this Agreement, such
liability shall be expressed in the US Dollar Amount as at the end of any such
month. Furthermore, the amount of such liability shall be established by Agent
in good faith after consultation with the relevant counterparties to such Hedge
Agreements who themselves shall determine same in accordance with the
aforementioned payment measures.

 

- 21 -



--------------------------------------------------------------------------------

1.94 “Material Adverse Effect”

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial condition of a US Borrower
or any Obligor; (b) a US Borrower’s or any Obligor’s ability to pay any of the
Loans or any of the other Obligations in accordance with the terms of this
Agreement; (c) the Agent’s Liens in the Collateral or the priority,
effectiveness or enforceability of such Liens; or (d) Agent’s or US Lenders’ or
Tranche B Agent’s rights or remedies under this Agreement and the other
Financing Agreements.

 

1.95 “Maturity Date”

“Maturity Date” shall mean the date which is the earlier to occur of
(i) August 12, 2012 and (ii) the termination of this Agreement pursuant to the
terms hereof.

 

1.96 “Measurement Date”

“Measurement Date” shall mean the last Business Day of the prior calendar month
or such other date as Agent may determine in its sole discretion.

 

1.97 “Mexican Negative Pledge Agreement”

“Mexican Negative Pledge Agreement” shall mean the negative pledge agreement
dated June 1, 2004 made by Mexican Obligors in favour of certain US Lenders and
Canadian Revolving Lender, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.98 “Mexican Obligor Collateral”

“Mexican Obligor Collateral” shall mean (a) all of the undertaking, property and
assets, present and future, real and personal, of each of the Mexican Obligors,
(b) inventory, real estate, machinery, equipment, shares and leasehold
improvements owned by SMTC Mex Holdings located in Mexico (excluding however any
Account of SMTC Mex Holdings arising from the sale of SMTC Mex Holdings
Inventory sold in the ordinary course of its business before the occurrence of a
Priority Event) and (c) inventory owned by SMTC Mex Holdings located in China
(excluding however any Account of SMTC Mex Holdings arising from the sale of
SMTC Mex Holdings Inventory sold in the ordinary course of business before the
occurrence of a Priority Event), in each case now or hereafter pledged, charged,
assigned, transferred and/or encumbered to secure, either directly or
indirectly, repayment of any of the Obligations.

 

1.99 “Mexican Obligors”

“Mexican Obligors” shall mean each of SMTC de Chihuahua, S.A. de C.V. and Radio
Componentes de Mexico, S.A. de C.V.

 

- 22 -



--------------------------------------------------------------------------------

1.100 “Mexican Security Documents”

“Mexican Security Documents” shall mean the security documents set forth on
Schedule 1.100 attached hereto, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.101 “Mexican Undertaking”

“Mexican Undertaking” shall mean the undertaking dated June 1, 2004 given by
SMTC Corporation and others in favour of certain US Lenders with respect to
Mexican Obligors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.102 “Moody’s”

“Moody’s” shall mean Moody’s Investor Services, Inc., or any successor thereto.

 

1.103 “Multiemployer Plan”

“Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by a US Borrower or
any ERISA Affiliate or with respect to which a US Borrower or any ERISA
Affiliate may incur any liability.

 

1.104 “Net Amount of Eligible Accounts”

“Net Amount of Eligible Accounts” shall mean the gross US Dollar Amount of
Eligible Accounts less: (a) sales, excise or similar taxes included in the
amount thereof; and (b) returns, discounts, claims, credits and allowances of
any nature at any time issued, owing, granted, outstanding, available or claimed
with respect to such Eligible Accounts; provided that the amounts deducted under
clause (a) shall not duplicate items for which Availability Reserves have been
established by Agent.

 

1.105 “Obligations”

“Obligations” shall mean any and all Loans, Letter of Credit Accommodations,
Hedging Liabilities and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by a US Borrower or any Obligor to any
of Agent, Tranche B Agent or US Lenders (and/or their affiliates with respect to
Hedging Liabilities), including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, whether arising under this Agreement and the other Financing
Agreements or applicable laws whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any proceeding with respect to a US
Borrower or any Obligor under the Bankruptcy Code or any similar statute in any
jurisdiction (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured.

 

- 23 -



--------------------------------------------------------------------------------

1.106 “Obligor”

“Obligor” shall mean any guarantor, endorser, acceptor, surety or other person
liable on or with respect to the Obligations or who is the owner of any property
which is security for the Obligations, other than US Borrowers.

 

1.107 “Officer’s Compliance Certificate”

“Officer’s Compliance Certificate” shall have the meaning set forth in
Section 8.6(a) hereof.

 

1.108 “Original US Loan Agreement”

“Original US Loan Agreement” shall have the meaning set forth in the preamble to
this Agreement.

 

1.109 “Payment Account”

“Payment Account” shall have the meaning set forth in Section 5.3(a) hereof.

 

1.110 “PBGC”

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

1.111 “Pension Plans”

“Pension Plans” shall mean, collectively, employee benefit plans as defined in
Section 3(3) of ERISA, which a US Borrower or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions (or to which it has made contributions at any time during the
immediately preceding six (6) plan years) and in respect of which a US Borrower
or any ERISA Affiliate could have any liability.

 

1.112 “Person” or “person”

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation (including any corporation which
elects subchapter S status under the US Tax Code), limited liability company,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.

 

1.113 “PPSA”

“PPSA” shall mean the Personal Property Security Act (Ontario), as amended,
supplemented, restated and superseded, in whole or in part, from time to time,
provided that, if the attachment, perfection or priority of Agent’s security in
respect of any Collateral is governed by the laws of any jurisdiction other than
Ontario, PPSA shall mean those other laws for the purposes hereof relating to
attachment, perfection or priority.

 

- 24 -



--------------------------------------------------------------------------------

1.114 “Priority Event”

“Priority Event” shall mean the occurrence of any one or more of the following:
(i) the occurrence and continuance of an Event of Default under Section 9.1(a)
hereof with respect to a US Borrower’s failure to pay any of the Obligations
arising pursuant to the Revolving Loans (including principal, interest, fees and
expenses attributable thereto); (ii) the occurrence and continuance of an Event
of Default under Sections 9.1(f), 9.1(g) or 9.1(h) hereof; (iii) the occurrence
of any other Event of Default and the acceleration by Agent of the payment of
all or a material portion of the Obligations; (iv) Agent shall have received a
Tranche B Loan Action Default Notice; (v) US Borrowers failure to make a
repayment of the Tranche B Loan from Excess Cash Flow within thirty (30) days
pursuant to Section 2.3(b)(ii) hereof; or (vi) the occurrence and continuance of
a Canadian Priority Event.

 

1.115 “Priority Payables Reserve”

“Priority Payables Reserve” shall mean, at any time, the full amount of the
liabilities at such time which have a trust imposed to provide for payment or
Lien ranking or capable of ranking senior to or pari passu with Liens or charges
securing the Obligations on any of the Collateral under Federal, provincial,
State, county, municipal, or local law including, but not limited, to claims for
unremitted and accelerated rents, taxes, wages, vacation pay, workers’
compensation obligations, government royalties or pension fund obligations,
together with the aggregate value, determined in accordance with GAAP, of all
Eligible Inventory which Agent considers may be or may become subject to a right
of a supplier to recover possession thereof under any Federal, provincial,
State, county, municipal or local law, where such supplier’s right may have
priority over the Liens securing the Obligations including Eligible Inventory
subject to a right of a supplier to repossess goods pursuant to the Bankruptcy
Code or any applicable reorganization or insolvency legislation.

 

1.116 “Prime Rate”

“Prime Rate” shall mean the rate announced by Wachovia Bank, National
Association, or its successors, from time to time as its prime rate in effect
for US Dollar denominated commercial loans, whether or not such announced rate
is the best rate available at such bank.

 

1.117 “Real Property”

“Real Property” shall mean all now owned and hereafter acquired real property of
US Borrowers and Obligors, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

 

- 25 -



--------------------------------------------------------------------------------

1.118 “Records”

“Records” shall mean all of a US Borrower’s and any Obligor’s present and future
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of each US
Borrower and any Obligor with respect to the foregoing maintained with or by any
other person).

 

1.119 “Reference Rate”

“Reference Rate” means, for any day, the rate of interest in effect for such day
as publicly announced by a commercial bank selected by Tranche B Agent from time
to time at such location as selected by Tranche B Agent as its “prime rate” (the
“prime rate” being a rate (which is not necessarily the lowest of such rates)
based upon various factors including such commercial bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate).

 

1.120 “Reference Rate Loans”

“Reference Rate Loans” shall mean any portion of a Tranche B Loan thereof on
which interest is payable based on the Reference Rate in accordance with the
terms hereof.

 

1.121 “Register”

“Register” shall have the meaning set forth in Section 11.4(e) hereof.

 

1.122 “Registered Tranche B Loan”

“Registered Tranche B Loan” shall have the meaning set forth in Section 2.3(e)
hereof.

 

1.123 “Registered Tranche B Loan Note”

“Registered Tranche B Loan Note” shall have the meaning set forth in
Section 2.3(e) hereof.

 

1.124 “Reportable Event”

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the thirty (30) day notice period referred to in Section 4043(c) of ERISA have
been waived.

 

1.125 “Required Lenders”

“Required Lenders” shall mean, at any time, (a) US Lenders who hold at least
50.1% of the commitment to make Revolving Loans or, if the commitment to make
Revolving Loans has been terminated, the principal amount of the Revolving Loans
and (b) US Lenders who hold at least 50.1% of the principal amount of the
Tranche B Loan.

 

- 26 -



--------------------------------------------------------------------------------

1.126 “Required Tranche B Lenders”

“Required Tranche B Lenders” shall mean, at any time, Tranche B Lenders who hold
at least 50.1% of the principal amount of the Tranche B Loan.

 

1.127 “Revolving Lender”

“Revolving Lender” shall have the meaning set forth in the preamble to this
Agreement.

 

1.128 “Revolving Loan Priority Collateral”

“Revolving Loan Priority Collateral” shall mean all of the undertaking, property
and assets, present and future, real and personal, of US Borrowers and each
Obligor including the Accounts and Inventory but excluding (a) the Mexican
Obligor Collateral, (b) any Accounts arising from the sale of Tranche B Loan
Priority Collateral (excluding however any Account of SMTC Mex Holdings arising
from the sale of SMTC Mex Holdings Inventory sold in the ordinary course of
business before the occurrence of a Priority Event) and (c) the Equipment of US
Borrowers located in the United States of America and Mexico.

 

1.129 “Revolving Loans”

“Revolving Loans” shall mean the loans now or hereafter made by US Revolving
Lender to or for the benefit of a US Borrower on a revolving basis (including
advances, repayments and readvances) as set forth in Section 2.1 hereof.

 

1.130 “S&P”

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

 

1.131 “SMTC Corporation”

“SMTC Corporation” shall mean SMTC Corporation, a Delaware corporation.

 

1.132 “SMTC Mex Holdings”

“SMTC Mex Holdings” shall mean SMTC Mex Holdings, Inc.

 

1.133 “SMTC Mex Holdings Inventory”

“SMTC Mex Holdings Inventory” shall mean SMTC Mex Holdings’ now owned or
hereafter existing or acquired raw materials, work in process, finished goods
and all other inventory of whatsoever kind or nature, located in Mexico or
China.

 

1.134 “Solvent”

“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to

 

- 27 -



--------------------------------------------------------------------------------

carry on its business consistent with its practices as of the Closing Date, and
(b) the assets and properties of such Person at a fair valuation (and including
as assets for this purpose at a fair valuation all rights of subrogation,
contribution or indemnification arising pursuant to any guarantees given by such
Person) are greater than the indebtedness of such Person, and including
subordinated and contingent liabilities computed at the amount which, such
person has a reasonable basis to believe, represents an amount which can
reasonably be expected to become an actual or matured liability (and including
as to contingent liabilities arising pursuant to any guarantee the face amount
of such liability as reduced to reflect the probability of it becoming a matured
liability).

 

1.135 “Special Agent Advances”

“Special Agent Advances” shall have the meaning set forth in Section 12.10(a)
hereof.

 

1.136 “Special Tranche B Agent Advances”

“Special Tranche B Agent Advances” shall have the meaning set forth in
Section 12.10(b) hereof.

 

1.137 “Spot Rate”

“Spot Rate” shall mean, with respect to a currency, the rate quoted by the US
Reference Bank as the spot rate for the purchase by the US Reference Bank of
such currency with another currency at approximately 10:00 a.m. (Chicago time)
on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made.

 

1.138 “Subsidiaries”

“Subsidiaries” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person.

 

1.139 “Total Debt”

“Total Debt” shall mean, at any time, the outstanding amount of the Obligations
and all other obligations, liabilities and indebtedness of SMTC Corporation and
its Subsidiaries, calculated on a consolidated basis and in accordance with
GAAP, secured by valid and perfected first priority Liens on any property,
assets or undertaking of such Persons.

 

1.140 “Total Excess Availability”

“Total Excess Availability” shall mean the US Dollar Amount, as determined by
Agent calculated at any time, of the sum of Canadian Excess Availability and US
Excess Availability.

 

- 28 -



--------------------------------------------------------------------------------

1.141 “Total Leverage Ratio”

“Total Leverage Ratio” shall mean, at any time, the ratio of Total Debt to the
rolling four (4) quarter EBITDA of SMTC Corporation and its Subsidiaries
calculated on a consolidated basis and in accordance with GAAP.

 

1.142 “Tranche B Agent”

“Tranche B Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

1.143 “Tranche B Lenders”

“Tranche B Lenders” shall have the meaning set forth in the preamble to this
Agreement.

 

1.144 “Tranche B Loan”

“Tranche B Loan” shall mean the term loan made by Tranche B Lenders to US
Borrowers pursuant to Section 2.3 hereof.

 

1.145 “Tranche B Loan Action Default”

“Tranche B Loan Action Default” shall mean an Event of Default under
Section 9.1(a) with respect to the failure to pay when due any of the
Obligations, Sections 9.1(d), 9.1(f), 9.1(g), 9.1(h), 9.1(i), 9.1(j), 9.1(k),
9.1(l) or 9.1(p) or 9.1(a) with respect to the failure to perform any terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements (to the extent arising as a result of the failure to
comply with Section 8.1(a) with respect to the failure to preserve, renew and
keep in full force and effect is corporate existence, Sections 8.4, 8.5, 8.6,
8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.17, 8.18, 8.21, 8.22, 8.23, 8.24 or 8.25
hereof) in each case after giving effect to all applicable cure periods, if any.

 

1.146 “Tranche B Loan Action Default Notice”

“Tranche B Loan Action Default Notice” shall mean a written notice executed and
delivered by Tranche B Agent to Agent of a Tranche B Loan Action Default and
requesting that Agent demand payment of the Obligations and commence Enforcement
Actions.

 

1.147 “Tranche B Loan Interest Rate”

“Tranche B Loan Interest Rate” shall mean: (a) the Adjusted Libor Rate for the
applicable Interest Period plus the Applicable Margin for Libor Rate Loans; and
(b) the Reference Rate plus the Applicable Margin for Reference Rate Loans;
provided that “Tranche B Loan Interest Rate” shall mean an annual rate of
interest of four (4%) percent per annum in excess (x) of the Adjusted Libor Rate
for the applicable Interest Period plus the Applicable Margin for Libor Rate
Loans or (y) the Reference Rate plus the Applicable Margin for Reference Rate
Loans, as the case may be, at Tranche B Agent’s option, without notice, on all
Obligations for the payment of money (i) for the period on and after the date of
termination or non-renewal hereof until such time as Tranche B Agent has
received full and final payment of all such Obligations and (ii) for the period
from and after the date of the occurrence of an Event of Default so long as such
Event of Default is continuing as determined by Tranche B Agent (notwithstanding
entry of any judgment against any US Borrower).

 

- 29 -



--------------------------------------------------------------------------------

1.148 “Tranche B Loan Fee Letter”

“Tranche B Loan Fee Letter” shall mean the fee letter dated August 3, 2007
between US Borrowers and Tranche B Agent, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.149 “Tranche B Loan Priority Collateral”

“Tranche B Loan Priority Collateral” shall mean (a) the Mexican Obligor
Collateral, (b) any Accounts arising from the sale of Tranche B Loan Priority
Collateral (excluding however any Account of SMTC Mex Holdings arising from the
sale of SMTC Mex Holdings Inventory sold in the ordinary course of business
before the occurrence of a Priority Event) and (c) the Equipment of US Borrowers
located in the United States of America and Mexico.

 

1.150 “Transferee”

“Transferee” shall have the meaning set forth in Section 2.5(a) hereof.

 

1.151 “UCC”

“UCC” shall mean the Uniform Commercial Code, as in effect in the State of
Illinois and any successor statute, as in effect from time to time (except that
the terms used herein which are defined in the Uniform Commercial Code as in
effect in the State of Illinois on the Closing Date shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Required Lenders may otherwise determine) provided that, if the attachment,
perfection or priority of Agent’s security in respect of any Collateral is
governed by the laws of any jurisdiction other than the US, UCC shall mean those
other laws for the purposes hereof relating to attachment, perfection or
priority.

 

1.152 “US”

“US” shall mean the United States of America.

 

1.153 “US Borrowers”

“US Borrowers” shall have the meaning set forth in the preamble to this
Agreement and “US Borrower” shall mean any one of them individually.

 

1.154 “US Dollar Amount”

“US Dollar Amount” shall mean, at any time, (a) as to any amount denominated in
US Dollars, the amount thereof at such time and (b) as to any amount denominated
in any other currency, the Equivalent Amount in US Dollars.

 

- 30 -



--------------------------------------------------------------------------------

1.155 “US Excess Availability”

“US Excess Availability” shall mean the US Dollar Amount, as determined by
Agent, calculated at any time, equal to: (a) the lesser of: (i) the Borrowing
Base subject to the sublimits and Availability Reserves established by Agent
from time to time hereunder and (ii) the US Revolving Maximum Credit (less the
Mark to Market Exposure of US Borrowers under all their Hedge Agreements) minus
(b) the sum of: (i) the US Dollar Amount of all then outstanding and unpaid
Revolving Loans and Letter of Credit Accommodations plus (ii) the aggregate
amount of (x) all due but unpaid tax obligations as of such time and (y) all
trade payables of US Borrowers that are past due for more than 60 days as of
such time.

 

1.156 “US Lenders”

“US Lenders” shall mean, collectively, Revolving Lender and Tranche B Lenders.

 

1.157 “US Reference Bank”

“US Reference Bank” shall mean Wachovia Bank, National Association, or its
successors and assigns, or such other bank as Agent may from time to time
designate.

 

1.158 “US Revolving Maximum Credit”

“US Revolving Maximum Credit” shall mean US$45,000,000 minus the outstanding
Canadian Revolving Loans, Canadian Letter of Credit Accommodations and Canadian
Mark to Market Exposure of Canadian Borrower under all its Canadian Hedge
Agreements. For greater certainty, the aggregate of the US Revolving Maximum
Credit and the Canadian Revolving Maximum Credit shall at no time exceed
US$45,000,000.

 

1.159 “US Tax Code”

“US Tax Code” shall mean the United States Internal Revenue Code of 1986, as the
same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.160 “Value”

“Value” shall mean the US Dollar Amount, as determined by Agent with respect to
Inventory, of the lower of (a) cost computed on a first-in-first-out basis in
accordance with GAAP or (b) market value.

 

1.161 “Wachovia”

“Wachovia” shall mean Wachovia Capital Finance Corporation (Central).

 

1.162 “WARN”

“WARN” shall have the meaning set forth in Section 7.17(b).

 

- 31 -



--------------------------------------------------------------------------------

SECTION 2. CREDIT FACILITIES

 

2.1 Revolving Loans

(a) Subject to, and upon the terms and conditions contained herein, Revolving
Lender agrees to make Revolving Loans to US Borrowers from time to time in
amounts requested by a US Borrower; provided that the aggregate outstanding US
Dollar Amount of Revolving Loans and Letter of Credit Accommodations to US
Borrowers at any time do not exceed the lesser of: (i) the Borrowing Base at
such time or (ii) the US Revolving Maximum Credit less the Mark to Market
Exposure of US Borrowers under all their Hedge Agreements.

(b) Agent may, in its reasonable credit judgment, from time to time: (i) reduce
the lending formula with respect to Eligible Accounts to the extent that Agent
determines that: (A) the dilution with respect to the Accounts for any period
(based on the ratio of (1) the aggregate amount of reductions in Accounts other
than as a result of payments in cash to (2) the aggregate amount of total sales)
has increased in any material respect or may be anticipated to increase in any
material respect above historical levels or exceeds five (5%) percent; or
(B) the general creditworthiness of account debtors has declined; or (ii) reduce
the lending formula(s) with respect to Eligible Inventory to the extent that
Agent determines that: (A) the number of days of the turnover of the Inventory
for any period has changed in any material respect or (B) the liquidation value
of the Eligible Inventory, or any category thereof, has decreased, or (C) the
nature and quality of the Inventory has deteriorated. In determining whether to
reduce the lending formula(s), Agent may consider events, conditions,
contingencies or risks which are also considered in determining Eligible
Accounts, Eligible Inventory or in establishing Availability Reserves.

(c) Except in Agent’s discretion pursuant to Section 12.10 with respect to
Special Agent Advances, the aggregate amount of the Revolving Loans and the
Letter of Credit Accommodations outstanding at any time shall not exceed the US
Revolving Maximum Credit less the Mark to Market Exposure of US Borrowers under
all their Hedge Agreements. In the event that the outstanding amount of any
component of the Revolving Loans, or the aggregate amount of the outstanding
Loans and Letter of Credit Accommodations, exceed the amounts available under
the lending formulas, the sublimits for Letter of Credit Accommodations set
forth in Section 2.2(d) or the US Revolving Maximum Credit (less the Mark to
Market Exposure of US Borrowers under all their Hedge Agreements), as
applicable, such event shall not limit, waive or otherwise affect any rights of
Revolving Lender or Agent in such circumstances or on any future occasions and
US Borrowers shall (except as otherwise provided herein), immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded.

 

2.2 Letter of Credit Accommodations

(a) Subject to, and upon the terms and conditions contained herein, at the
request of a US Borrower, Agent, on behalf of Revolving Lender, agrees to
provide or arrange for Letter of Credit Accommodations for the account of such
US Borrower in US Dollars containing terms and conditions acceptable to Agent
and the issuer thereof. Any payments made by Agent, on behalf of Revolving
Lender, to any issuer thereof and/or related parties in connection with the
Letter of Credit Accommodations shall

 

- 32 -



--------------------------------------------------------------------------------

constitute additional Revolving Loans to such US Borrower pursuant to this
Section 2. A US Borrower requesting such Letter of Credit Accommodation shall
give Agent two (2) Business Days’ prior written notice of such US Borrower’s
request for the issuance of a Letter of Credit Accommodation. Such notice shall
be irrevocable and shall specify the original face amount of the Letter of
Credit Accommodation requested, the effective date (which date shall be a
Business Day and in no event shall be a date less than ten (10) days prior to
the end of the then current term of this Agreement) of issuance of such
requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation.
A US Borrower requesting the Letter of Credit Accommodation shall attach to such
notice the proposed terms of the Letter of Credit Accommodation.

(b) In addition to any actual charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, US Borrowers
shall pay to Agent, for the benefit of Revolving Lender, a letter of credit fee
at a rate equal to one (1.0%) percent per annum on the daily outstanding balance
of the Letter of Credit Accommodations for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
except that US Borrowers shall pay to Agent, for the benefit of Revolving
Lender, such letter of credit fee, at Agent’s option, without notice, at a rate
equal to three (3%) percent per annum on such daily outstanding balance for:
(i) the period from and after the date of termination or non-renewal hereof
until Agent and Revolving Lender have received full and final payment of all
Obligations (notwithstanding entry of a judgment against a US Borrower) and
(ii) the period from and after the date of the occurrence of an Event of Default
for so long as such Event of Default is continuing as determined by Agent. Such
letter of credit fee shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of US Borrowers to pay
such fee shall survive the termination or non-renewal of this Agreement.

(c) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless on the date of the proposed issuance of any Letter of Credit
Accommodations, each of the following conditions precedent have been satisfied
in a manner satisfactory to Agent: (i) a US Borrower requesting such Letter of
Credit Accommodation shall have delivered to the proposed issuer of such Letter
of Credit Accommodation at such times and in such manner as such proposed issuer
may require, an application, in form and substance satisfactory to such proposed
issuer, for the issuance of the Letter of Credit Accommodation and such other
documents as may be required pursuant to the terms thereof, and the form and
terms of the proposed Letter of Credit Accommodation shall be satisfactory to
Agent and such proposed issuer, in each case of the foregoing, in the Agent’s
and/or proposed issuer’s reasonable credit judgment, as applicable (ii) as of
the date of issuance, no order of any court, arbitrator or other governmental
authority shall purport by its terms to enjoin or restrain money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit Accommodation, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any governmental authority with

 

- 33 -



--------------------------------------------------------------------------------

jurisdiction over money center banks generally shall prohibit, or request that
the proposed issuer of such Letter of Credit Accommodation refrain from, the
issuance of letters of credit generally or the issuance of such Letters of
Credit Accommodation, (iii) the Revolving Loans available to US Borrowers
(subject to the US Revolving Maximum Credit (less the Mark to Market Exposure of
US Borrowers under all their Hedge Agreements) and any Availability Reserves)
are equal to or greater than: (A) if the proposed Letter of Credit Accommodation
is for the purpose of purchasing Eligible Inventory and all negotiable documents
of title with respect to such Eligible Inventory have been consigned to Agent or
the issuer of the Letter of Credit Accommodation, the sum of (1) the percentage
equal to one hundred (100%) percent minus the then applicable percentage (with
reference to Sections 1.10 and 2.1(b) hereof) with respect to Eligible Inventory
set forth in the definition of the term “Borrowing Base” multiplied by the Value
of such Eligible Inventory, plus (2) freight, taxes, duty and other amounts
which Agent estimates must be paid in connection with such Inventory upon
arrival and for delivery to one of US Borrowers’ locations for Eligible
Inventory within the US and (B) if the proposed Letter of Credit Accommodation
is for any other purpose or the documents of title are not consigned to the
issuer in connection with a Letter of Credit Accommodation for the purpose of
purchasing Inventory, an amount equal to one hundred (100%) percent of the face
amount thereof and all other commitments and obligations made or incurred by
Agent and Revolving Lender with respect thereto. Effective on the issuance of
each Letter of Credit Accommodation, an Availability Reserve shall be
established in the applicable amount set forth in Section 2.2(c)(iii)(A) or
Section 2.2(c)(iii)(B).

(d) Except in Agent’s discretion, (i) the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Agent and Revolving Lender in connection therewith, shall not at any time
exceed US$1,000,000. At any time an Event of Default exists or has occurred and
is continuing, upon Agent’s request, US Borrowers will either furnish cash
collateral to secure the reimbursement obligations to the issuer in connection
with any Letter of Credit Accommodations or furnish cash collateral to Agent for
the Letter of Credit Accommodations, and in either case, the Revolving Loans
otherwise available to US Borrowers shall not be reduced as provided in
Section 2.2(c) to the extent of such cash collateral.

(e) Each US Borrower shall indemnify and hold Agent and Revolving Lender
harmless from and against any and all losses, claims, damages, liabilities,
costs and expenses which each may suffer or incur in connection with any Letter
of Credit Accommodations and any documents, drafts or acceptances relating
thereto, including, but not limited to, any losses, claims, damages,
liabilities, costs and expenses due to any action taken by any issuer or
correspondent with respect to any Letter of Credit Accommodation, unless the
losses, claims, damages, liabilities, costs and expenses suffered or incurred by
Agent and/or Revolving Lender are due to the gross negligence or willful
misconduct of Agent and/or Revolving Lender and/or its employees, officers,
directors and authorized agents, as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Each US Borrower
assumes all risks with respect to the acts or omissions of the drawer under or
beneficiary of any Letter of Credit Accommodation and for such purposes the
drawer or beneficiary shall be deemed each US Borrower’s agent. Each US Borrower
assumes all risks for, and agrees to pay, all foreign, Federal, State and local
taxes, duties and levies relating to any goods subject to any Letter of Credit
Accommodations or any documents, drafts or acceptances thereunder. Save and
except to the extent that same arise or are due to the gross negligence or
willful misconduct of Agent and/or Revolving Lender and/or its employees,
officers,

 

- 34 -



--------------------------------------------------------------------------------

directors and authorized agents, as determined pursuant to a final
non-appealable order of a court of competent jurisdiction, each US Borrower
hereby releases and holds Agent and Revolving Lender harmless from and against
any acts, waivers, errors, delays or omissions, whether caused by US Borrowers,
by any issuer or correspondent or otherwise with respect to or relating to any
Letter of Credit Accommodation. The provisions of this Section 2.2(e) shall
survive the payment of Obligations and the termination or non-renewal of this
Agreement.

(f) Each US Borrower hereby irrevocably authorizes and directs any issuer of a
Letter of Credit Accommodation to name such US Borrower as the account party
therein and to deliver to Agent all instruments, documents and other writings
and property received by issuer pursuant to the Letter of Credit Accommodations
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit Accommodations or
the applications therefor. Nothing contained herein shall be deemed or construed
to grant US Borrowers any right or authority to pledge the credit of Agent
and/or Revolving Lender in any manner. Agent and Revolving Lender shall have no
liability of any kind with respect to any Letter of Credit Accommodation
provided by an issuer other than Revolving Lender unless Revolving Lender has
duly executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Each US Borrower shall be bound by any interpretation made, in good faith by
Agent, or any other issuer or correspondent under or in connection with any
Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of a US Borrower. Agent shall have the sole and exclusive right
and authority to, and each US Borrower shall not: (i) at any time an Event of
Default exists or has occurred and is continuing, (A) approve or resolve any
questions of non-compliance of documents, (B) give any instructions as to
acceptance or rejection of any documents or goods or (C) execute any and all
applications for steamship or airway guaranties, indemnities or delivery orders,
and (ii) at all times, (A) grant any extensions of the maturity of, time of
payment for, or time of presentation of, any drafts, acceptances, or documents,
and (B) agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letter of Credit Accommodations, or documents, drafts or acceptances thereunder
or any letters of credit included in the Collateral. Agent may take such actions
either in its own name or in any US Borrowers’ names.

(g) Any rights, remedies, duties or obligations granted or undertaken by a US
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by such US Borrower to Agent. Any duties or
obligations undertaken by Agent and Revolving Lender to any issuer or
correspondent in any application for any Letter of Credit Accommodation, or any
other agreement by Agent and Revolving Lender in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall, except
where Agent and Revolving Lender and/or its employees, officers, directors and
authorized agents have been grossly negligent or have acted with willful
misconduct, as determined pursuant to a final non-appealable order of a court of
competent jurisdiction, be deemed to have been undertaken by US Borrowers to
Agent and Revolving Lender and to apply in all respects to US Borrowers.

 

- 35 -



--------------------------------------------------------------------------------

(h) In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, each US Borrower shall, at Agent’s request (as determined or
exercised in its reasonable credit judgment), instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or others receiving or holding cash,
checks, Inventory, documents or instruments in which Agent holds a Lien to
deliver them to Agent and/or subject to Agent’s order, and if they shall come
into a US Borrower’s possession, to deliver them, upon Agent’s request, to Agent
in their original form. Each US Borrower shall also, at Agent’s request (as
determined or exercised in its reasonable credit judgment), designate Agent as
the consignee on all bills of lading and other negotiable and non-negotiable
documents.

 

2.3 Tranche B Loan

(a) Subject to and upon the terms and conditions contained herein, each Tranche
B Lender agrees to make its Tranche B Loan to US Borrowers (other than SMTC
Manufacturing Corporation of California) in US Dollars on the Closing Date in
the original principal amount of US$13,000,000. US Borrowers agree that at no
time shall any of the proceeds of the Tranche B Loan be advanced, loaned or
provided to SMTC Manufacturing Corporation of California.

(b) If a Priority Event has occurred and is continuing, all payments shall be
applied in accordance with Section 5.4. In the absence of a continuing Priority
Event, the following payments shall be made:

 

  (i) Repayment of the Tranche B Loan shall be made by US Borrowers to Agent,
for the benefit of Tranche B Lenders, in quarterly installments in the amounts
and on the dates set out on Schedule 2.3(b)(i) hereto with the final payment due
in respect thereof (together with all outstanding interest thereon) payable on
the Maturity Date.

 

  (ii) Fifty (50%) percent of Excess Cash Flow for each fiscal year of SMTC
Corporation ending December 31, 2008 and thereafter, calculated using the
audited consolidated financial statements of SMTC Corporation delivered pursuant
to Section 8.6(a)(iii), shall be applied as a permanent repayment of the Tranche
B Loan; provided that, the foregoing repayment shall not be made in the event
that:

 

  (A)

Total Excess Availability would be less than US$3,000,000 immediately after
giving effect to such repayment or the average Total Excess Availability is less
than US$3,000,000 for the fifteen (15) days immediately preceding such
repayment, provided that, at such time as Total Excess Availability would be
equal to or greater than US$3,000,000 immediately after giving effect to such
repayment and the average Total Excess Availability is equal to or greater than
US$3,000,000 for the fifteen (15) days immediately preceding such payment, SMTC
Corporation shall make such payment and such payment shall be applied as a
permanent repayment of the Tranche B Loan; provided further

 

- 36 -



--------------------------------------------------------------------------------

 

that if SMTC Corporation fails to make such repayment as a result of the failure
to meet the foregoing Total Excess Availability Tests within thirty (30) days of
it otherwise being due and payable the failure to make such payment may be
deemed a “Priority Event” by Tranche B Agent, in its sole discretion; or

 

  (B) a Priority Event shall have occurred and be continuing or would result
from such repayment.

Such repayments of the Tranche B Loan shall be applied to installments under
Section 2.3(b)(i) in the inverse order of maturity.

 

  (iii) The proceeds of any Debt Offering or Equity Offering shall be applied as
a permanent repayment of the Tranche B Loan provided a Priority Event shall not
have occurred and be continuing or would result from such repayment. Such
repayments of the Tranche B Loan shall be applied to installments under
Section 2.3(b)(i) in the inverse order of maturity.

 

  (iv) The proceeds of any sale of the Tranche B Loan Priority Collateral shall
be applied as a permanent repayment of the Tranche B Loan; provided that:

 

  (A) prior to a Priority Event, Agent shall apply such proceeds in accordance
with this paragraph (iv) if Agent has received such proceeds and (a) on or after
its receipt and prior to applying such proceeds to the Revolving Loans Agent has
actual knowledge that such proceeds are proceeds of any sale of the Tranche B
Loan Priority Collateral or (b) at any time after Agent has applied such
proceeds to the Revolving Loans upon (x) Agent obtaining actual knowledge that
it has received such proceeds of any sale of Tranche B Loan Priority Collateral
and applied such proceeds to the Revolving Loans and (y) Total Excess
Availability is equal to or greater than US$1,000,000; and

 

  (B) after a Priority Event, Agent shall apply such proceeds in accordance with
this paragraph (iv) upon Agent’s receipt of such proceeds.

Such repayments of the Tranche B Loan shall be applied to installments under
Section 2.3(b)(i) in the inverse order of maturity.

 

  (v) The proceeds of any sale of Mexican Obligor Collateral (other than, in the
absence of a continuing Priority Event, sales of Inventory of the Mexican
Obligors and SMTC Mex Holdings in the ordinary course of business) shall be
applied as a permanent repayment of the Tranche B Loan. Such repayments of the
Tranche B Loan shall be applied to installments under Section 2.3(b)(i) in the
inverse order of maturity.

 

- 37 -



--------------------------------------------------------------------------------

  (vi) US Borrowers may make voluntary prepayments of the Tranche B Loan upon
the satisfaction of each of the following conditions: (a) Total Excess
Availability would not be less than US$3,000,000 immediately after giving effect
to such prepayment, (b) the average Total Excess Availability is not less than
US$3,000,000 for the fifteen (15) days immediately preceding such repayment and
(c) as of the date of any such prepayment and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing or
would result from such prepayment. Such repayments of the Tranche B Loan shall
be applied to installments under Section 2.3(b) in the inverse order of
maturity.

 

  (vii) Any amounts repaid in respect of the Tranche B Loan may not be
reborrowed and shall be applied to permanently reduce the aggregate amount of
the Tranche B Loan.

(c) Tranche B Loan Interest:

 

  (i) US Borrowers shall pay to Agent, for the benefit of Tranche B Lenders,
interest on the outstanding principal amount of the Tranche B Loan at the
Tranche B Loan Interest Rate. All interest accruing with respect to the Tranche
B Loan hereunder on and after the Maturity Date or during the occurrence of any
Event of Default or termination hereof shall be payable on demand in accordance
with Section 5.4 hereof.

 

  (ii) All interest charges related to the Tranche B Loan shall (A) be
calculated based upon the applicable Tranche B Loan Interest Rate, (B) be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed, (C) be paid monthly in arrears to Agent, for the benefit of Tranche B
Lenders, on the first Business Day of each calendar month, or at Agent’s option,
charged to US Borrower’s loan account(s) maintained by Agent as of the first
Business Day of each calendar month and (D) accrue from the Closing Date.

 

  (iii) In no event shall charges constituting interest payable by US Borrowers
to Agent, for the benefit of Tranche B Lenders, exceed the maximum amount or the
rate permitted under any applicable law or regulation, and if any such part or
provision of this Agreement or any of the other Financing Agreements is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.

 

  (iv) To the extent that the Canadian Tranche B Lender buys a Junior
Participation in Revolving Loans pursuant to the Canadian Loan Agreement,
without any further action, that portion of Revolving Loans shall bear interest
at the rate of interest for the Tranche B Loan.

 

- 38 -



--------------------------------------------------------------------------------

(d) US Borrowers agree to pay Agent, for the benefit of Tranche B Lenders, the
fees, including any prepayment premium, and other amounts set forth in the
Tranche B Loan Fee Letter in the amounts and at the time specified therein.

(e) Agent, on behalf of US Borrowers, agrees to record the Tranche B Loan on the
Register referred to in Section 11.4(e) hereof. The Tranche B Loan recorded on
the Register (the “Registered Tranche B Loan”) may not be evidenced by a
promissory note other than a Registered Tranche B Loan Note (as defined below).
Upon the registration of such Tranche B Loan, any promissory note (other than a
Registered Tranche B Loan Note) evidencing the same shall be null and void and
shall be returned to US Borrowers. US Borrowers agree, at the request of a
Tranche B Lender, to execute and deliver to such Tranche B Lender a promissory
note in registered form reasonably acceptable to such Tranche B Lender to
evidence the Tranche B Loan (that is, containing registered note language) and
registered as provided in Section 11.4(e) hereof (a “Registered Tranche B Loan
Note”), payable to such Tranche B Lender and otherwise duly completed. Once
recorded on the Register, the Obligations evidenced by such Registered Tranche B
Loan Note may not be removed from the Register so long as it remains outstanding
and a Registered Tranche B Loan Note may not be exchanged for a promissory note
that is not a Registered Tranche B Loan Note.

 

2.4 Availability Reserves

All Revolving Loans otherwise available to US Borrowers pursuant to the lending
formulas are subject to the US Revolving Maximum Credit and other applicable
limits hereunder and shall be subject to Agent’s continuing right to apply,
establish and revise Availability Reserves.

 

2.5 Taxes

(a) Any and all payments by US Borrowers and any Obligor hereunder or under any
other Financing Agreement shall be made free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all interest, penalties, additions to tax or other liabilities
with respect thereto, excluding taxes that are imposed on overall net income of
Agent, Tranche B Agent and any US Lender (or any transferee or assignee thereof,
including a participant holder (each a “Transferee”)) (and franchise taxes
imposed in lieu thereof) by the state or jurisdiction under the laws of which
Agent, Tranche B Agent and any US Lender (or Transferee) is organized or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings, interest, penalties, additions to tax and
liabilities in respect of payments hereunder or under the other Financing
Agreements being hereinafter referred to as “Taxes”). If US Borrowers or any
Obligor shall be required by law to deduct or pay any Taxes from or in respect
of any sum payable hereunder or under any other Financing Agreements, (i) the
sum payable by such Person shall be increased as may be necessary so that after
such Person has made all required deductions and payments (including deductions
and payments applicable to additional sums payable under this Section 2.5) such
Agent, Tranche B Agent, US Lender or Transferee receives an amount equal to the
sum it would have received had no such deductions or payments been made,
(ii) such Person shall make all such required deductions and (iii) such Person
shall pay the full amount required to be deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

- 39 -



--------------------------------------------------------------------------------

(b) In addition, and without limiting the provisions of Section 2.5(a) above, US
Borrowers and each Obligor shall timely pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Person hereunder or
under any other Financing Agreements or from the execution, delivery or
registration or recordation of, performance under, or otherwise with respect to,
this Agreement or the other Financing Agreements (hereinafter referred to as
“Other Taxes”) to the relevant taxation authority or other authority in
accordance with applicable law.

(c) US Borrowers and each Obligor shall indemnify Agent, Tranche B Agent, each
US Lender and each Transferee for and hold it harmless against the full amount
of any Taxes or Other Taxes, and for the full amount of taxes of any kind
imposed or asserted by any jurisdiction on amounts payable under this
Section 2.5, imposed on or paid by such Person and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes, Other Taxes, or taxes were correctly
or legally imposed or asserted by the relevant taxing authority. This
indemnification shall be made within thirty (30) days from the date Agent,
Tranche B Agent, a US Lender or any Transferee makes written demand therefor. A
certificate as to the amount of such liability or payment delivered by Agent,
Tranche B Agent, a US Lender or any Transferee to US Borrowers or any Obligor
shall be conclusive absent manifest error.

(d) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes, US Borrowers or the applicable Obligor, as the case may be, shall furnish
to applicable Agent, Tranche B Agent, US Lender or Transferee, at its address
referred to in Section 11.2, the original or a certified copy of a receipt
evidencing such payment issued by the applicable taxing authority, to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to such Agent, Tranche B Agent, US Lender or
Transferee.

(e) The provisions of this Section 2.5 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.6 Hedge Agreements

(a) Procedure. US Borrowers may enter into Hedge Agreements from time to time
over the telephone with representatives of Revolving Lender’s trading unit (or
that of its Affiliates), the terms of which shall be confirmed in writing in
accordance with the procedures established by the trading unit of Revolving
Lender or its Affiliates, as applicable.

(b) Terms and Conditions. Each Hedge Agreement is governed by the terms and
conditions set out in the confirmation forwarded by Revolving Lender to US
Borrowers on entering into the Hedge Agreement and any applicable ISDA
agreement. If there is a conflict between the terms and conditions set out in
the confirmation or ISDA agreement and this Agreement with respect to the terms
of the hedge, the confirmation or ISDA agreement shall govern unless otherwise
expressly provided herein.

 

- 40 -



--------------------------------------------------------------------------------

(c) Maturity. Hedge Agreements may, at the discretion of Revolving Lender, have
contract periods extending beyond the Maturity Date.

(d) Uncommitted. Revolving Lender and its Affiliates may, at their sole
discretion, decline to enter into any Hedge Agreement available to US Borrowers
at any time.

(e) Hedging. Hedge Agreements may be entered into for hedging purposes only and
not for speculative purposes.

(f) Limitations.

 

  (i) Hedge Agreements may not be entered into at any time when the aggregate
Mark to Market Exposure of all existing Hedge Agreements of US Borrowers, in the
aggregate, exceeds US$3,000,000. If, at any time, the Mark to Market Exposure of
all Hedge Agreements of US Borrowers, in the aggregate, exceeds US$3,000,000, US
Borrowers shall take such measures as may be necessary to reduce the Mark to
Market Exposure by the amount of such excess within five (5) Business Days.

 

  (ii) The notional amount of any and all Hedge Agreements of US Borrowers shall
not exceed US$50,000,000 in the aggregate.

(g) Notice. Each US Borrower shall provide Agent and Tranche B Agent with
written notice forthwith upon entering into a Hedge Agreement. Such notice shall
specify Revolving Lender (or Affiliate of Revolving Lender) and the aggregate
Mark to Market Exposure immediately prior to entering into such Hedge Agreement.
Each US Borrower shall advise Agent and Tranche B Agent in writing of the
aggregate Mark to Market Exposure of its outstanding Hedge Agreements as at the
end of each month by the next following Business Day, and such other times as
Agent or Tranche B Agent shall request. For greater certainty, Revolving Lender
(or each Affiliate of Revolving Lender) that makes a Hedge Agreement available
to US Borrowers agrees to provide within five (5) Business Days of a written
request therefor by US Borrowers, a determination of the Mark to Market Exposure
of each Hedge Agreement that Revolving Lender (or such Affiliate of Revolving
Lender) has with US Borrowers.

SECTION 3. INTEREST AND FEES

 

3.1 Interest

(a) US Borrowers shall pay to Agent, for the benefit of Revolving Lender,
interest on the outstanding principal amount of the non-contingent Obligations
(other than the Tranche B Loan) at the Interest Rate.

(b) Interest shall be payable by US Borrowers to Agent, for the benefit of
Revolving Lender, monthly in arrears not later than the first Business Day of
each calendar month and shall be calculated on the basis of a three hundred and
sixty (360) day year and

 

- 41 -



--------------------------------------------------------------------------------

actual days elapsed in the case of Revolving Loans. The Interest Rate shall
increase or decrease by an amount equal to each increase or decrease in the
Prime Rate effective on the first day of the month after any change in such rate
is announced. The increase or decrease shall be based on the Prime Rate in
effect on the last day of the month in which any such change occurs. All
interest accruing hereunder on and after an Event of Default or termination or
non-renewal hereof shall be payable on demand. In no event shall charges
constituting interest payable by US Borrowers to US Lenders exceed the maximum
amount or the rate permitted under any applicable law or regulation, and if any
part or provision of this Agreement is in contravention of any such law or
regulation, such part or provision shall be deemed amended to conform thereto.

(c) A certificate of an authorized signing officer of Agent or Tranche B Agent,
as the case may be, as to each amount and/or each rate of interest payable
hereunder from time to time shall be conclusive evidence of such amount and of
such rate, absent manifest error.

(d) For greater certainty, whenever any amount is payable under this Agreement
or any other Financing Agreement by US Borrowers as interest or as a fee which
requires the calculation of an amount using a percentage per annum, each party
to this Agreement acknowledges and agrees that such amount shall be calculated
as of the date payment is due without application of the “deemed reinvestment
principle” or the “effective yield method”. As an example, when interest is
calculated and payable monthly, the rate of interest payable per month is 1/12
of the stated rate of interest per annum.

(e) Upon the occurrence of a Default or an Event of Default that is continuing,
or if US Borrowers repay or prepay a Libor Rate Loan on a day other than the
last day of the applicable Interest Period, US Borrowers shall indemnify Tranche
B Agent and/or Tranche B Lenders for any loss or expense suffered or incurred by
Tranche B Agent and/or Tranche B Lenders including any loss of profit or
expenses Tranche B Agent and/or Tranche B Lenders incur by reason of the
liquidation or redeployment of deposits or other funds acquired by it to effect
or maintain any and all Libor Rate Loans, or any interest or other charges
payable to lenders of funds borrowed by Tranche B Agent and/or Tranche B Lenders
in order to maintain such Libor Rate Loans, together with any other charges,
costs or expenses incurred by Tranche B Agent and/or Tranche B Lenders relative
thereto.

(f) US Borrowers may from time to time request Libor Rate Loans or that any
existing Libor Rate Loans continue for an additional Interest Period. Such
request from US Borrowers shall specify the amount of the Libor Rate Loans or
the amount of the Libor Rate Loans to be continued (subject to the limits set
forth below). Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Tranche B Agent of such a request from US
Borrowers, such Libor Rate Loans shall be made or such Libor Rate Loans shall
continue, as applicable; provided, that, (i) no party hereto shall have sent any
notice of termination of this Agreement; (ii) US Borrowers shall have complied
with such customary procedures as are generally established by Tranche B Agent
for all customers and specified by Tranche B Agent to US Borrowers from time to
time for requests by US Borrowers for Libor Rate Loans; (iii) no more than one
(1) Interest Period (for all outstanding Libor Rate Loans) may be in effect at
any one time; (iv) the aggregate amount of the Libor Rate Loans must be in an
amount not less than US$1,000,000 or an integral multiple of US$1,000,000 in
excess thereof; and (v) Tranche B Agent shall have determined that the Interest
Period or Adjusted Libor Rate is available to

 

- 42 -



--------------------------------------------------------------------------------

Tranche B Agent and can be readily determined as of the date of the request for
such Libor Rate Loan by US Borrowers. Any request by US Borrowers for Libor Rate
Loans or to continue Libor Rate Loans shall be irrevocable. Notwithstanding
anything to the contrary contained herein, Tranche B Lenders and/or Tranche B
Agent shall not be required to purchase US Dollar deposits in the London
interbank market to fund any Libor Rate Loans, but the provisions hereof shall
be deemed to apply as if Tranche B Lenders and/or Tranche B Agent had purchased
such deposits to fund the Libor Rate Loans. Tranche B Agent shall advise Agent
of the Tranche B Loan Interest Rate payable by US Borrowers hereunder.

(g) To the extent that the Canadian Revolving Lender buys a Junior Participation
in the Tranche B Loan pursuant to the Canadian Loan Agreement, without any
further action, that portion of Tranche B Loans shall bear interest at the rate
of interest for the Revolving Loan.

 

3.2 Closing Fee

US Borrowers shall pay to Tranche B Agent, for the benefit of Tranche B Lender,
as a closing fee the amount of US$65,000, which closing fee shall be fully
earned as of and payable on the Closing Date.

 

3.3 Intentionally Deleted.

 

3.4 Intentionally Deleted.

 

3.5 Intentionally Deleted.

 

3.6 Increased Costs and Changes in Law

(a) If, after the Closing Date, either: (i) any change in, or in the
interpretation of, any law or regulation is introduced, including with respect
to reserve requirements, applicable to a US Lender or any banking or financial
institution from whom US Lender borrows funds or obtains credit (a “Funding
Bank”); or (ii) a Funding Bank or US Lender complies with any future guideline
or request from any central bank or other Governmental Authority; or (iii) a
Funding Bank or US Lender determines that the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank or US Lender complies with any request or directive regarding
capital adequacy (whether or not having the force of law where customarily
complied with by responsible financial institutions) of any such authority,
central bank or comparable agency, and in the case of any event set forth in
this clause (iii), such adoption, change or compliance has, or would have, the
direct or indirect effect of reducing the rate of return on a US Lender’s
capital as a consequence of its obligations hereunder to a level below that
which such US Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or such US Lender’s
policies with respect to capital adequacy) by an amount deemed by such US Lender
to be material, and the result of any of the foregoing events described in
clauses (i), (ii) or (iii) is, or results in, an increase in the cost to such US
Lender of funding or maintaining the Loans and/or Letter of Credit
Accommodations, then US Borrowers shall from time to time upon demand by such US
Lender pay to such US Lender

 

- 43 -



--------------------------------------------------------------------------------

additional amounts sufficient to indemnify such US Lender against such increased
cost on an after-tax basis (after taking into account applicable deductions and
credits in respect of the amount indemnified). A certificate as to the amount of
such increased cost shall be submitted to US Borrowers by Agent and shall be
conclusive, absent manifest error.

(b) If, prior to the first day of any Interest Period: (i) Tranche B Agent shall
have determined (which determination shall be conclusive and binding upon US
Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted Libor
Rate for such Interest Period; (ii) Tranche B Agent has determined that the
Adjusted Libor Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to Tranche B Agent and/or Tranche B
Lenders of making or maintaining Libor Rate Loans during such Interest Period;
or (iii) US Dollar deposits in the principal amounts of the Libor Rate Loans to
which such Interest Period is to be applicable are not generally available in
the London interbank market, Tranche B Agent shall give notice thereof to US
Borrowers as soon as practicable thereafter (which notice shall be withdrawn
whenever such circumstances no longer exist). If such notice is given: (A) any
Libor Rate Loans requested to be made on the first day of such Interest Period
shall be made as Reference Rate Loans; (B) any Reference Rate Loans that were to
have been converted on the first day of such Interest Period to or continue as
Libor Rate Loans shall be converted to or continued as Reference Rate Loans; and
(C) each outstanding Libor Rate Loan shall be converted, on the last day of the
then-current Interest Period thereof, to Reference Rate Loans. Until such notice
has been withdrawn by Tranche B Agent, no further Libor Rate Loans shall be made
or continued as such, nor shall a US Borrower have the right to convert
Reference Rate Loans to Libor Rate Loans. Upon such notice being withdrawn by
Tranche B Agent, US Borrowers may convert Reference Rate Loans to Libor Rate
Loans.

(c) Notwithstanding any other provision herein, if the adoption of, or any
change in, any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the Closing Date shall
make it unlawful for Tranche B Agent or Tranche B Lenders to make or maintain
Libor Rate Loans as contemplated by this Agreement: (i) Tranche B Agent shall
promptly give written notice of such circumstances to US Borrowers (which notice
shall be withdrawn whenever such circumstances no longer exits); (ii) the
commitment of Tranche B Agent and/or Tranche B Lenders hereunder to make Libor
Rate Loans, continue Libor Rate Loans and convert Reference Rate Loans to Libor
Rate Loans shall forthwith be cancelled and, until such time as it shall no
longer be unlawful for Tranche B Agent and/or Tranche B Lenders to make or
maintain Libor Rate Loans, Tranche B Agent and/or Tranche B Lenders shall then
only have a commitment to make Reference Rate Loans when a Libor Rate Loan is
requested; and (iii) the Tranche B Loan then outstanding as Libor Rate Loans, if
any, shall be converted automatically to Reference Rate Loans on the respective
last days of the then current Interest Periods or within such earlier period as
required by law. If any such conversion of a Libor Rate Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, US Borrowers shall pay to Agent, for the benefit of Tranche B Lenders,
such amounts, if any, as may be required pursuant to Section 3.6(d) below.

 

- 44 -



--------------------------------------------------------------------------------

(d) US Borrowers shall indemnify Tranche B Agent and Tranche B Lenders and shall
hold Tranche B Agent and Tranche B Lender harmless from any loss or expense
which Tranche B Agent or Tranche B Lenders may sustain or incur as a consequence
of: (i) default by US Borrowers in making a borrowing of, conversion into or
extension of Libor Rate Loans after US Borrowers have given a notice requesting
the same in accordance with the provisions of this Agreement; or (ii) the making
of a prepayment of any Libor Rate Loans on a day which is not the last day of an
Interest Period with respect thereto; or (iii) any conversion of a Libor Rate
Loan into a Reference Rate Loan pursuant to the terms hereof on a day which is
not the last day of the then current Interest Period with respect thereto. With
respect to Libor Rate Loans such indemnification may include an amount equal to
the greater of: (i) the excess, if any, of (1) the amount of interest which
would have accrued on the amount so prepaid, or not so borrowed, converted or
extended, for the period from the date of such prepayment or of such failure to
borrow, convert or extend to the last day of the applicable Interest Period (or,
in the case of a failure to borrow, convert or extend, the Interest Period that
would have commenced on the date of such failure), in each case at the
applicable rate of interest for such Libor Rate Loans provided for herein over
(2) the amount of interest (as determined by Tranche B Agent) which would have
accrued to Tranche B Lenders on such amount by placing such amount on deposit
for a comparable period with leading banks in the London interbank market; and
(ii) an amount equal to the interest that would have been payable if the Libor
Rate Loans had been a Reference Rate Loan. This covenant shall survive the
termination or non-renewal of this Agreement and the payment of the Obligations.

SECTION 4. CONDITIONS PRECEDENT

 

4.1 Intentionally Deleted

 

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations

Each of the following is an additional condition precedent to making Loans
and/or providing Letter of Credit Accommodations to US Borrowers, including the
initial Loans and Letter of Credit Accommodations and any future Loans and
Letter of Credit Accommodations:

(a) all representations and warranties contained herein and in the other
Financing Agreements and Canadian Financing Agreements shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date of the making of each such Loan
or providing each such Letter of Credit Accommodation and after giving effect
thereto;

(b) no Event of Default (as defined hereunder and as defined under the Canadian
Loan Agreement) and no Default (as defined hereunder and as defined under the
Canadian Loan Agreement), shall exist or have occurred and be continuing on and
as of the date of the making of such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto; and

(c) no law, regulation, order, judgment or decree of any governmental authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or governmental
authority, which purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or Canadian Financing Agreements.

 

- 45 -



--------------------------------------------------------------------------------

SECTION 5. COLLECTION AND ADMINISTRATION

 

5.1 US Borrowers’ Loan Account

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded (a) all Loans, Letter of Credit Accommodations and other Obligations
and the Collateral, (b) all payments made by or on behalf of each US Borrower
and (c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

5.2 Statements

Agent shall render to each US Borrower and Tranche B Agent each month a
statement setting forth the balance in such US Borrower’s loan account(s)
maintained by Agent for such US Borrower pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by each
US Borrower and conclusively binding upon each US Borrower as an account stated
except to the extent that Agent receives a written notice from a US Borrower or
Tranche B Agent of any specific exceptions thereto within thirty (30) days after
the date such statement has been mailed by Agent. Until such time as Agent shall
have rendered to US Borrowers a written statement as provided above, the balance
in each US Borrower’s loan account(s) shall be presumptive evidence of the
amounts due and owing to Agent and US Lenders by US Borrowers.

 

5.3 Collection of Accounts

(a) Each US Borrower shall establish and maintain, at its expense, blocked
accounts or lockboxes and related blocked accounts (in either case, “Blocked
Accounts”) as Required Lenders may specify, and Agent may establish and maintain
bank accounts of Agent (“Payment Accounts”) in each case with such banks as are
acceptable to Agent, into which Blocked Accounts US Borrowers shall promptly
deposit, and direct their accounts debtors that remit payments by electronic
funds transfers to directly remit, all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made or received, whether by cash, cheque or other
manner. The parties hereto agree that:

 

  (i) each US Borrower has access to all funds in its bank accounts including
the Blocked Accounts until a Default or Event of Default exists or has occurred
and is continuing; and

 

  (ii) as of the date of this Agreement, each US Borrower is freely choosing to
deposit, and direct its account debtors that remit payments by electronic funds
transfer to directly remit, all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral into the Blocked
Accounts.

 

- 46 -



--------------------------------------------------------------------------------

The banks at which the Blocked Accounts are established, US Borrowers and Agent
shall enter into “springing” deposit account control agreements (each, a
“Deposit Account Control Agreement”), in form and substance satisfactory to
Required Lenders, acting reasonably, providing that:

 

  (i) the depository bank has no Lien upon, or right to set-off against, the
Blocked Accounts, the items received for deposit therein, or the funds from time
to time on deposit therein; and

 

  (ii) at any time a Default or Event of Default exists or has occurred and is
continuing, Agent may (and at the direction of Tranche B Agent shall) provide
notice to the depository bank (such notice being the “Full Control Notice”) to
wire, or otherwise transfer, in immediately available funds, on a daily basis,
all funds received or deposited into the Blocked Accounts to the Payment
Accounts.

Each US Borrower agrees that, at any time a Default or Event of Default exists
or has occurred and is continuing and a Full Control Notice has been delivered
by Agent to the depository bank, all payments made to such Blocked Accounts or
Payment Accounts or other funds received and collected by Agent, whether on the
Accounts or as proceeds of Inventory or other Collateral or otherwise, shall be
the property of Agent, for the benefit of US Lenders, and shall be applied by
Agent to the Obligations in accordance with Section 5.4.

(b) For purposes of calculating the amount of the Revolving Loans available to
US Borrowers, such payments referred to in Section 5.3(a) above will be applied
(conditional upon final collection) to the Obligations in accordance with
Section 5.4 on the Business Day of receipt by Agent of immediately available
funds in the Payment Account provided such payments and notice thereof are
received in accordance with Agent’s usual and customary practices as in effect
from time to time and within sufficient time to credit applicable US Borrower’s
loan account on such day, and if not, then on the next Business Day. For the
purposes of calculating interest on the Obligations, such payments or other
funds received will be applied (conditional upon final collection) to the
Obligations on the date of receipt of immediately available funds by Agent in
the Payment Accounts provided such payments or other funds and notice thereof
are received in accordance with Agent’s usual and customary practices as in
effect from time to time and within sufficient time to credit applicable US
Borrower’s loan account on such day, and if not, then on the next Business Day.
If Agent receives funds in a Payment Account at any time at which no Obligations
are payable pursuant to Section 5.4 or in excess of such outstanding Obligations
payable pursuant to Section 5.4, Agent shall transfer such funds to applicable
US Borrower at such account as such US Borrower may direct, provided that such
US Borrower shall, at Agent’s request, deposit such funds to an account
maintained at the bank at which the Payment Accounts are maintained and, prior
to such transfer, shall execute and deliver to Agent a cash collateral agreement
in form and substance satisfactory to Agent providing to Agent a first priority
Lien over such account.

(c) At any time a Default or Event of Default exists or has occurred and is
continuing, US Borrowers and all of their affiliates, Subsidiaries,
shareholders, directors, employees or agents shall, acting as trustee for Agent,
receive, as the property of Agent, any

 

- 47 -



--------------------------------------------------------------------------------

monies, checks, notes, drafts or any other payment relating to and/or proceeds
of Accounts or other Collateral which come into their possession or under their
control and immediately upon receipt thereof, shall deposit or cause the same to
be deposited in the Blocked Accounts or the Payment Accounts, or remit the same
or cause the same to be remitted, in kind, to Agent. In no event, after a
Default or Event of Default exists or has occurred and is continuing, shall the
same be commingled with a US Borrower’s own funds. Each US Borrower agrees to
reimburse Agent on demand for any amounts owed or paid to any bank at which a
Blocked Account or Payment Account is established or any other bank or person
involved in the transfer of funds to or from the Blocked Accounts or the Payment
Accounts arising out of Agents’ payments to or indemnification of such bank or
person. The obligation of each US Borrower to reimburse Agent for such amounts
pursuant to this Section 5.3 shall survive the termination or non-renewal of
this Agreement.

 

5.4 Payments

(a) Non-Priority Event. Agent shall apply payments received or collected from US
Borrowers or for the account of US Borrowers including the monetary proceeds of
collections or of realization upon any Collateral other than with respect to the
Tranche B Loan Priority Collateral but including, in the absence of a continuing
Priority Event, collections with respect to proceeds of SMTC Mex Holdings
Inventory sold in the ordinary course of its business as follows:

 

  (i) first, to the payment in full of any fees, indemnities and expense
reimbursements due to US Lenders, Agent and Tranche B Agent;

 

  (ii) second, to the payment in full of interest and letter of credit fees due
in respect of any Loans, Special Agent Advances, Special Tranche B Agent
Advances and Letter of Credit Accommodations;

 

  (iii) third, to the payment or prepayment in full of principal in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (iv) fourth, to the payment or prepayment in full of principal due in respect
of the Revolving Loans, Letter of Credit Accommodations and the amount of the
Mark to Market Exposure of any Hedge Agreement of US Borrowers not exceeding
US$3,000,000 in the aggregate to the extent that an Availability Reserve has
been taken with respect to such Mark to Market Exposure;

 

  (v) fifth, to the payment in full of principal due in respect of the Tranche B
Loan; and

 

  (vi) sixth, to pay or prepay any other Obligations (including other Hedging
Liabilities) then due including holding as cash collateral in the amount equal
to one hundred ten (110%) percent of the amount of the amount of the Letter of
Credit Accommodations plus the amount of fees and expenses payable in connection
therewith through the end of the latest expiration date thereof;

 

- 48 -



--------------------------------------------------------------------------------

provided that, in each instance set forth above in Section 5.4(a) so long as no
Priority Event has occurred and is continuing, this Section 5.4(a) shall not be
deemed to apply to any payment by US Borrowers specified by US Borrowers to be
for the payment of specific Obligations then due and payable (or prepayable)
under and in accordance with the provisions of this Agreement.

(b) Priority Event.

 

  (i) Revolving Loan Priority Collateral: Notwithstanding anything to the
contrary contained in Section 5.4(a) above, at any time on and after a Priority
Event and for so long as the same is continuing, Agent shall apply payments
received or collected from US Borrowers or for the account of US Borrowers
arising from monetary proceeds of collections or of realization upon the
Revolving Loan Priority Collateral including any Account of SMTC Mex Holdings
arising from the sale of SMTC Mex Holdings Inventory sold in the ordinary course
of business before the occurrence of a Priority Event as follows:

 

  (A) first, in the event of Agent (or its assignee, designee, affiliates or
agents) commencing and/or pursuing an Enforcement Action, to the payment in full
of all costs and expenses of such Persons with respect to such Enforcement
Action, the collection of the Loans and disposition of and realization upon the
Collateral including the Mexican Obligor Collateral;

 

  (B) second, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Agent and Revolving Lender;

 

  (C) third, to the pro rata payment in full of interest and letter of credit
fees due in respect of any Revolving Loans, Letter of Credit Accommodations,
Special Agent Advances and Special Tranche B Agent Advances;

 

  (D) fourth, to the pro rata payment in full of principal due in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (E) fifth, to the pro rata payment in full of principal due in respect of any
Revolving Loans, Letter of Credit Accommodations and the amount of the Mark to
Market Exposure of any Hedge Agreement of US Borrowers not exceeding
US$3,000,000 in the aggregate to the extent that an Availability Reserve has
been taken with respect to such Mark to Market Exposure;

 

  (F) sixth, to pay or prepay pro rata any other Obligations (other than with
respect to the Tranche B Loan) whether or not then due, in such order and manner
as Agent determines including holding cash collateral in the amount equal to one
hundred ten (110%) percent of the amount of the Letter of Credit Accommodations
plus the amount of fees and expenses payable in connection therewith through the
end of the latest expiration date thereof;

 

- 49 -



--------------------------------------------------------------------------------

  (G) seventh, to the payment in full of any fees, indemnities and expense
reimbursements due in respect of the Tranche B Loan;

 

  (H) eighth, to the payment in full of interest due in respect of the Tranche B
Loan;

 

  (I) ninth, to the payment in full of principal due in respect of the Tranche B
Loan;

 

  (J) tenth, to pay or prepay pro rata any other Obligations (other than with
respect to Revolving Loans, Letter of Credit Accommodations and Hedging
Liabilities) whether or not then due in such order and manner as Tranche B Agent
determines;

 

  (K) eleventh, to the pro rata payment in full of all Canadian Obligations due
in respect of the Canadian Revolving Loans, Canadian Term Loan, Canadian Letter
of Credit Accommodations and Canadian Hedging Liabilities in accordance with the
terms of the Canadian Financing Agreements; and

 

  (L) twelfth, to the pro rata payment in the full of all Canadian Obligations
due in respect of the Canadian Tranche B Loan in accordance with the terms of
the Canadian Financing Agreements;

provided, that in the event that, after the occurrence and during the
continuance of a Priority Event, any payment is made to Tranche B Lenders in
respect of the Tranche B Loan pursuant to clauses (G), (H), (I) and (J) above at
a time when any of the Canadian Obligations owing to Canadian Revolving Lender
under the Canadian Financing Agreements remain outstanding, then Tranche B
Lenders receiving such payment shall purchase from Canadian Revolving Lender
having Canadian Obligations outstanding under the Canadian Financing Agreements,
a junior participation interest in Canadian Revolving Lender’s Canadian
Obligations under the Canadian Financing Agreements (the “Junior Participation”)
in the aggregate amount of the payment received by Tranche B Lenders in respect
of the Tranche B Loan and Canadian Revolving Lender hereby agrees to sell to
Tranche B Lenders its pro rata share of the Junior Participation. The terms and
provisions of the Junior Participation shall be set forth in a junior
participation agreement, in form and substance reasonably acceptable to Agent
and Tranche B Agent, which agreement shall provide, among other things, that the
payment priority of amounts payable to Tranche B Lenders in respect of the
Junior Participation shall be the same as the payment priority of amounts
payable to Canadian Tranche B Lenders in respect of the Canadian Tranche B Loan.
A Tranche B Lender may elect not to receive any payments pursuant to clauses
(G), (H), (I) and (J) above by notice in writing to Agent and therefore not be
required to purchase the Junior Participation. If such Tranche B Lender so
elects, any payment received by such Tranche B Lender pursuant to clauses (G),
(H), (I) and (J) above at a time when any of the Canadian Obligations owing to
Canadian Revolving Lender under the Canadian Financing Agreements remain
outstanding shall be returned immediately to Agent for payment under clause
(K) above and the payment priority of clauses (G), (H), (I) and (J) above shall
thereafter be deemed inserted immediately below clause (K) above.

 

- 50 -



--------------------------------------------------------------------------------

  (ii) Tranche B Loan Priority Collateral. Notwithstanding anything to the
contrary contained in Section 5.4(a) and 5.4(b)(i) above, whether or not a
Priority Event has occurred and is continuing, Agent shall apply payments
received or collected from US Borrowers or for the account of US Borrowers
arising from monetary proceeds of collections or of realization upon the Tranche
B Loan Priority Collateral as follows (provided that, Accounts of SMTC Mex
Holdings arising from the sale of SMTC Mex Holdings Inventory sold in the
ordinary course of business before the occurrence of a Priority Event shall not
be Tranche B Loan Priority Collateral and prior to the occurrence of a Priority
Event, collections or realizations relating to the Tranche B Loan Priority
Collateral shall not include proceeds of SMTC Mex Holdings Inventory sold in the
ordinary course of its business):

 

  (A) first, in the event of Agent (or its assignee, designee, affiliates or
agents) commencing and/or pursuing an Enforcement Action with respect to the
Tranche B Loan Priority Collateral, to the payment in full of all costs and
expenses of such Persons with respect to such Enforcement Action and disposition
of and realization upon the Tranche B Loan Priority Collateral;

 

  (B) second, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Tranche B Agent and Tranche B Lenders;

 

  (C) third, to the pro rata payment in full of interest due in respect of the
Tranche B Loan, Special Agent Advances and Special Tranche B Agent Advances;

 

  (D) fourth, to the pro rata payment in full of principal due in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (E) fifth, to the payment in full of principal due in respect of the Tranche B
Loan;

 

  (F) sixth, to pay or prepay pro rata payment any other Obligations (other than
with respect to Revolving Loans, Letter of Credit Accommodations and Hedging
Liabilities) whether or not then due in such order and manner as Tranche B Agent
determines;

 

  (G) seventh, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Agent and Revolving Lender;

 

- 51 -



--------------------------------------------------------------------------------

  (H) eighth, to the pro rata payment in full of interest and letter of credit
fees due in respect of any Revolving Loans and Letter of Credit Accommodations;

 

  (I) ninth, to the pro rata payment in full of principal due in respect of any
Revolving Loans, Letter of Credit Accommodations and Hedging Liabilities;

 

  (J) tenth, to pay or prepay pro rata any other Obligations (other than with
respect to the Tranche B Loan) whether or not then due, in such order and manner
as Agent determines including holding as cash collateral in the amount equal to
one hundred ten (110%) percent of the amount of the amount of the Letter of
Credit Accommodations plus the amount of fees and expenses payable in connection
therewith through the end of the latest expiration date thereof;

 

  (K) eleventh, to the pro rata payment in full of all Canadian Obligations due
in respect of the Canadian Tranche B Loan in accordance with the terms of the
Canadian Financing Agreement; and

 

  (L) twelfth, to the pro rata payment in the full of all Canadian Obligations
due in respect of the Canadian Revolving Loan, Canadian Term Loan, Canadian
Letter of Credit Accommodations and Canadian Hedging Liabilities in accordance
with the terms of the Canadian Financing Agreement;

provided, that in the event that, after the occurrence and during the
continuance of a Priority Event, any payment is made to Revolving Lender in
respect of the Revolving Loan pursuant to clauses (G), (H), (I) or (J) above at
a time when any of the Canadian Obligations owing to Canadian Tranche B Lenders
under the Canadian Financing Agreements remain outstanding, then Revolving
Lender receiving such payment shall purchase from Canadian Tranche B Lenders
having Canadian Obligations outstanding under the Canadian Financing Agreements,
a junior participation interest in Canadian Tranche B Lenders’ Canadian
Obligations under the Canadian Financing Agreements (the “Junior Participation”)
in the aggregate amount of the payment received by Revolving Lender in respect
of the Revolving Loan and each Canadian Tranche B Lender hereby agrees to sell
to Revolving Lender its pro rata share of the Junior Participation. The terms
and provisions of the Junior Participation shall be set forth in a junior
participation agreement, in form and substance reasonably acceptable to the
Agent and Tranche B Agent, which agreement shall provide, among other things,
that the payment priority of amounts payable to Revolving Lender in respect of
the Junior Participation shall be the same as the payment priority of amounts
payable to Canadian Revolving Lender in respect of the Canadian Revolving Loan.
Revolving Lender may elect not to receive any payments pursuant to clauses (G),
(H), (I) and (J) above by notice in writing to Agent and therefore not be
required to purchase the Junior Participation. If Revolving Lender so elects,
any payment received by Revolving Lender pursuant to clauses (G), (H), (I) and
(J) above at a time when any of the Canadian Obligations owing to Canadian
Tranche B Lenders under the Canadian Financing Agreements remain outstanding
shall be returned immediately to Agent for payment under clause (K) above and
the payment priority of clauses (G), (H), (I) and (J) above shall thereafter be
deemed inserted immediately below clause (K) above.

 

- 52 -



--------------------------------------------------------------------------------

(c) All Obligations shall be payable to the Payment Account as provided in
Section 5.3 or such other place as Agent may designate from time to time. All
payments with respect to the Obligations must be made in US Dollars. At Agent’s
option, all principal, interest, fees, costs, expenses and other charges
provided for in this Agreement or the other Financing Agreements may be charged
directly to the loan account(s) of US Borrowers. If after receipt of any payment
of, or proceeds of Collateral applied to the payment of, any of the Obligations,
Agent, Tranche B Agent or any US Lender is required to surrender or return such
payment or proceeds to any Person for any reason, then the Obligations intended
to be satisfied by such payment or proceeds shall be reinstated and continue and
this Agreement shall continue in full force and effect as if such payment or
proceeds had not been received by such Agent, Tranche B Agent or US Lender. Each
US Borrower shall be liable to pay to such Agent, Tranche B Agent or US Lender,
and does hereby indemnify and hold such Agent, Tranche B Agent or Lender
harmless for, the amount of any payments or proceeds surrendered or returned.
Agent shall, upon receipt of any payment for the account of Tranche B Agent
and/or Tranche B Lenders under this Agreement (including payments with respect
to interest, principal and mandatory and voluntary prepayments of the Tranche B
Loan pursuant to Sections 2.3 and 5.4) promptly, and in any event within three
(3) Business Days of Agent’s receipt of such payment, transfer such payment to
Tranche B Agent for the benefit of Tranche B Lenders. This Section 5.4 shall
remain effective notwithstanding any contrary action which may be taken by such
Agent, Tranche B Agent or US Lenders in reliance upon such payment or proceeds.
This Section 5.4 shall survive the payment of the Obligations and the
termination of this Agreement.

 

5.5 Authorization to Make Loans and Letter of Credit Accommodations

Agent, Tranche B Agent and US Lenders, as the case may be, are authorized to
make the Loans and provide the Letter of Credit Accommodations based upon
written instructions received from anyone purporting to be an officer of a US
Borrower or other authorized person or, at the discretion of Agent, if such
Revolving Loans are necessary to satisfy any Obligations. All requests for Loans
or Letter of Credit Accommodations hereunder shall specify the date on which the
requested advance is to be made or Letter of Credit Accommodations established
(which day shall be a Business Day) and the amount of the requested Loan.
Requests received after 11:00 a.m. Chicago, Illinois time on any day shall be
deemed to have been made as of the opening of business on the immediately
following Business Day. All Loans and Letter of Credit Accommodations under this
Agreement shall be conclusively presumed to have been made to, and at the
request of and for the benefit of, a US Borrower when deposited to the credit of
such US Borrower or otherwise disbursed or established in accordance with the
instructions of such US Borrower or in accordance with the terms and conditions
of this Agreement.

 

- 53 -



--------------------------------------------------------------------------------

5.6 Use of Proceeds

(a) US Borrowers shall use the initial proceeds of the Revolving Loans provided
by Revolving Lender to US Borrowers hereunder only for: (a) payments to each of
the persons listed in the disbursement direction letter furnished by US
Borrowers to Revolving Lender and approved by Revolving Lender on or about the
Closing Date and (b) costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Financing Agreements and Canadian Financing Agreements. All other Revolving
Loans made or Letter of Credit Accommodations provided by Revolving Lender to US
Borrowers pursuant to the provisions hereof shall be used by US Borrowers only
for general operating, working capital and other proper corporate purposes of US
Borrowers not otherwise prohibited by the terms hereof and approved by Revolving
Lender.

(b) US Borrowers shall use the initial proceeds of the Tranche B Loan provided
by Tranche B Lenders to US Borrowers hereunder only for: (a) refinancing
existing indebtedness owed by SMTC Corporation and its Subsidiaries as set out
in the disbursement direction letter furnished by US Borrowers to Tranche B
Agent and approved by Tranche B Agent on or about the Closing Date, (b) pay fees
and expenses relating to the Tranche B Loan and the transactions contemplated
thereby, and (c) provide for the ongoing working capital of US Borrowers.

(c) None of the proceeds of the Loans will be used, directly or indirectly, for
the purpose of purchasing or carrying any margin security or for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, as amended.

 

5.7 Obligations Several; Independent Nature of US Lenders’ Rights

The obligation of each US Lender hereunder is several, and no US Lender shall be
responsible for the obligation or commitment of any other US Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by US Lenders pursuant hereto or thereto shall be deemed to
constitute US Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each US
Lender shall be a separate and independent debt, and subject to Section 12.3
hereof, each US Lender shall be entitled to protect and enforce its rights
arising out of this Agreement and it shall not be necessary for any other US
Lender to be joined as an additional party in any proceeding for such purpose.

SECTION 6. COLLATERAL REPORTING AND COVENANTS

 

6.1 Collateral Reporting

Each US Borrower shall provide Agent and Tranche B Agent with the following
documents in a form satisfactory to Required Lenders: (a) on a regular basis as
required by Agent, a schedule of Accounts, sales made, credits issued and cash
received; (b) on a

 

- 54 -



--------------------------------------------------------------------------------

monthly basis within twenty (20) days after each month end or more frequently as
Required Lenders may request, (i) perpetual inventory reports reconciled to the
financial statements for such month, (ii) inventory reports by category,
(iii) agings of accounts payable reconciled to the financial statements for such
month, (iv) a reporting of all Chubb Insurance Company of Canada insured
accounts receivable with a statement of any changes or deletions with respect
thereto, (v) an officer’s certificate from a senior officer of each US Borrower
confirming that all amounts due and payable by such US Borrower and any Obligors
in respect of (A) all indebtedness for borrowed money, and (B) all rents payable
in respect of Leased Real Property, have been paid on the dates such amounts
were due and payable and (vi) a duly completed and executed Borrowing Base
Certificate together with any information which Agent requests in connection
therewith, which Borrowing Base Certificate shall, in no event, be deemed to
limit, impair or otherwise affect the rights of Agent contained in this
Agreement and in the event of any conflict or inconsistency between the
calculations made in the Borrowing Base Certificate and those made by Agent,
although Agent shall be under no obligation to make its own calculations, those
made by Agent shall be binding and conclusive on US Borrowers absent manifest
error; and (vii) an officer’s certificate from a senior officer of each US
Borrower setting forth all due but unpaid tax obligations as of such time;
(c) on a weekly basis (or more frequently as Required Lenders may request),
within one (1) Business Day following the end of each calendar week, an accounts
receivable aged trial balance; (d) upon Agent’s request, (i) copies of customer
statements and credit memos, remittance advices and reports, and copies of
deposit slips and bank statements, (ii) copies of shipping and delivery
documents, and (iii) copies of purchase orders, invoices and delivery documents
for Inventory and Equipment acquired by a US Borrower; (e) agings of accounts
receivable on a monthly basis within twenty (20) days after month end or more
frequently as Agent may request; and (f) such other reports as to the Collateral
as Required Lenders shall request from time to time. If any of a US Borrower’s
records or reports of the Collateral are prepared or maintained by an accounting
service, contractor, shipper or other agent, such US Borrower hereby irrevocably
authorizes such service, contractor, shipper or agent to deliver such records,
reports, and related documents to Agent and to follow Agent’s instructions with
respect to further services at any time that an Event of Default exists or has
occurred and is continuing.

 

6.2 Accounts Covenants

(a) Each US Borrower shall notify Agent and Tranche B Agent promptly of: (i) any
material delay in a US Borrower’s performance of any of its obligations to any
account debtor or the assertion of any claims, offsets, defences or
counterclaims by any account debtor, or any disputes with account debtors, or
any settlement, adjustment or compromise thereof; (ii) all material adverse
information relating to the financial condition of any account debtor; and
(iii) any event or circumstance which, to such US Borrower’s knowledge, would
cause Agent to consider any then existing Accounts as no longer constituting
Eligible Accounts. No credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any account debtor without Agent’s
consent, except in the ordinary course of such US Borrower’s business in
accordance with practices and policies previously disclosed in writing to Agent
and Tranche B Agent. So long as no Event of Default exists or has occurred and
is continuing, each US Borrower shall settle, adjust or compromise any claim,
offset, counterclaim or dispute with any account debtor. At any time that an
Event of Default exists or has occurred and is continuing, Agent shall, at its
option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with account debtors or grant any credits,
discounts or allowances.

 

- 55 -



--------------------------------------------------------------------------------

(b) Without limiting the obligation of each US Borrower to deliver any other
information to US Lenders, Tranche B Agent or Agent, each US Borrower shall
promptly report to Agent and Tranche B Agent any return of Inventory by any one
account debtor if the Inventory so returned in such case has a value in excess
of US$50,000. At any time that Inventory is returned, reclaimed or repossessed,
the Account (or portion thereof) which arose from the sale of such returned,
reclaimed or repossessed Inventory shall not be deemed an Eligible Account. In
the event any account debtor returns Inventory when an Event of Default exists
or has occurred and is continuing, applicable US Borrower shall, upon Agent’s
request: (i) hold the returned Inventory in trust for Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to Agent’s instructions; (iv) not issue any credits,
discounts or allowances with respect thereto without Agent’s prior written
consent and (v) inform Agent and Tranche B Agent of any and all such action.

(c) With respect to each Account: (i) the amounts shown on any invoice delivered
to Agent or Tranche B Agent or schedule thereof delivered to Agent or Tranche B
Agent shall be true and complete; (ii) no payments shall be made thereon except
payments immediately delivered to Agent pursuant to the terms of this Agreement;
(iii) no credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor except as reported to Agent and
Tranche B Agent in accordance with this Agreement and except for credits,
discounts, allowances or extensions made or given in the ordinary course of a US
Borrower’s business in accordance with practices and policies previously
disclosed in writing to Agent and Tranche B Agent; (iv) there shall be no
set-offs, deductions, contras, defences, counterclaims or disputes existing or
asserted with respect thereto except as reported to Agent and Tranche B Agent in
accordance with the terms of this Agreement; and (v) none of the transactions
giving rise thereto will violate any applicable foreign, Federal, State or local
laws or regulations, all documentation relating thereto will be legally
sufficient under such laws and regulations and all such documentation will be
legally enforceable in accordance with its terms.

(d) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Account or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

(e) Each US Borrower shall deliver or cause to be delivered to Agent, with
appropriate endorsement and assignment, with full recourse to such US Borrower,
all chattel paper and instruments which such US Borrower now owns or may at any
time acquire immediately upon such US Borrower’s receipt thereof, except as
Required Lenders may otherwise agree.

(f) Agent may, at any time or times that an Event of Default exists or has
occurred and is continuing: (i) notify any or all account debtors that the
Accounts have been assigned to Agent and that Agent has a Lien therein and Agent
may direct any or all accounts debtors to make payment of Accounts directly to
Agent; (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Accounts or other obligations included in

 

- 56 -



--------------------------------------------------------------------------------

the Collateral and thereby discharge or release the account debtor or any other
party or parties in any way liable for payment thereof without affecting any of
the Obligations; (iii) demand, collect or enforce payment of any Accounts or
such other obligations, but without any duty to do so, and Agent shall not be
liable for its failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto; and (iv) take
whatever other action Agent, Tranche B Agent and/or US Lenders may deem
necessary or desirable for the protection of its interests. At any time that an
Event of Default exists or has occurred and is continuing, at Agent’s request,
all invoices and statements sent to any account debtor shall state that the
Accounts and such other obligations have been assigned to Agent and are payable
directly and only to Agent and each US Borrower shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require.

 

6.3 Inventory Covenants

With respect to the Inventory: (a) each US Borrower shall at all times maintain
inventory records satisfactory to Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, such
US Borrower’s cost therefor and daily withdrawals therefrom and additions
thereto; (b) each US Borrower shall conduct a physical count of the Inventory at
least once each year, but at any time or times as Agent may request on or after
an Event of Default, and promptly following such physical inventory shall supply
Agent and Tranche B Agent with a report in the form and with such specificity as
may be satisfactory to Agent concerning such physical count; (c) each US
Borrower shall not remove any Inventory from the locations set forth or
permitted herein, without the prior written consent of Agent, except for sales
of Inventory in the ordinary course of such US Borrower’s business and except to
move Inventory directly from one location set forth or permitted herein to
another such location; (d) upon Agent’s and Tranche B Agent’s request, each US
Borrower shall, at its expense, but no more than once in any six (6) month
period, but at any time or times as Agent may request on or after an Event of
Default, deliver or cause to be delivered to Agent and Tranche B Agent written
reports or appraisals as to the Inventory in form, scope and methodology
acceptable to Required Lenders and by an appraiser acceptable to Required
Lenders, addressed to Agent or upon which Agent is expressly permitted to rely;
(e) each US Borrower shall produce, use, store and maintain the Inventory, with
all reasonable care and caution and in accordance with applicable standards of
any insurance and in conformity with applicable laws (including the requirements
of the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) each US Borrower assumes all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (g) each US Borrower shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate such US Borrower to repurchase such
Inventory; (h) each US Borrower shall keep the Inventory in good and marketable
condition; (i) each US Borrower shall not, without prior written notice to Agent
and Tranche B Agent, acquire or accept any Inventory on consignment or approval
and (j) none of the Inventory or other Collateral constitutes farm products or
the proceeds thereof.

 

- 57 -



--------------------------------------------------------------------------------

6.4 Equipment Covenants

With respect to the Equipment: (a) each US Borrower shall keep the Equipment in
good order, repair, running and marketable condition (ordinary wear and tear
excepted); (b) each US Borrower shall use the Equipment with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (c) the Equipment is and shall be used in
applicable US Borrower’s business and not for personal, family, household or
farming use; (d) each US Borrower shall not remove any Equipment from the
locations set forth or permitted herein, except to the extent necessary to have
any Equipment repaired or maintained in the ordinary course of the business of
such US Borrower or to move Equipment directly from one location set forth or
permitted herein to another such location and except for the movement of motor
vehicles used by or for the benefit of a US Borrower in the ordinary course of
business; (e) the Equipment is now and shall remain personal property and each
US Borrower shall not permit any of the Equipment to be or become a part of or
affixed to real property; (f) each US Borrower assumes all responsibility and
liability arising from the use of the Equipment; and (g) each US Borrower shall,
at its expense, at any time or times as Agent may request on or after an Event
of Default has occurred and is continuing, deliver or cause to be delivered to
Agent and Tranche B Agent written reports and appraisals as to the Equipment in
form, scope and methodology acceptable to Required Lenders and by an appraiser
acceptable to Required Lenders, addressed to Agent or upon which Agent is
expressly permitted to rely.

 

6.5 Power of Attorney

Each US Borrower hereby irrevocably designates and appoints Agent (and all
persons designated by Agent) as such US Borrower’s true and lawful
attorney-in-fact, and authorizes Agent, in such US Borrower’s or Agent’s name,
to: (a) at any time a Default or an Event of Default exists or has occurred and
is continuing: (i) demand payment on Accounts or other proceeds of Inventory or
other Collateral, (ii) enforce payment of Accounts by legal proceedings or
otherwise, (iii) exercise all of such US Borrower’s rights and remedies to
collect any Account or other Collateral, (iv) sell or assign any Account upon
such terms, for such amount and at such time or times as Agent deems advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Account, (vii) prepare, file and sign such US Borrower’s name on any
proof of claim in bankruptcy or other similar document against an account
debtor, (viii) notify the post office authorities to change the address for
delivery of such US Borrower’s mail to an address designated by Agent, and open
and dispose of all mail addressed to such US Borrower, and (ix) do all acts and
things which are necessary, in Agent’s determination, to fulfill such US
Borrower’s obligations under this Agreement and the other Financing Agreements
and Canadian Financing Agreements; and (b) at any time to: (i) take control in
any manner of any item of payment or proceeds thereof, (ii) have access to any
lockbox or postal box into which such US Borrower’s mail is deposited,
(iii) endorse such US Borrower’s name upon any items of payment or proceeds
thereof and deposit the same in Agent’s account for application to the
Obligations, (iv) endorse such US Borrower’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Account or any goods pertaining thereto or any other Collateral including any
warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, (v) sign such US Borrower’s name on any verification
of Accounts and notices thereof to account debtors, (vi) execute in such US
Borrower’s name and file any

 

- 58 -



--------------------------------------------------------------------------------

PPSA, UCC or other financing statements or amendments thereto relating to the
Collateral, and (vii) as required by Agent in its reasonable credit judgment,
clear Inventory, the purchase of which was financed with Letter of Credit
Accommodations, through U.S. Customs or foreign export control authorities in
such US Borrower’s name, Agent’s name or the name of Agent’s designee, and to
sign and deliver to customs officials powers of attorney in such US Borrower’s
name for such purpose, and to complete in such US Borrower’s or Agent’s name,
any order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof. Each US Borrower hereby releases
Agent, Tranche B Agent and/or US Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s, Tranche B Agent’s and/or a Lender’s
own gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

 

6.6 Right to Cure

Agent may at its option: (a) cure any default by a US Borrower under any
agreement with a third party or pay or bond on appeal any judgment entered
against a US Borrower; (b) discharge taxes, Liens or other encumbrances at any
time levied on or existing with respect to the Collateral; and (c) pay any
amount, incur any expense or perform any act which, in Agent’s judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Agent with respect thereto. Agent may add any amounts so
expended to the Obligations and charge a US Borrower’s account therefor, such
amounts to be repayable by each US Borrower on demand. Agent shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of US Borrowers. Any
payment made or other action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.

 

6.7 Access to Premises

From time to time as requested by Tranche B Agent and/or Agent or its designee,
at the cost and expense of US Borrowers: (a) Tranche B Agent and/or Agent or its
designee shall have complete access to all of each US Borrower’s premises during
normal business hours and after notice to such US Borrower, or at any time and
without notice to a US Borrower if an Event of Default exists or has occurred
and is continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each US Borrower’s books and records, including the
Records; (b) each US Borrower shall promptly furnish to Tranche B Agent and/or
Agent or its designee such copies of such books and records or extracts
therefrom as Tranche B Agent and/or Agent or its designee may request, and
(c) Tranche B Agent and/or Agent or its designee shall be permitted to use
during normal business hours such of US Borrowers’ personnel, equipment,
supplies and premises as may be necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing for the collection of Accounts
and realization of other Collateral.

 

- 59 -



--------------------------------------------------------------------------------

SECTION 7. REPRESENTATIONS AND WARRANTIES

Each US Borrower hereby represents and warrants to Agent, Tranche B Agent and US
Lenders the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans and providing Letter of Credit Accommodations by Agent, Tranche
B Agent and US Lenders to US Borrowers:

 

7.1 Corporate Existence, Power and Authority; Subsidiaries

Each US Borrower is a corporation duly incorporated, validly existing and duly
organized under the laws of its jurisdiction of incorporation and is duly
qualified or registered as a foreign corporation in all states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a material
adverse effect on its financial condition, results of operation or business or
the rights of Agent in or to any of the Collateral. The execution, delivery and
performance of this Agreement, the other Financing Agreements and Canadian
Financing Agreements and the transactions contemplated hereunder and thereunder
are all within each US Borrower’s corporate powers, have been duly authorized,
are not in contravention of law or the terms of each US Borrower’s certificate
of incorporation, by-laws, or other organizational documentation, or any
indenture, agreement or undertaking to which it is a party or by which it or its
property is bound and will not result in the creation or imposition of, or
require or give rise to any obligation to grant, any Lien upon any of its
property or assets. This Agreement and the other Financing Agreements and
Canadian Financing Agreements constitute legal, valid and binding obligations of
each US Borrower enforceable in accordance with their respective terms. Each US
Borrower does not have any Subsidiaries or affiliates except as set forth on its
Information Certificate.

 

7.2 Financial Statements; No Material Adverse Change

All financial statements relating to each US Borrower which have been or may
hereafter be delivered by it to Agent and Tranche B Agent have been prepared in
accordance with GAAP and fairly present the financial condition and the results
of operation of it as at the dates and for the periods set forth therein. Except
as disclosed in any interim financial statements furnished by each US Borrower
to Agent and Tranche B Agent prior to the date of this Agreement, there has been
no material adverse change in the assets, liabilities, properties and condition,
financial or otherwise, of it, since the date of the most recent audited
financial statements furnished by it to Agent and Tranche B Agent prior to the
date of this Agreement.

 

7.3 Name; State of Organization; Chief Executive Office; Collateral Locations

(a) The exact legal name of each US Borrower is as set forth on the signature
page of this Agreement and in its Information Certificate. No US Borrower has,
during the five (5) years prior to the date of this Agreement, been known by or
used any other corporate or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth in its Information Certificate.

 

- 60 -



--------------------------------------------------------------------------------

(b) Each US Borrower is an organization of the type and organized in the
jurisdiction set forth in its Information Certificate. Its Information
Certificate accurately sets forth the organizational identification number of
such US Borrower or accurately states that such US Borrower has none and
accurately sets forth the federal employer identification number of such US
Borrower.

(c) The chief executive office of each US Borrower and its Records concerning
Accounts are located only at the addresses set forth below opposite its name and
its only other places of business and the only other locations of Collateral, if
any, are the addresses set forth in its Information Certificate, subject to the
right of each US Borrower to establish new locations in accordance with
Section 8.2 below. Each Information Certificate correctly identifies the chief
executive office of each Obligor and all other places of business and other
locations, if any, at which any Obligor maintains any Collateral. The
Information Certificates also correctly identify any of such locations which are
not owned by a US Borrower or any Obligor and sets forth the owners and/or
operators thereof and to the best of each US Borrower’s knowledge, the holders
of any mortgages on such locations.

 

7.4 Priority of Liens; Title to Properties

The Liens granted to Agent under this Agreement and the other Financing
Agreements constitute valid and perfected first priority Liens in and upon the
Collateral subject only to the Liens indicated on Schedule 7.4 hereto (except to
the extent that Agent and Tranche B Agent require the discharge thereof prior to
the advance of the initial Loans and Letter of Credit Accommodations hereunder)
and the other Liens permitted under Section 8.8 hereof. Each US Borrower has
good and marketable title to all of its properties and assets subject to no
Liens of any kind, except those granted to Agent and such others as are
specifically listed on Schedule 7.4 hereto (except to the extent that Agent and
Tranche B Agent require the discharge thereof prior to the advance of the
initial Loans and Letter of Credit Accommodations hereunder) or permitted under
Section 8.8 hereof.

 

7.5 Tax Returns

Each US Borrower has filed, or caused to be filed, in a timely manner all tax
returns, reports and declarations which are required to be filed by it (without
requests for extension except as previously disclosed in writing to Agent and
Tranche B Agent). All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Each US Borrower has paid or
caused to be paid all taxes due and payable or claimed due and payable in any
assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to it and with respect to which adequate reserves have been set aside
on its books. Adequate provision has been made for the payment of all accrued
and unpaid Federal, State, provincial, municipal, local, foreign and other taxes
whether or not yet due and payable and whether or not disputed.

 

- 61 -



--------------------------------------------------------------------------------

7.6 Litigation

Except as set forth on its Information Certificate, there is no present
investigation by any governmental agency pending, or to the best of each US
Borrower’s knowledge threatened, against or affecting it, its assets or business
and there is no action, suit, proceeding or claim by any Person pending, or to
the best of each US Borrower’s knowledge threatened, against it or its assets or
goodwill, or against or affecting any transactions contemplated by this
Agreement, which if adversely determined against it would result in any material
adverse change in the assets, business or prospects of it or would impair the
ability of it to perform its obligations hereunder or under any of the other
Financing Agreements to which it is a party or of Agent, Tranche B Agent and/or
US Lenders to enforce any Obligations or realize upon any Collateral.

 

7.7 Compliance with Other Agreements and Applicable Laws

(a) Each US Borrower is not in default in any material respect, under, or in
violation, in any material respect, of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound and it is in compliance in all material
respects with all applicable provisions of laws, rules, regulations, licenses,
permits, approvals and orders of any foreign, Federal, State or local
governmental authority (including those set forth in or promulgated pursuant to
the Occupational Safety and Health Act of 1970, as amended, the Fair Labor
Standards Act of 1938, as amended, ERISA, the Bankruptcy Code, as amended, and
all Environmental Laws).

(b) Each US Borrower has obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any governmental authority
required for the lawful conduct of its business (the “Permits”). All of the
Permits are valid and subsisting and in full force and effect. There are no
actions, claims or proceedings pending or to the best of any US Borrower’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits.

 

7.8 Bank Accounts

All of the deposit accounts, investment accounts or other accounts in the name
of or used by each US Borrower maintained at any bank or other financial
institution are set forth on Schedule 7.8 hereto, subject to the right of each
US Borrower to establish new accounts in accordance with Section 8.14 below.

 

7.9 Accuracy and Completeness of Information

All information furnished by or on behalf of each US Borrower in writing to
Agent, Tranche B Agent or US Lenders in connection with this Agreement or any of
the other Financing Agreements or Canadian Financing Agreements or any
transaction contemplated hereby or thereby, including all information on the
Information Certificates is true and correct in all material respects on the
date as of which such information is dated or certified and does not omit any
material fact necessary in order to make such information not misleading. No
event or circumstance has occurred which has had or could reasonably be expected
to have a material adverse affect on the business, assets or prospects of US
Borrowers, which has not been fully and accurately disclosed to Agent and
Tranche B Agent in writing.

 

- 62 -



--------------------------------------------------------------------------------

7.10 Status of Pension Plans

(a) The Pension Plans (if any) are duly registered under all applicable pension
benefits legislation.

(b) All obligations of it (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with any
Pension Plans or the funding agreements therefor have been performed in a timely
fashion. There are no outstanding disputes concerning the assets held pursuant
to any such funding agreement.

(c) All contributions or premiums required to be made by it to any Pension Plans
have been made in a timely fashion in accordance with the terms of such Pension
Plans and applicable laws and regulations.

(d) All employee contributions to any Pension Plans required to be made by way
of authorized payroll deduction have been properly withheld by it and fully paid
into such Pension Plans in a timely fashion.

(e) All reports and disclosures relating to any Pension Plans required by any
applicable laws or regulations have been filed or distributed in a timely
fashion.

(f) There have been no improper withdrawals, or applications of, the assets of
any Pension Plans.

(g) No amount is owing by any Pension Plans under the US Tax Code or any other
similar Federal, State or local legislation.

(h) Pension Plans are fully funded both on an ongoing basis and on a solvency
basis (using actuarial assumptions and methods which are consistent with the
valuations last filed with the applicable governmental authorities and which are
consistent with generally accepted actuarial principles).

(i) Each US Borrower, after diligent inquiry, has neither any knowledge, nor any
grounds for believing, that any Pension Plans are the subject of an
investigation, any other proceeding, an action or a claim (other than claims for
benefits in the ordinary course). There exists no state of facts which after
notice or lapse of time or both could reasonably be expected to give rise to any
such proceeding, action or claim.

(j) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the U.S. Tax Code and other U.S. Federal, State
or local law. Each Pension Plan which is intended to qualify under
Section 401(a) of the U.S. Tax Code has received a favorable determination
letter from the Internal Revenue Service and is so qualified and nothing has
occurred which would cause the loss of such qualification. Each US Borrower and
its ERISA Affiliates have made all required contributions to any Pension Plan
subject to Section 412 of the U.S. Tax Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
U.S. Tax Code has been made with respect to any Pension Plan.

 

- 63 -



--------------------------------------------------------------------------------

(k) (i) No ERISA Event occurred or is reasonably expected to occur; (ii) the
current value of each Pension Plan’s assets (determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 of the
U.S. Tax Code) are not less than such Pension Plan’s liabilities under
Section 4001(a)(16) of ERISA; (iii) each US Borrower, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) each US
Borrower, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; (v) each US
Borrower, and their ERISA Affiliates, have not engaged in a transaction that
would be subject to Section 4069 or 4212(c) or ERISA and (vi) no Lien imposed
under the U.S. Tax Code or ERISA exists or is likely to arise on account of any
Pension Plan within the meaning of Section 412 of the U.S. Tax Code. Except as
required by Section 4980B of the U.S. Tax Code, no US Borrower or any ERISA
Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any US
Borrower or any ERISA Affiliates or coverage after a participant’s termination
of employment.

 

7.11 Environmental Compliance

(a) Each US Borrower has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates any applicable Environmental Law in any material respect or any
license, permit, certificate, approval or similar authorization thereunder and
the operations of each US Borrower comply in all material respects with all
Environmental Laws and all licenses, permits, certificates, approvals and
similar authorizations thereunder.

(b) There has been no investigation, proceeding, complaint, order, directive,
claim, citation or notice by any governmental authority or any other person nor
is any pending or to the best of each US Borrower’s knowledge threatened, with
respect to any non-compliance with or violation of the requirements of any
Environmental Law by it or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects
each US Borrower or their business, operations or assets or any properties at
which it has transported, stored or disposed of any Hazardous Materials.

(c) Each US Borrower has no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

 

- 64 -



--------------------------------------------------------------------------------

(d) Each US Borrower has all licenses, permits, certificates, approvals or
similar authorizations required to be obtained or filed in connection with the
operation of its business under any Environmental Law and all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect.

 

7.12 U.S. Legislation

(a) Other than as provided under the applicable incorporating or formation
statute of each US Borrower, it is not subject to regulation under the Federal
Power Act, the Interstate Commerce Act or the Investment Company Act of 1940 or
to any U.S. or Canadian federal, state or provincial statue or regulation
limiting its ability to incur indebtedness for money borrowed.

(b) No US Borrower is by itself, nor is it by virtue of its being under “common
control” with any other Person within the meaning of Section 414(b) or (c) of
the U.S. Tax Code, an “employer” within the meaning of Section 3(5) of ERISA, in
respect of any employee person benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under the U.S. Tax Code.

(c) No part of the proceeds of the Loans will be used for any purpose that
violates the provisions of any Regulation T, U or X of the Board of Governors of
the Federal Reserve System of the United States of America or any other
regulation of such Board of Governors, no US Borrower is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System; and no US Borrower owns any such “margin stock”.

 

7.13 Intellectual Property

Each US Borrower owns or licenses or otherwise has the right to use all
intellectual property necessary for the operation of its business as presently
conducted or proposed to be conducted. As of the Closing Date, each US Borrower
does not have any intellectual property registered, or subject to pending
applications, in the United States Patent and Trademark Office, the Canadian
Intellectual Property Office or any similar office or agency in the US or
Canada, any State or Province thereof, any political subdivision thereof or in
any other country, other than those described in its Information Certificate and
has not granted any licenses with respect thereto other than as set forth in its
Information Certificate. No event has occurred which permits or would permit
after notice or passage of time or both, the revocation, suspension or
termination of such rights. No product, process, method, substance or other
intellectual property or goods bearing or using any intellectual property
presently contemplated to be sold by or employed by a US Borrower infringes any
patent, trademark, service mark, trade name, copyright, license or other
intellectual property owned by any other Person presently and no claim or
litigation is pending or threatened against or affecting a US Borrower
contesting its right to sell or use any such intellectual property. Its
Information Certificate sets forth all of the agreements or other arrangements
of applicable US Borrower pursuant to which it has a license or other right to
use any trademarks, logos, designs, representations or other intellectual
property owned by another person as in effect on the Closing Date and the dates
of the expiration of such agreement or other arrangements of applicable US
Borrower as in effect on the Closing Date (collectively, together with such
agreement or other

 

- 65 -



--------------------------------------------------------------------------------

arrangement as may be entered into by a US Borrower after the Closing Date,
collectively, the “License Agreements” and individually, a “License Agreement”).
No trademark, service mark, copyright or other intellectual property at any time
used by a US Borrower which is owned by another person, or owned by a US
Borrower subject to any security interest, lien, collateral assignment, pledge
or other encumbrance in favor of any person other than Agent, is affixed to any
Eligible Inventory, except (a) to the extent permitted under the terms of the
License Agreement(s) listed in the Information Certificates (if any); and (b) to
the extent the sale of Inventory to which such intellectual property is affixed
is permitted to be sold by a US Borrower under applicable law (including the
United States Copyright Act of 1976).

 

7.14 Subsidiaries; Affiliates; Capitalization; Solvency

(a) No US Borrower has any direct or indirect Subsidiaries or Affiliates and is
not engaged in any joint venture or partnership except as set forth in its
Information Certificate.

(b) Each US Borrower is the record and beneficial owner of all of the issued and
outstanding shares in the capital of each of the Subsidiaries listed in its
Information Certificate as being owned by it and there are no proxies,
irrevocable or otherwise, with respect to such shares and no equity securities
of any of the Subsidiaries are or may become required to be issued by reason of
any options, warrants, rights to subscribe to, calls or commitments of any kind
or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares or securities convertible into or exchangeable for such shares.

(c) The issued and outstanding shares in the capital of each US Borrower is
directly and beneficially owned and held by the persons indicated in its
Information Certificate, and in each case all of such shares have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except as disclosed in writing to
Agent and Tranche B Agent prior to the Closing Date.

(d) Each US Borrower is Solvent and will continue to be Solvent after the
creation of the Obligations, the Liens of Agent and the other transactions
contemplated hereunder.

 

7.15 Survival of Warranties; Cumulative

All representations and warranties contained in this Agreement or any of the
other Financing Agreements and Canadian Financing Agreements shall survive the
execution and delivery of this Agreement and shall be deemed to have been made
again to Agent, Tranche B Agent and US Lenders on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Agent, Tranche B Agent and US Lenders
regardless of any investigation made or information possessed by Agent, Tranche
B Agent and/or US Lenders. The representations and warranties set forth herein
shall be cumulative and in addition to any other representations or warranties
which US Borrowers shall now or hereafter give, or cause to be given, to Agent,
Tranche B Agent and/or US Lenders.

 

7.16 Inactive Subsidiaries

No Inactive Subsidiary (a) has any assets (other than intercompany receivables),
(b) has any liabilities (other than intercompany liabilities) or (c) engages in
any material business activities.

 

- 66 -



--------------------------------------------------------------------------------

7.17 Labour Disputes

(a) Set forth on Schedule 7.17 hereto is a list (including dates of termination)
of all collective bargaining or similar agreements between or applicable to each
US Borrower and any union, labor organization or other bargaining agent in
respect of the employees of any US Borrower or its Subsidiaries on the Closing
Date.

(b) There is (i) no significant unfair labor practice complaint pending against
any US Borrower or, to the best of any US Borrower’s knowledge, threatened
against it, before the National Labor Relations Board, and no significant
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is pending on the Closing Date against any US Borrower or,
to best of any US Borrower’s knowledge, threatened against it, (ii) no
significant strike, labor dispute, slowdown or stoppage pending against any US
Borrower or, to the best of any US Borrower’s knowledge, threatened against any
US Borrower and (iii) to the best knowledge of any US Borrower, no union
representation question existing with respect to the employees of any US
Borrower and no union organizing activity taking place with respect to any of
the employees of any US Borrower. No US Borrower or any ERISA Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act (“WARN”) or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees or any US Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements. All material payments due from any US Borrower on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such US Borrower.

 

7.18 Interrelated Business

US Borrowers, Obligors and their respective Subsidiaries make up a related
organization of various entities constituting a single economic and business
enterprise so that US Borrowers, Obligors and their respective Subsidiaries
share an identity of interests such that any benefit received by any one of them
benefits the others. US Borrowers, Obligors and their respective Subsidiaries
render services to or for the benefit of the other US Borrowers and/or Obligors
and their respective Subsidiaries, as the case may be, purchase or sell and
supply goods to or from or for the benefit of the others, make loans, advances
and provide other financial accommodations to or for the benefit of the other US
Borrowers, Obligors and their respective Subsidiaries (including, inter alia,
the payment by US Borrowers and Obligors of creditors of other US Borrowers or
Obligors and guarantees by US Borrowers and Obligors of indebtedness of other US
Borrowers and Obligors and provide administrative, marketing, payroll and
management services to or for the benefit of other US Borrowers and Obligors).
US Borrowers, Obligors and their respective Subsidiaries have centralized
accounting and legal services, common officers and directors and are identified
to creditors as single economic and business enterprise.

 

- 67 -



--------------------------------------------------------------------------------

SECTION 8. AFFIRMATIVE AND NEGATIVE COVENANTS

 

8.1 Maintenance of Existence

(a) Each US Borrower shall at all times preserve, renew and keep in full, force
and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all permits, licenses, trademarks,
tradenames, approvals, authorizations, leases and contracts necessary to carry
on the business as presently or proposed to be conducted. Each US Borrower shall
give Agent and Tranche B Agent thirty (30) days prior written notice of any
proposed change in its or any Obligor’s corporate name, which notice shall set
forth the new name and it shall deliver to Agent and Tranche B Agent a certified
copy of its or such Obligor’s Articles of Amendment providing for the name
change immediately following its filing.

(b) No US Borrower shall change its chief executive office or its mailing
address or organizational identification number (or if it does not have one,
shall not acquire one) unless Agent and Tranche B Agent shall have received not
less than thirty (30) days’ prior written notice from such US Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Required Lenders may require and Agent and Tranche B Agent shall have
received such agreements as Required Lenders may reasonably require in
connection therewith. No US Borrower shall change its type of organization,
jurisdiction of organization or other legal structure.

 

8.2 New Collateral Locations

Each US Borrower may open any new location within the US provided it (a) gives
Agent and Tranche B Agent thirty (30) days prior written notice of the intended
opening of any such new location and (b) executes and delivers, or causes to be
executed and delivered, to Agent and Tranche B Agent such agreements, documents,
and instruments as Required Lenders may deem necessary or desirable to protect
their interests in the Collateral at such location, including PPSA or UCC and
other financing statements and such other evidence as Required Lenders may
require for the perfection of Agent’s first priority Liens.

 

8.3 Compliance with Laws, Regulations, Etc.

(a) Each US Borrower shall at all times, comply in all material respects with
all laws, rules, regulations, licenses, permits, approvals and orders applicable
to it and duly observe in all material respects all requirements of any Federal,
Provincial, State or local governmental authority, including all statutes,
rules, regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws except for any matter that it is contesting in good faith by appropriate
proceedings diligently pursued and which is not reasonably expected to have a
material adverse effect on it or its property, operations, business, prospects
or conditions (financial or otherwise).

(b) Each US Borrower shall establish and maintain, at its expense, a system to
assure and monitor its continued compliance with all Environmental Laws in all
of its operations, which system shall include annual reviews of such compliance
by its employees or agents who are familiar with the requirements of the
Environmental Laws. Copies of all environmental surveys, audits, assessments,

 

- 68 -



--------------------------------------------------------------------------------

feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by it to Agent and Tranche B Agent. Each
US Borrower shall take prompt and appropriate action to respond to any
non-compliance with any of the Environmental Laws and shall regularly report to
Agent and Tranche B Agent on such response.

(c) Each US Borrower shall give both oral and written notice to Agent and
Tranche B Agent immediately upon its receipt of any notice of, or its otherwise
obtaining knowledge of, (i) the occurrence of any event involving the release,
spill or discharge, threatened or actual, of any Hazardous Material where notice
of such occurrence would be required to be given by a US Borrower to an
applicable governmental authority or any other person under Environmental Laws
or (ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to: (A) any non-compliance with or violation of
any Environmental Law by it or (B) the release, spill or discharge, threatened
or actual, of any Hazardous Material or (C) the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials or (D) any other environmental, health or safety matter,
which affects it or its business, operations or assets or any properties at
which it transported, stored or disposed of any Hazardous Materials.

(d) Without limiting the generality of the foregoing, whenever Required Lenders
determine that there is material non-compliance, or any condition which requires
any action by or on behalf of a US Borrower in order to avoid any material
non-compliance, with any Environmental Law, such US Borrower shall, at such
Required Lenders’ request, and at such US Borrower’s expense: (i) cause an
independent environmental engineer acceptable to such Required Lenders to
conduct such tests of the site where its non-compliance or alleged
non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent and Tranche B Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent and Tranche B Agent a
supplemental report of such engineer whenever the scope of such non-compliance,
or its response thereto or the estimated costs thereof, shall change in any
material respect.

(e) Each US Borrower shall indemnify and hold harmless US Lenders, Tranche B
Agent, Agent and their respective directors, officers, employees, agents,
invitees, representatives, successors and assigns, from and against any and all
losses, claims, damages, liabilities, costs, and expenses (including legal fees
and expenses) directly or indirectly arising out of or attributable to the use,
generation, manufacture, reproduction, storage, release, threatened release,
spill, discharge, disposal or presence of a Hazardous Material, including the
costs of any required or necessary repair, cleanup or other remedial work with
respect to any of its property and the preparation and implementation of any
closure, remedial or other required plans.

All covenants and indemnifications in this Section 8.3 shall survive the payment
of the Obligations and the termination or non-renewal of this Agreement.

 

8.4 Payment of Taxes and Claims

Each US Borrower shall duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes the validity of which are being contested in good faith
by appropriate proceedings diligently pursued and available to it and with
respect to which adequate reserves have been set aside on its books.

 

- 69 -



--------------------------------------------------------------------------------

8.5 Insurance

Each US Borrower shall at all times, maintain with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Required Lenders as to form, amount and
insurer. Each US Borrower shall furnish certificates, policies or endorsements
to Agent and Tranche B Agent and as Agent and Required Lenders shall require as
proof of such insurance, and, if it fails to do so, each of Agent and Tranche B
Agent is authorized, but not required, to obtain such insurance at the expense
of US Borrowers. All policies shall provide for at least thirty (30) days prior
written notice to Agent of any cancellation or reduction of coverage and that
Agent may act as attorney for each US Borrower in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Each US Borrower shall cause Agent to be
named as a loss payee and an additional insured (but without any liability for
any premiums) under such insurance policies and it shall obtain non-contributory
lender’s loss payable endorsements to all insurance policies in form and
substance satisfactory to Required Lenders. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Agent as its interests may appear and further specify that Agent shall be
paid regardless of any act or omission by any US Borrower or any of its
affiliates. Such proceeds shall applied in accordance with Section 2.3 and
Section 5.4 of this Agreement, as applicable.

 

8.6 Financial Statements and Other Information

(a) Each US Borrower shall keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the Collateral and the business of such US Borrower and its Subsidiaries in
accordance with GAAP and each US Borrower shall furnish or cause to be furnished
to Agent and Tranche B Agent:

 

  (i) within twenty (30) days after the end of each fiscal month or within
forth-five (45) days after the end of a fiscal month that is the month end of a
fiscal quarter of SMTC Corporation, monthly unaudited financial statements of
Canadian Borrower and US Borrowers and unaudited consolidating financial
statements of SMTC Corporation (including in each case balance sheets,
statements of income and loss, statements of cash flow, statements of
shareholders’ equity, sales backlog reports and sales and profitability reports
for the ten (10) largest customers of SMTC and its Subsidiaries), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of US Borrowers, Canadian Borrower and SMTC Corporation and their
respective Subsidiaries as of the end of and through such fiscal month;

 

- 70 -



--------------------------------------------------------------------------------

  (ii) within forty-five (45) days after the end of each fiscal quarter of SMTC
Corporation, quarterly unaudited financial statements of Canadian Borrower and
US Borrowers and unaudited consolidating financial statements of SMTC
Corporation (including in each case balance sheets, statements of income and
loss, statements of cash flow, statements of shareholders’ equity, sales backlog
reports and sales and profitability reports for the ten (10) largest customers
of SMTC and its Subsidiaries), all in reasonable detail, fairly presenting the
financial position and the results of the operations of US Borrowers, Canadian
Borrower and SMTC Corporation and their respective Subsidiaries as of the end of
and through such fiscal quarter together with a certificate of the chief
financial officer of each US Borrower in form and content satisfactory to US
Lenders (each, an “Officer’s Compliance Certificate”) setting out the Total
Leverage Ratio for the calculation of the Applicable Margin and compliance with
Sections 8.18, 8.22, 8.23 and 8.24, each as at the end of the most recent fiscal
quarter of SMTC Corporation, and the calculations used to determine such ratio
and compliance and attaching the financial statements used to determine such
ratio and compliance;

 

  (iii) within ninety (90) days after the end of each fiscal year of SMTC
Corporation, audited consolidated financial statements of SMTC Corporation
(which includes US Borrowers, Canadian Borrower and their respective
Subsidiaries (including in each case balance sheets, statements of income and
loss, statements of changes in financial position and statements of
shareholders’ equity)), and the accompanying notes thereto, all in reasonable
detail, fairly presenting the financial position and the results of the
operations of the applicable Person and its Subsidiaries as of the end of and
for such fiscal year, together with the unqualified opinion of independent
chartered accountants, which accountants shall be an independent accounting firm
selected by SMTC Corporation and acceptable to US Lenders, that such financial
statements have been prepared in accordance with GAAP, and present fairly the
results of operations and financial condition of the applicable Person and its
Subsidiaries as of the end of and for the fiscal year then ended;

 

  (iv) not less than sixty (60) days prior to the end of each fiscal year of
SMTC Corporation, annual financial projections for the next fiscal year of SMTC
Corporation and its Subsidiaries, which shall be approved by US Lenders and
shall include a projected consolidated balance sheet, income statement and
statement of cash flow, prepared on a monthly basis for such fiscal year,
proposed budgets for operating and capital expenditures, acquisitions and
related financing costs for SMTC Corporation and its Subsidiaries, details of
all management salaries and bonuses, and such other information as may be
requested by Agent and Tranche B Agent; and

 

- 71 -



--------------------------------------------------------------------------------

  (v) not less than thirty (30) days prior to the end of each fiscal quarter of
SMTC Corporation, quarterly financial projections for the next fiscal quarter of
SMTC Corporation and its Subsidiaries, which shall be approved by US Lenders and
shall include a projected consolidated balance sheet, income statement and
statement of cash flow, prepared on a monthly basis for such fiscal quarter,
proposed budgets for operating and capital expenditures, acquisitions and
related financing costs for SMTC Corporation and its Subsidiaries, details of
all management salaries and bonuses, and such other information as may be
requested by Agent and Tranche B Agent.

(b) Each US Borrower shall promptly notify Agent and Tranche B Agent in writing
of the details of (i) any loss, damage, investigation, action, suit, proceeding
or claim relating to the Collateral or any other property which is security for
the Obligations or which would result in any material adverse change in its
business, properties, assets, goodwill or condition, financial or otherwise,
(ii) the occurrence of any Default or Event of Default and (iii) any ERISA
Event.

(c) Each US Borrower shall promptly after the sending or filing thereof furnish
or cause to be furnished to Agent and Tranche B Agent copies of all reports
which it sends to its shareholders generally and copies of all reports and
registration statements which it files with any provincial securities commission
or securities exchange.

(d) Each US Borrower shall furnish or cause to be furnished to Agent and Tranche
B Agent such budgets, forecasts, projections and other information respecting
the Collateral and the business of US Borrowers, as Agent and Tranche B Agent
may, from time to time, request. Agent and Tranche B Agent are hereby authorized
to deliver a copy of any financial statement or any other information relating
to the business of US Borrowers to (i) any court or other government agency as
required or requested by such court or other government agency or if Agent and
Tranche B Agent reasonably believe it is compelled to do so by any court decree,
subpoena or legal or administrative order or process or (ii) any participant or
assignee or prospective participant or assignee provided such prospective
participant or assignee agrees to maintain such information confidential and not
disclose it to any other Person pursuant to the terms of a confidentiality
agreement satisfactory to US Lenders and entered into between Agent and such
prospective participant or assignee or until such prospective participant or
assignee becomes a participant or assignee pursuant to the terms of Section 11.4
hereof. Each US Borrower hereby irrevocably authorizes and directs all
accountants or auditors to deliver to Agent and Tranche B Agent, at US
Borrowers’ expense, copies of the financial statements of US Borrowers and any
reports or management letters prepared by such accountants or auditors on behalf
of US Borrowers and to disclose to Agent and Tranche B Agent such information as
they may have regarding the business of US Borrowers. Any documents, schedules,
invoices or other papers delivered to Agent and Tranche B Agent may be destroyed
or otherwise disposed of by Agent and Tranche B Agent one (1) year after the
same are delivered to Agent and Tranche B Agent, except as otherwise designated
by US Borrowers to Agent and Tranche B Agent in writing.

(e) Each US Borrower shall within five (5) Business Days after the end of each
month provide a certificate of its chief financial officer, in form and content
satisfactory to US Lenders, certifying that it has paid in full: (i) all rent
and other amounts due and payable with respect to any Leased Real Property
during such month; and (ii) all payments and other amounts due and payable with
respect to any Pension Plan or any material contract during such month.

 

- 72 -



--------------------------------------------------------------------------------

8.7 Sale of Assets, Consolidation, Amalgamation, Dissolution, Merger, Etc.

Each US Borrower shall not, directly or indirectly, (a) amalgamate with any
other Person or permit any other Person to amalgamate with it or merge into or
with or consolidate with any other Person or permit any other Person to merge
into or with or consolidate with it, or (b) sell, issue, assign, lease,
transfer, abandon or otherwise dispose of any shares or indebtedness to any
other Person or any of its assets to any other Person (except for (i) transfers
to an Obligor that has executed and delivered a general security agreement or
other similar security in favor of Agent granting it a first-ranking, registered
and enforceable Lien (as determined by Agent, as applicable) in respect of all
the undertaking, property and assets, present and future, real and personal, of
such Obligor, (ii) sales of Inventory in the ordinary course of business and
(iii) the disposition of worn-out or obsolete Equipment or Equipment no longer
used in its business so long as (A) any proceeds are paid to Agent and applied
in accordance with Sections 2.3 and 5.4 of this Agreement, as applicable, and
(B) such sales do not involve Equipment having an aggregate fair market value in
excess of U$50,000 for all such Equipment disposed of in its fiscal year), or
(c) form or acquire any Subsidiaries, or (d) wind up, liquidate or dissolve or
(e) agree to do any of the foregoing.

 

8.8 Encumbrances

Each US Borrower shall not create, incur, assume or suffer to exist any Lien of
any nature whatsoever on any of its assets or properties, including the
Collateral, except: (a) Liens of Agent; (b) Liens securing the payment of taxes,
either not yet overdue or the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to it and with
respect to which adequate reserves have been set aside on its books;
(c) non-consensual statutory Liens (other than Liens securing the payment of
taxes) arising in the ordinary course of its business to the extent: (i) such
Liens secure indebtedness which is not overdue or (ii) such Liens secure
indebtedness relating to claims or liabilities which are fully insured and being
defended at the sole cost and expense and at the sole risk of the insurer or
being contested in good faith by appropriate proceedings diligently pursued and
available to it, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books; (d) zoning restrictions, easements, licenses, covenants and
other restrictions affecting the use of real property which do not interfere in
any material respect with the use of such real property or ordinary conduct of
its business as presently conducted thereon or materially impair the value of
the real property which may be subject thereto; (e) Liens securing any Capital
Expenditures permitted by Section 8.24; and (f) the Liens set forth on Schedule
7.4 hereto (except to the extent that Tranche B Agent and/or Agent requires the
discharge thereof prior to the advance of the initial Loans and Letter of Credit
Accommodations hereunder).

 

- 73 -



--------------------------------------------------------------------------------

8.9 Indebtedness

Each US Borrower shall not incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any obligations or indebtedness,
except (a) the Obligations; (b) trade obligations and normal accruals in the
ordinary course of business not yet due and payable, or with respect to which it
is contesting in good faith the amount or validity thereof by appropriate
proceedings diligently pursued and available to it, and with respect to which
adequate reserves have been set aside on its books; (c) purchase money
indebtedness (including capital leases) to the extent not incurred or secured by
Liens (including capital leases) in violation of any other provision of this
Agreement; and (d) the indebtedness set forth on Schedule 8.9 hereto; provided,
that, (i) it may only make regularly scheduled payments of principal and
interest in respect of such indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such indebtedness as in
effect on the Closing Date, (ii) each US Borrower shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such indebtedness or
any agreement, document or instrument related thereto as in effect on the
Closing Date, or (B) redeem, retire, defease, purchase or otherwise acquire such
indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose, and (iii) each US Borrower shall furnish to Agent and Tranche B Agent
all notices or demands in connection with all such indebtedness either received
by it or on its behalf, promptly after the receipt thereof, or sent by it or on
its behalf, concurrently with the sending thereof, as the case may be.

 

8.10 Loans, Investments, Guarantees, Etc.

Each US Borrower shall not, directly or indirectly, make any loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or repurchase the shares or indebtedness or all or a
substantial part of the assets or property of any person, or guarantee, assume,
endorse, or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person or agree to do
any of the foregoing, except: (a) the endorsement of instruments for collection
or deposit in the ordinary course of business; (b) investments in:
(i) short-term direct obligations of the US Government, (ii) negotiable
certificates of deposit issued by any bank satisfactory to Agent, payable to the
order of a US Borrower or to bearer and delivered to Agent, and (iii) commercial
paper rated A1 or P1; provided, that, as to any of the foregoing, unless waived
in writing by Required Lenders, each US Borrower shall take such actions as are
deemed necessary by Required Lenders to perfect the security interest of Agent
in such investments; (c) the loans, advances and guarantees set forth on
Schedule 8.10 hereto; provided, that, as to such loans, advances and guarantees,
(i) each US Borrower shall not, directly or indirectly, (A) amend, modify, alter
or change the terms of such loans, advances or guarantees or any agreement,
document or instrument related thereto, or (B) as to such guarantees, redeem,
retire, defease, purchase or otherwise acquire the obligations arising pursuant
to such guarantees, or set aside or otherwise deposit or invest any sums for
such purpose, and (ii) each US Borrower shall furnish to Agent and Tranche B
Agent all notices or demands in connection with such loans, advances or
guarantees or other indebtedness subject to such guarantees either received by
it or on its behalf, promptly after the receipt thereof, or sent by it or on its
behalf, concurrently with the sending thereof, as the case may be; (d) loans to
SMTC Corporation and/or HTM not to exceed the amount, and to the extent such
amount has not already been paid as dividends or loans to SMTC Corporation
and/or HTM as provided, and for the purposes set forth, in Section 8.11 of this
Agreement and Sections 8.10 and 8.11 of the Canadian Loan Agreement, required in
any fiscal year of SMTC Corporation to

 

- 74 -



--------------------------------------------------------------------------------

allow (i) SMTC Corporation to pay its consolidated income taxes payable and
(ii) SMTC Corporation and HTM to pay their respective administrative costs
(being the legal and audit fees and insurance costs payable by SMTC Corporation
on behalf of its Subsidiaries) consistent with past practice (as disclosed in
writing to Agent prior to the Closing Date) up to US$2,500,000 in the aggregate
per fiscal year of SMTC Corporation; (e) loans, advances, investments,
purchases, repurchases, guarantees, assumptions, endorsements or
responsibilities up to US$250,000 (less any amount used by Canadian Borrower in
accordance with Section 8.10(e) of the Canadian Loan Agreement) in the aggregate
per fiscal year of SMTC Corporation provided that (i) prior to any such action
Total Excess Availability is greater than US$3,000,000 immediately after giving
effect to such action or the average Total Excess Availability is greater than
US$3,000,000 for the fifteen (15) days immediately preceding such action and
(ii) any unused portion of such US$250,000 permitted amount may not be carried
over to the next succeeding fiscal year of SMTC Corporation; and (f) Agent,
Tranche B Agent and US Lenders acknowledge that SMTC Corporation and its
indirect subsidiary SMTC Asia Limited propose to enter into a joint venture
agreement (a draft of which has been provided to Agent and marked “Draft (7):
July 7, 2008”) with Alco Holdings Limited and its indirect subsidiary Commusonic
Industries Limited pursuant to which the parties thereto will agree to jointly
pursue the formation of a company to be located in Hong Kong and named SMTC Alco
Limited with its objective being to establish and operate a manufacturing
facility in Chang An, Guangdong Province, People’s Republic of China and US
Borrowers agree to cause SMTC Asia Limited to provide Agent with such
guarantees, and first-ranking security over its property as Agent may request,
together with applicable certificates, resolutions and opinions related thereto,
all in form and substance satisfactory to Agent in its sole discretion.

 

8.11 Dividends and Redemptions

Each US Borrower shall not, directly or indirectly, declare or pay any dividends
on account of any of its shares now or hereafter outstanding, or set aside or
otherwise deposit or invest any sums for such purpose, or redeem, retire,
defease, purchase or otherwise acquire any shares of any class (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration
other than common shares or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing; provided, however, that US Borrowers
may pay dividends to SMTC Corporation and/or HTM not to exceed the amount, and
to the extent such amount has not already been provided by way of loans or
dividends to SMTC Corporation and/or HTM as provided, and for the purposes set
forth, in Section 8.10 of this Agreement and Sections 8.10 and 8.11 of the
Canadian Loan Agreement, required in any fiscal year of SMTC Corporation to
allow (i) SMTC Corporation to pay its consolidated income taxes payable with
respect to its investment in US Borrowers and (ii) SMTC Corporation and HTM to
pay their respective administrative costs (being the legal and audit fees and
insurance costs payable by SMTC Corporation on behalf of its Subsidiaries)
consistent with past practice (as disclosed in writing prior to the Closing
Date) up to US$2,500,000 in the aggregate per fiscal year of SMTC Corporation.

 

- 75 -



--------------------------------------------------------------------------------

8.12 Transactions with Affiliates

Each US Borrower shall not, directly or indirectly, (a) purchase, acquire or
lease any property from, or sell, transfer or lease any property to, any
officer, director, agent or other person affiliated with it, except in the
ordinary course of and pursuant to the reasonable requirements of its business
and upon fair and reasonable terms no less favorable to it than it would obtain
in a comparable arm’s length transaction with an unaffiliated person or (b) make
any payments of management, consulting or other fees for management or similar
services, or of any indebtedness owing to any officer, employee, shareholder,
director or other person affiliated with it except reasonable compensation to
officers, employees and directors for services rendered to it the ordinary
course of business.

 

8.13 Intellectual Property

In the event a US Borrower obtains or applies for any material intellectual
property rights or obtains any material licenses with respect thereto, it shall
immediately notify Agent and Tranche B Agent thereof and shall provide to Agent
and Tranche B Agent copies of all written materials including applications and
licenses with respect to such intellectual property rights. At Agent’s or
Tranche B Agent’s request, each US Borrower shall promptly execute and deliver
to Agent an intellectual property security agreement granting to Agent a
perfected Lien in such intellectual property rights in form and substance
satisfactory to Required Lenders.

 

8.14 Additional Bank Accounts

Each US Borrower shall not, directly or indirectly, open, establish or maintain
any deposit account, investment account or any other account with any bank or
other financial institution, other than the Blocked Accounts and the accounts
set forth in Schedule 7.8 hereto, except: (a) as to any new or additional
Blocked Accounts and other such new or additional accounts which contain any
Collateral or proceeds thereof, with the prior written consent of Required
Lenders and subject to such conditions thereto as Required Lenders may establish
and (b) as to any accounts used by it to make payments of payroll, taxes or
other obligations to third parties, after prior written notice to Agent and
Tranche B Agent.

 

8.15 Operation of Pension Plans

(a) US Borrowers shall provide to Agent and Tranche B Agent (i) as soon as
possible and in any event within ten (10) days after any US Borrower or any
ERISA affiliate thereof knows or has reason to know that (1) any Reportable
Event with respect to any Pension Plan has occurred, (2) any other ERISA Event
with respect to any Pension Plan has occurred, or (3) an accumulated funding
deficiency has been incurred or an application has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including installment payments) or an extension of any amortization period
under Section 412 of the U.S. Tax Code with respect to a Pension Plan, a
statement of an officer of US Borrower setting forth the details of such
occurrence and the action, if any, which such US Borrower or such ERISA
Affiliate proposes to take with respect thereto, (ii) promptly and in any event
within three (3) days after receipt thereof by any US Borrower or any ERISA
Affiliate thereof from PBGC, copies of each notice received by any US Borrower
or any ERISA Affiliate thereof of the PBGC’s intention to terminate any Plan or
to have a trustee appointed to administer any Plan, (iii) promptly and in any
event within ten (10) days after the filing thereof with the Internal Revenue
Service if requested by Agent or Tranche B Agent, copies of each Schedule B
(Actuarial Information) to the annual report (From 5500 Series) with respect to
each Pension Plan and Multiemployer Plan, (iv) promptly and in any event within
ten (10) days

 

- 76 -



--------------------------------------------------------------------------------

after any US Borrower or any ERISA Affiliate thereof knows or has reason to know
that a required installment within the meaning of Section 412 of the U.S. Tax
Code has not been made when due with respect to a Pension Plan, notice thereof,
(v) promptly and in any event within three (3) days after receipt thereof by any
US Borrower or any ERISA Affiliate thereof from a sponsor of a Multiemployer
Plan or from the PBGC, a copy of each notice received by any US Borrower or any
ERISA Affiliate thereof concerning the imposition or amount of withdrawal
liability under Section 4202 of ERISA or indicating that such Multiemployer Plan
may enter reorganization status under Section 4241 of ERISA, and (vi) promptly
and in any event within ten (10) days after any US Borrower or any ERISA
Affiliate thereof sends notice of a plant closing or mass layoff (as defined on
WARN) to employees, copies of each such notice sent by such US Borrower or such
ERISA Affiliate thereof.

(b) Each US Borrower shall promptly provide Agent and US Lenders with any
documentation relating to any of the Pension Plans as Agent and US Lenders may
request. Each US Borrower shall notify Agent and US Lenders within 30 days of
(i) a material increase in the liabilities of any of the Pension Plans, (ii) the
establishment of a new registered pension plan, and (iii) commencing payment of
contributions to a Pension Plan to which it had not previously been
contributing.

(c) Each US Borrower shall, and shall cause each of its ERISA Affiliates, to:
(i) maintain each Pension Plan in compliance in all material respects with the
applicable pension plan texts, funding agreements and the applicable provisions
of ERISA, the U.S. Tax Code and other US federal and state law; (ii) cause each
Pension Plan which is qualified under Section 401(a) of the U.S. Tax Code to
maintain such qualifications; (iii) not terminate any Pension Plans so as to
incur any material liability to the Pension Benefit Guaranty Corporation;
(iv) not allow or suffer to exist any prohibited transaction involving any
Pension Plans or any trust created thereunder which would subject a US Borrower,
or an ERISA Affiliate, to a material tax or penalty or other liability on
prohibited transactions imposed under Section 4975 of the U.S. Tax Code or
ERISA; (v) make all required contributions to the Pension Plans which it is
obligated to pay under Section 302 of ERISA, Section 412 of the U.S. Tax Code or
the terms of the Pension Plans; (vi) not allow or suffer to exist any
accumulated funding deficiency, whether or not waived, with respect to any
Pension Plan; or (vii) allow or suffer to exist any occurrence of a reportable
event or any other event or condition which presents a material risk of
termination by the Pension Benefit Guaranty Corporation of any Pension Plan that
is a single employer plan, which termination could result in any material
liability to the Pension Benefit Guaranty Corporation.

 

8.16 Costs and Expenses

Each US Borrower shall pay to US Lenders, Tranche B Agent and Agent on demand
all costs, expenses, filing fees and taxes paid or payable in connection with
the preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, US
Lenders’, Tranche B Agent’s and Agent’s rights in the Collateral, this Agreement
and the other Financing Agreements and all other documents related hereto or
thereto, including any amendments, supplements or consents which may hereafter
be contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
PPSA or UCC financing statements and other similar filing and recording

 

- 77 -



--------------------------------------------------------------------------------

fees and taxes, documentary taxes, intangibles taxes and mortgage recording
taxes and fees, if applicable); (b) all insurance premiums, appraisal fees and
search fees; (c) costs and expenses of remitting loan proceeds, collecting
checks and other items of payment, and establishing and maintaining the Blocked
Accounts, if any, and the Payment Accounts, together with Agent’s customary
charges and fees with respect thereto; (d) charges, fees or expenses charged by
any bank or issuer in connection with the Letter of Credit Accommodations;
(e) costs and expenses of preserving and protecting the Collateral; (f) costs
and expenses paid or incurred in connection with obtaining payment of the
Obligations, enforcing the Liens of Agent, selling or otherwise realizing upon
the Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against US
Lenders, Tranche B Agent and/or Agent arising out of the transactions
contemplated hereby and thereby (including preparations for and consultations
concerning any such matters); (g) (x) all out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by US Lenders, Tranche B
Agent and/or Agent during the course of periodic audits, inspections,
appraisals, valuations and field examinations of the Collateral and US
Borrowers’ operations, plus (y) a per diem charge at the rate of US$800 per
person per day for Agent’s examiners in the field and office; and (h) the
reasonable fees and disbursements of counsel (including legal assistants) to US
Lenders, Tranche B Agent and Agent in connection with any of the foregoing.

 

8.17 Further Assurances

At the request of Tranche B Agent or the Agent at any time and from time to
time, each US Borrower shall, at its expense, duly execute and deliver, or cause
to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the Liens and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements. Agent and Tranche B
Agent may at any time and from time to time request a certificate from an
officer of a US Borrower representing that all conditions precedent to the
making of Loans and providing Letter of Credit Accommodations contained herein
are satisfied. In the event of such request by Agent or Tranche B Agent, US
Lenders shall cease to make any further Loans or provide any further Letter of
Credit Accommodations until Agent or Tranche B Agent, as applicable, has
received such certificate and, in addition, US Lenders have determined that such
conditions are satisfied. Where permitted by law, each US Borrower hereby
authorizes Agent to execute and file one or more PPSA, UCC or other financing
statements or notices signed only by Agent or its representatives.

 

- 78 -



--------------------------------------------------------------------------------

8.18 EBITDA

Each US Borrower shall ensure that EBITDA for SMTC Corporation and its
Subsidiaries, calculated at the end of each fiscal quarter on a consolidated
rolling four (4) fiscal quarter basis and in accordance with GAAP, shall not be
less than the amounts set forth in the table below:

 

End of Fiscal Quarter

   TTM EBITDA

September 2007

   US$ 11,000,000

December 2007

   US$ 11,000,000

March 2008

   US$ 11,000,000

June 2008

   US$ 8,500,000

September 2008

   US$ 8,500,000

December 2008

   US$ 8,500,000

March 2009

   US$ 8,500,000

June 2009

   US$ 10,000,000

September 2009

   US$ 10,000,000

December 2009

   US$ 11,000,000

March 2010

   US$ 12,000,000

June 2010

   US$ 12,000,000

September 2010

   US$ 12,000,000

December 2010

   US$ 12,000,000

March 2011

   US$ 12,000,000

June 2011

   US$ 12,000,000

September 2011

   US$ 12,000,000

December 2011

   US$ 12,000,000

March 2012

   US$ 12,000,000

Thereafter

   US$   12,000,000

For purposes of calculating the EBITDA covenant, the following amounts shall be
used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

   EBITDA

December 2006

   US$ 4,485,000

March 2007

   US$ 4,399,000

June 2007

   US$   3,983,000

 

8.19 Inactive Subsidiaries

Each US Borrower shall not, without the prior written consent of Required
Lenders permit, or allow any of its Subsidiaries or affiliates to permit, any
Inactive Subsidiary to (a) acquire any assets (other than intercompany
receivables), (b) incur any liabilities (other than intercompany liabilities) or
(c) engage in any material business activities.

 

8.20 End of Fiscal Years; Fiscal Quarters

(a) For financial reporting purposes, each US Borrower shall cause its, and each
of its Subsidiaries’ and affiliates’, fiscal year to end on December 31 of each
year (being the fiscal year end of SMTC Corporation).

 

- 79 -



--------------------------------------------------------------------------------

(b) For financial reporting purposes, each US Borrower shall cause its, and each
of its Subsidiaries’ or affiliates’, 13 week fiscal periods to end on the same
dates of each fiscal period end of SMTC Corporation.

 

8.21 Change in Business

Each US Borrower shall not engage in any business other than the business of
such US Borrower on the Closing Date and any business reasonably related,
ancillary or complimentary to the business in which such US Borrower is engaged
on the Closing Date.

 

8.22 Fixed Charge Coverage Ratio

Each US Borrower shall ensure that SMTC Corporation and its Subsidiaries
maintain a Fixed Charge Coverage Ratio of not less than the ratios set forth in
the table below calculated at the end of each fiscal quarter on a consolidated
rolling four (4) fiscal quarter basis:

 

End of Fiscal Quarter

   Minimum Fixed Charge Coverage Ratio

September 2007

   1.20

December 2007

   1.20

March 2008

   1.20

June 2008

   1.00

September 2008

   1.00

December 2008

   1.00

March 2009

   1.00

June 2009

   1.10

September 2009

   1.10

December 2009

   1.20

March 2010

   1.20

June 2010

   1.20

September 2010

   1.20

December 2010

   1.20

March 2011

   1.20

June 2011

   1.20

September 2011

   1.20

December 2011

   1.20

March 2012

   1.20

Thereafter

   1.20

 

- 80 -



--------------------------------------------------------------------------------

For purposes of calculating the Fixed Charge Coverage Ratio, the following
amounts shall be used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

   Interest Expense    Scheduled
Principal
Payments    Capital
Expenditures    EBITDA

December 2006

   US$ 1,995,000    US$ 768,000    US$ 534,000    US$ 4,485,000

March 2007

   US$ 1,682,000    US$ 768,000    US$ 309,000    US$ 4,399,000

June 2007

   US$   1,582,000    US$   768,000    US$   1,162,000    US$   3,983,000

 

8.23 Maximum Total Debt

Each US Borrower shall ensure that the outstanding Total Debt of SMTC
Corporation and its Subsidiaries under this Agreement, the Canadian Loan
Agreement and Capital Leases shall not exceed the applicable number set forth in
the table below times trailing twelve (12) month EBITDA of SMTC Corporation and
its Subsidiaries calculated at the end of each month in the table below on a
consolidated basis in accordance with GAAP:

 

End of Month

   Maximum Total Debt

September 2007

   3.50x

October 2007

   3.75x

November 2007

   3.50x

December 2007

   3.50x

January 2008

   3.75x

February 2008

   3.50x

March 2008

   3.50x

April 2008

   3.75x

May 2008

   3.50x

June 2008

   3.50x

September 2008

   3.50x

December 2008

   3.50x

March 2009

   3.50x

June 2009

   3.30x

September 2009

   3.30x

December 2009

   3.00x

March 2010

   3.00x

June 2010

   3.00x

September 2010

   3.00x

December 2010

   3.00x

March 2011

   3.00x

June 2011

   3.00x

September 2011

   3.00x

December 2011

   3.00x

March 2012

   3.00x

June 2012

   3.00x

 

- 81 -



--------------------------------------------------------------------------------

For purposes of calculating the Maximum Total Debt covenant, the following
amounts of EBITDA shall be used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

   EBITDA

December 2006

   US$ 4,485,000

March 2007

   US$ 4,399,000

June 2007

   US$   3,983,000

On the first test date, the Chief Financial Officer shall certify and provide a
certificate which shall provide the monthly EBITDA from September 2006 until
July 2007.

 

8.24 Maximum Capital Expenditures

Each US Borrower shall ensure that SMTC Corporation and its Subsidiaries do not,
directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, Capital Expenditures in an aggregate amount in
excess of the amounts set forth below calculated on a fiscal year basis at the
end of each fiscal year in accordance with GAAP. Fifty (50%) percent of the
unused portion of the Capital Expenditure amount set forth below may be carried
over for expenditure in the next succeeding fiscal year, however any Capital
Expenditure made pursuant to this sentence during any fiscal year shall be
deemed made first in respect of amounts permitted for such fiscal year as
provided below and second in respect of amounts carried over from the prior
fiscal year.

 

End of Fiscal Year

   Maximum Capital
Expenditure for Fiscal
Year

December 2007

   US$ 4,000,000

December 2008

   US$ 3,000,000

December 2009

   US$ 4,000,000

December 2010

   US$ 5,000,000

December 2011

   US$ 5,000,000

Thereafter

   US$ 5,000,000

For purposes of calculating the Maximum Capital Expenditures, the following
amounts of Capital Expenditures shall be used in respect of the applicable
fiscal quarter:

 

Fiscal Quarter Ending

   Capital
Expenditures

March 2007

   US$ 309,000

June 2007

   US$   1,162,000

 

- 82 -



--------------------------------------------------------------------------------

8.25 After Acquired Real Property

If US Borrowers hereafter acquire any Real Property, fixtures or any other
property with a fair market value in an amount equal to or greater than
US$100,000 (or if a Default or Event of Default exists, then regardless of the
fair market value of such assets), without limiting any other rights of Agent or
Tranche B Agent, or duties or obligations of US Borrowers, promptly upon Agent’s
or Tranche B Agent’s request, US Borrowers shall execute and deliver to Agent a
mortgage, deed of trust or deed to secure debt, as Required Lenders may
determine, in form and substance satisfactory to Required Lenders and in form
appropriate for recording in the real estate records of the jurisdiction in
which such Real Property or other property is located granting to Agent a first
and only lien and mortgage on and security interest in such Real Property,
fixtures or other property (except as US Borrowers would otherwise be permitted
to incur hereunder) and such other agreements, documents and instruments as
Required Lenders may require in connection therewith.

SECTION 9. EVENTS OF DEFAULT AND REMEDIES

 

9.1 Events of Default

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

(a) a US Borrower (i) fails to pay when due any of the Obligations or (ii) fails
to perform any of the terms, covenants, conditions or provisions contained in
this Agreement or any of the other Financing Agreements and, with respect to the
covenants in Sections 8.3, 8.6, 8.13, 8.14, 8.15, 8.17 and 8.25 of this
Agreement, such failure continues for a period of three (3) Business Days after
written notice thereof has been provided by Agent to the applicable US Borrower;

(b) any representation, warranty or statement of fact made by a US Borrower to
US Lenders, Tranche B Agent and/or Agent in this Agreement, the other Financing
Agreements or any other agreement, schedule, confirmatory assignment or
otherwise shall when made or deemed made be false or misleading in any material
respect;

(c) any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favor of US Lenders, Tranche B Agent and/or Agent
and, except in relation to the payment of monetary obligations pursuant to any
guarantee, endorsement or other agreement and the revocation or termination
thereof by any such Obligor, such failure continues for a period of three
(3) Business Days after written notice thereof has been provided by Agent to
such Obligor;

(d) any judgment for the payment of money is rendered against a US Borrower or
any Obligor in excess of US$100,000 in any one case or in excess of US$250,000
in the aggregate and shall remain undischarged or unvacated for a period in
excess of thirty (30) days or execution shall at any time not be effectively
stayed, or any judgment other than for the payment of money, or injunction,
attachment, garnishment or execution is rendered against a US Borrower or any
Obligor or any of their assets;

 

- 83 -



--------------------------------------------------------------------------------

(e) any Obligor (being a natural person or a general partner of an Obligor which
is a partnership) dies or a US Borrower or any Obligor, which is a partnership,
limited liability company, limited partnership, limited liability partnership or
a corporation, dissolves or suspends or discontinues doing business;

(f) a US Borrower or any Obligor is not Solvent, makes an assignment for the
benefit of creditors, proposes to make, makes or sends notice of a bulk sale or
calls a meeting of its creditors or principal creditors;

(g) a petition, case or proceeding under the Bankruptcy Code or any bankruptcy
laws of the US or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed or commenced against a US Borrower or any Obligor or all or any part of
its properties and such petition or application is not dismissed within thirty
(30) days after the date of its filing or a US Borrower or any Obligor shall
file any answer admitting or not contesting such petition or application or
indicates its consent to, acquiescence in or approval of, any such action or
proceeding or the relief requested is granted sooner;

(h) a petition, case or proceeding under the Bankruptcy Code or any bankruptcy
laws of the US or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed or commenced by a US Borrower or any Obligor for all or any part of its
property including if a US Borrower or any Obligor shall:

 

  (i) apply for or consent to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its property and assets;

 

  (ii) be unable, or admit in writing its inability, to pay its debts as they
mature, or commit any other act of bankruptcy;

 

  (iii) make a general assignment for the benefit of creditors;

 

  (iv) file a voluntary petition or assignment in bankruptcy or a proposal
seeking a reorganization, compromise, moratorium or arrangement with its
creditors;

 

  (v) take advantage of any insolvency or other similar law pertaining to
arrangements, moratoriums, compromises or reorganizations, or admit the material
allegations of a petition or application filed in respect of it in any
bankruptcy, reorganization or insolvency proceeding; or

 

  (vi) take any corporate action for the purpose of effecting any of the
foregoing;

 

- 84 -



--------------------------------------------------------------------------------

(i) any default by a US Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than US Lenders, or any capitalized lease obligations, contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any person other than US Lenders, in any
case in an amount in excess of US$100,000, which default continues for more than
the applicable cure period, if any, with respect thereto, or any default (other
than a default of a non-material nature as determined by Agent, acting
reasonably) by a US Borrower or any Obligor under any material contract, lease,
license or other obligation to any person other than US Lenders, which default
continues for more than the applicable cure period, if any, with respect
thereto;

(j) any change in Control of a US Borrower;

(k) the indictment or threatened indictment of a US Borrower or any Obligor
under any criminal statute, or commencement or threatened commencement of
criminal or civil proceedings against a US Borrower or any Obligor, pursuant to
which statute or proceedings the penalties or remedies sought or available
include forfeiture of any of the property of a US Borrower or such Obligor;

(l) the occurrence of a Material Adverse Effect;

(m) there shall be an event of default (howsoever defined) under any of the
other Financing Agreements or Canadian Financing Agreements;

(n) there shall be a breach of or failure (except a breach or failure of a
non-material nature as determined by Required Lenders, acting reasonably) to
comply with the provisions of any intercreditor agreement or subordination
agreement with respect to a US Borrower or any Obligor by any party thereto
other than Agent, Tranche B Agent or US Lenders;

(o) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of a US Borrower in an aggregate amount in excess of
US$50,000; or

(p) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent, Tranche B Agent and US Lenders)
in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any material provision
hereof or of any of the other Financing Agreements has ceased to be or is
otherwise not valid, binding or enforceable in accordance with its terms.

 

9.2 Remedies

(a) At any time an Event of Default exists or has occurred and is continuing, US
Lenders, Tranche B Agent and Agent shall have all rights and remedies provided
to them in this Agreement and the other Financing Agreements, the PPSA, UCC and
other applicable law, all of which rights and remedies may be exercised without
notice to or consent by US Borrowers or any Obligor, except as such notice or
consent is expressly provided for hereunder or required by applicable law. All
rights, remedies and powers granted to US

 

- 85 -



--------------------------------------------------------------------------------

Lenders, Tranche B Agent and Agent hereunder, under any of the other Financing
Agreements, the PPSA, UCC or other applicable law, are cumulative, not exclusive
and enforceable, in US Lender’s, Tranche B Agent’s or Agent’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by a US Borrower of this
Agreement or any of the other Financing Agreements. Agent may, at any time or
times, proceed directly against any US Borrower or any Obligor to collect the
Obligations without prior recourse to the Collateral.

(b) Without limiting the foregoing and except as provided in paragraph
(g) below, at any time an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion and without limitation, (i) accelerate
the payment of all Obligations (other than Hedging Liabilities) and demand
immediate payment thereof to Agent (provided, that, upon the occurrence of any
Event of Default described in Sections 9.1(g) and 9.1(h), all Obligations (other
than Hedging Liabilities) shall automatically become immediately due and
payable), (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral and carry on
the business of US Borrowers, (iii) require US Borrowers, at US Borrowers’
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iv) collect, foreclose,
receive, appropriate, set-off and realize upon any and all Collateral,
(v) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (vi) sell, lease, transfer,
assign, deliver or otherwise dispose of any and all Collateral (including
entering into contracts with respect thereto, public or private sales at any
exchange, broker’s board, at any office of US Lenders, Tranche B Agent and/or
Agent or elsewhere) at such prices or terms as Agent may determine, at its
discretion, for cash, upon credit or for future delivery, with US Lenders,
Tranche B Agent and/or Agent having the right to purchase the whole or any part
of the Collateral at any such public sale, all of the foregoing being free from
any right or equity of redemption of US Borrowers, which right or equity of
redemption is hereby expressly waived and released by each US Borrower,
(vii) borrow money and use the Collateral directly or indirectly in carrying on
US Borrowers’ businesses or as security for loans or advances for any such
purposes, (viii) grant extensions of time and other indulgences, take and give
up security, accept compositions, grant releases and discharges, and otherwise
deal with US Borrowers, debtors of US Borrowers, sureties and others as Agent
may see fit without prejudice to the liability of US Borrowers or Agent’s right
to hold and realize the security interest created under any Financing Agreement,
and/or (ix) terminate this Agreement. If any of the Collateral is sold or leased
by Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice (or such longer notice as required by applicable law) by Agent to
US Borrowers designating the time and place of any public sale or the time after
which any private sale or other intended disposition of Collateral is to be
made, shall be deemed to be reasonable notice thereof and each US Borrower
waives any other notice. In the event Agent institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
each US Borrower waives the posting of any bond which might otherwise be
required. At any time an Event of Default exists or has occurred and is
continuing, upon Agent’s

 

- 86 -



--------------------------------------------------------------------------------

request, each US Borrower will furnish cash collateral to Agent for the Letter
of Credit Accommodations. Such cash collateral shall be in the amount equal to
one hundred and ten (110%) percent of the amount of the Letter of Credit
Accommodations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of such Letter of Credit
Accommodations.

(c) Agent shall apply the cash proceeds of Collateral actually received by Agent
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as set out in
Section 5.4, whether or not then due. Each US Borrower shall remain liable to
Agent, Tranche B Agent and US Lenders for the payment of any deficiency with
interest at the highest rate provided for herein and all costs and expenses of
correction or enforcement including legal costs and expenses.

(d) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, Agent, Tranche B Agent and US Lenders, as applicable, may, at their
option, without notice, (i) cease making Loans or arranging Letter of Credit
Accommodations or reduce the lending formulas or amounts of Loans and Letter of
Credit Accommodations available to US Borrowers and/or (ii) terminate any
provision of this Agreement providing for any future Loans or Letter of Credit
Accommodations to be made by Agent, Tranche B Agent and US Lenders to US
Borrowers.

(e) Agent may appoint, remove and reappoint any person or persons, including an
employee or agent of US Lenders, Tranche B Agent and/or Agent to be a receiver
(the “Receiver”) which term shall include a receiver and manager of, or agent
for, all or any part of the Collateral. Any such Receiver shall, as far as
concerns responsibility for his acts, be deemed to be the agent of US Borrowers
and not of US Lenders, Tranche B Agent or Agent, and US Lenders, Tranche B Agent
and Agent shall not in any way be responsible for any misconduct, negligence or
non-feasance of such Receiver, his employees or agents. Except as otherwise
directed by Agent, all money received by such Receiver shall be received in
trust for and paid to Agent to be applied in accordance with Section 5.4. Such
Receiver shall have all of the powers and rights of US Lenders, Tranche B Agent
and/or Agent described in this Section 9.2. Agent may, either directly or
through its agents or nominees, exercise any or all powers and rights of a
Receiver.

(f) Each US Borrower shall pay all costs, charges and expenses incurred by US
Lenders, Tranche B Agent and Agent or any Receiver or any nominee or agent of US
Lenders, Tranche B Agent or Agent, whether directly or for services rendered
(including reasonable solicitor’s costs on a solicitor and his own client basis,
auditor’s costs, other reasonable legal expenses and Receiver remuneration) in
enforcing this Agreement or any other Financing Agreement and in enforcing or
collecting Obligations and all such expenses together with any money owing as a
result of any borrowing permitted hereby shall be a charge on the proceeds of
realization and shall be secured hereby.

(g) Notwithstanding anything to the contrary contained herein, except as Tranche
B Agent shall otherwise agree, Agent shall demand payment of the Obligations and
commence and pursue such other Enforcement Actions as Agent in good faith deems
appropriate within ninety (90) days (as such period shall be extended by the
number of days Agent is stayed from commencing and

 

-87 -



--------------------------------------------------------------------------------

pursuing Enforcement Actions pursuant to any insolvency or bankruptcy proceeding
including under the Bankruptcy Code or any other similar proceeding in any
jurisdiction or an order or stay of any court or governmental authority) after
the date of the receipt by Agent of a Tranche B Loan Action Default Notice;
provided, that:

 

  (i) subject to sub-paragraph (ii) through (viii) below and Section 9.2(j),
Agent shall demand payment of the Obligations in respect of the Tranche B Loan
and pursue such other Enforcement Actions as Tranche B Agent may reasonably
specify against or relating to the Tranche B Loan Priority Collateral, including
the Mexican Obligor Collateral, as Tranche B Agent in good faith deems
appropriate under the circumstances within ten (10) days (as such period shall
be extended by the number of days Agent is stayed from commencing and pursuing
Enforcement Actions pursuant to any insolvency or bankruptcy proceeding
including under the Bankruptcy Code or any other similar proceeding in any
jurisdiction or an order or stay of any court or governmental authority) after
the date of the receipt of by Agent of the Tranche B Loan Action Default Notice
specifying such action;

 

  (ii) such Tranche B Loan Action Default has not been waived or cured;

 

  (iii) in the good faith determination of Agent, taking an Enforcement Action
is permitted under the terms of this Agreement and applicable law;

 

  (iv) taking an Enforcement Action shall not result in any liability of Agent,
Tranche B Agent or US Lenders or their respective affiliates to US Borrowers or
any other person;

 

  (v) Agent shall be entitled to all of the benefits of Sections 12.2, 12.3 and
12.5 hereof;

 

  (vi) Agent shall not be required to take an Enforcement Action within the
ninety (90) day period provided above (or the ten (10) day period as is
applicable in the case of a Tranche B Loan Action Default Notice specifying an
Enforcement Action against or relating to the Tranche B Loan Priority
Collateral) so long as Agent shall, at its option, either (A) appoint Tranche B
Agent, as an agent of Agent for purposes of exercising the rights of Agent to
take an Enforcement Action or (B) resign as Agent and appoint Tranche B Agent as
the new Agent, in each case, subject to the terms of this Agreement (other than
the forty-five (45) day notice period in Section 12.12). Tranche B Agent, as the
new Agent appointed by Agent pursuant to this Section 9.2(g)(vi), agrees to
indemnify Agent (to the extent not reimbursed by US Borrowers hereunder and
without limiting any obligations of US Borrowers hereunder) for any and all
claims of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Agent to the extent caused by the gross negligence or willful
misconduct of Tranche B Agent as the new Agent hereunder as determined by a
final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement; and

 

- 88 -



--------------------------------------------------------------------------------

  (vii) Agent shall not be required to continue any Enforcement Action so long
as Agent shall, at its option, either (A) appoint Tranche B Agent, as an agent
of Agent for purposes of exercising the rights of Agent to take an Enforcement
Action or (B) resign as Agent and appoint Tranche B Agent as the new Agent, in
each case, subject to the terms of this Agreement (other than the forty-five
(45) day notice period in Section 12.12). Tranche B Agent, as the new Agent
appointed by Agent pursuant to this Section 9.2(g)(vii), agrees to indemnify
Agent (to the extent not reimbursed by US Borrowers hereunder and without
limiting any obligations of US Borrowers hereunder) for any and all claims of
any kind and nature whatsoever that may be imposed on, incurred by or asserted
against Agent to the extent caused by the gross negligence or willful misconduct
of Tranche B Agent as the new Agent hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

(h) Notwithstanding anything to the contrary contained herein but subject to the
rights of Agent pursuant to Section 9.2(i) and except as Tranche B Agent shall
otherwise agree, Agent shall not commence and pursue Enforcement Actions against
the Tranche B Loan Priority Collateral for ninety (90) days from the date of the
occurrence of an Event of Default.

(i) Rights of Access and Use.

 

  (i) In the event that Tranche B Agent or Agent shall acquire control or
possession of any of the Tranche B Loan Priority Collateral or shall, through
the exercise of remedies under this Agreement, sell any of the Tranche B Loan
Priority Collateral to any third party (a “Third Party Purchaser”) Tranche B
Agent shall permit Agent (or require as a condition of such sale to the Third
Party Purchaser that the Third Party Purchaser agree to permit Agent), at its
option and in accordance with applicable law:

 

  (A) to enter any or all of the Tranche B Loan Priority Collateral under such
control or possession (or sold to a Third Party Purchaser) consisting of real
property during normal business hours in order to inspect, remove or take any
action with respect to the Revolving Loan Priority Collateral or to enforce
Agent’s rights with respect thereto, including the examination and removal of
Revolving Loan Priority Collateral and the examination and duplication of the
books and records of any Obligor related to the Revolving Loan Priority
Collateral or to otherwise handle, deliver, ship, transport, deal with or
dispose of any Revolving Loan Priority Collateral, such right to include the
right to conduct one or more public or private sales or auctions thereon; and

 

- 89 -



--------------------------------------------------------------------------------

  (B) use any of the Tranche B Loan Priority Collateral under such control or
possession (or sold to a Third Party Purchaser) consisting of equipment
(including computers or other data processing equipment related to the storage
or processing of records, documents or files pertaining to the Revolving Loan
Priority Collateral) to handle, deal with or dispose of any Revolving Loan
Priority Collateral pursuant to the rights of Agent and Revolving Lenders as set
forth in this Agreement, the Uniform Commercial Code of any applicable
jurisdiction and other applicable law. Tranche B Agent or any Tranche B Lender
shall not have any responsibility or liability for the acts or omissions of
Agent or Revolving Lender, and Agent and Revolving Lender shall not have any
responsibility or liability for the acts or omissions of Tranche B Agent or any
Tranche B Lender, in each case arising in connection with such other’s use
and/or occupancy of any of the Tranche B Loan Priority Collateral.

 

  (ii) The rights of Agent and Revolving Lender as set forth in
Section 9.2(i)(i)(A) or (B) above as to the Tranche B Loan Priority Collateral
shall be irrevocable and shall continue at Agent’s option for a period of one
hundred twenty (120) days from the date that Tranche B Agent or Agent acquires
possession or control of any of the Tranche B Loan Priority Collateral:

 

  (A) except, that such one hundred twenty (120) day period shall be reduced by
the number of days, if any, that Agent has entered or used the Tranche B Loan
Priority Collateral as described in Section 9.2(i)(i)(A) or (B) above, to the
extent prior to the date that Agent or Tranche B Agent has control or possession
of such Tranche B Loan Priority Collateral, or has sold such Tranche B Loan
Priority Collateral to a Third Party Purchaser; and

 

  (B)

provided, that if Agent or Tranche B Agent has entered into an agreement for the
sale of all or substantially all of the Tranche B Loan Priority Collateral
consisting of equipment and real property in a bona fide arm’s length
transaction with an unaffiliated person, the rights of Agent set forth in
Section 9.2(i)(i)(A) and (B) above shall only continue until the later of the
date thirty (30) days after the date Agent enters into or receives written
notice from Tranche B Agent of such agreement, together with a copy thereof, as
duly authorized, executed and delivered by the parties thereto or the date that
the proposed purchaser shall require as a condition of such sale that possession
of the

 

- 90 -



--------------------------------------------------------------------------------

 

equipment and real property be given by Agent or Tranche B Agent to such
purchaser. In connection with any such sale, Agent and Tranche B Agent shall use
commercially reasonable efforts to cause such purchaser to not require as a
condition of the sale that possession of the equipment and real property be
given by Agent or Tranche B Agent to such purchaser prior to the end of the one
hundred twenty (120) day period provided for above or if such period is not
acceptable to the purchaser, then the longest period equal to or greater than
the thirty (30) day period provided for above which may be acceptable (provided
that such efforts by Agent and/or Tranche B Agent shall not be required if in
the good faith determination of Tranche B Agent such efforts will result in an
adverse change in the terms of the proposed sale or have a reasonable likelihood
of causing the sale not to occur). The time periods set forth in this
Section 9.2(i) shall be tolled during the pendency of any proceeding of US
Borrowers or Obligor under the Bankruptcy Code or other proceedings pursuant to
which both Agent and Tranche B Agent are effectively stayed from enforcing their
rights against the Collateral. In no event shall Tranche B Agent take any action
to interfere, limit or restrict the rights of Agent or Revolving Lender or the
exercise of such rights by Agent or Revolving Lender to have access to or to use
any of such Tranche B Loan Priority Collateral under such possession or control
pursuant to Section 9.2(i) prior to the expiration of such periods.

(j) Non-Exclusive License to Use Intellectual Property. In addition to and not
in limitation of the provisions of Section 9.2(i) above for the purpose of
enabling Agent and Revolving Lender to exercise rights and remedies at such time
as Agent shall be lawfully entitled to exercise such rights and remedies,
(a) subject to the time periods set forth in Section 9.2(i) and the provisions
of Section 9.2(i), Tranche B Agent, on behalf of Tranche B Lenders, hereby gives
its written consent (given without any representation, warranty or obligation
whatsoever) to any grant by US Borrowers and Obligors to Agent and Revolving
Lender of a non-exclusive royalty-free license to use any Intellectual Property
that is deemed necessary by Agent and Revolving Lender to sell, lease or
otherwise dispose of or realize upon any Revolving Loan Priority Collateral, and
(b) to the extent that Tranche B Agent has become the owner of any Intellectual
Property of any US Borrower or Obligor through the exercise of remedies and to
the extent permitted by the terms of such Intellectual Property, Tranche B
Agent, on behalf of Tranche B Lenders, hereby grants to Agent, for itself and
the benefit of Revolving Lender, an irrevocable, non-exclusive royalty-free
license (given without any representation, warranty or obligation whatsoever) to
use any such Intellectual Property that is necessary to sell, lease or otherwise
dispose of or realize upon any Revolving Loan Priority Collateral. The license
granted under this Section 9.2(j) shall continue for the period of one hundred
twenty (120) days from the date Tranche B Agent becomes the owner of the
Intellectual Property (the “Initial License Period”). Thereafter, such Initial
License Period shall be continue uninterrupted so long as Tranche B Agent
continues to own the Intellectual Property. If, at any time, Tranche B Agent
sells or transfers the Intellectual Property, the license shall continue for the
Initial License Period; except that with respect to any inventory owned and in
transit to US Borrowers prior to the commencement of the Initial License Period,
which in-transit inventory is received by US Borrowers and included in the
Borrowing Base during the Initial License Period, then, with respect to such
inventory, the Initial License Period shall be extended for a period of sixty
(60) days.

 

- 91 -



--------------------------------------------------------------------------------

(k) Duties of Agent in Possession. Agent and Revolving Lender hereby acknowledge
that, during the period any Tranche B Loan Priority Collateral shall be under
control or possession of Tranche B Agent, Tranche B Agent shall not be obligated
to take any action to protect or to procure insurance with respect to any
Revolving Loan Priority Collateral that may be located on or in the Tranche B
Loan Priority Collateral, it being understood that the Tranche B Agent shall
have no responsibility for loss or damage to the Revolving Loan Priority
Collateral (other than as a result of the gross negligence or willful misconduct
of the Tranche B Agent, Tranche B Lenders or their agents, as determined by a
final non-appealable judgment of a court of competent jurisdiction) and that all
risk of loss or damage to the Revolving Loan Priority Collateral shall remain
with Agent and Revolving Lender; provided that to the extent insurance obtained
by Tranche B Agent provides coverage for risks relating to access to or use of
the Revolving Loan Priority Collateral, Agent will be made an additional named
insured thereunder.

(l) Payments by Agent. During the actual occupation and control by Agent, its
agents or representatives, of the real property constituting Tranche B Loan
Priority Collateral during the access and use period permitted by Section 9.2(i)
above, Agent shall be (a) obligated to pay to Tranche B Agent all utilities,
taxes and all other maintenance and operating costs of such real property during
any such period of actual occupation and control by Agent, (b) obligated to
maintain insurance for such real property, substantially similar to the
insurance maintained by US Borrowers or any Obligor on such real property,
naming Tranche B Agent as mortgagee, loss payee and additional insured, if such
insurance is not otherwise in effect and (c) obligated to repair at its expense
any physical damage to such real property resulting from any act or omission of
Agent or its agents or representatives pursuant to such access, occupancy, use
or control of such equipment or real property, and to leave the premises in a
condition substantially similar to the condition of such premises prior to the
date of the commencement of the use thereof by Agent.

(m) Indemnification by Agent and Revolving Lender. Agent and Revolving Lender
shall indemnify and hold harmless Tranche B Agent and any Third Party Purchaser
from and against (a) any loss, liability, claim, damage or expense (including
fees and expenses of legal counsel) arising out of any claim asserted by any
third party as a result of any acts or omissions by Agent, or any of its agents
or representatives, in connection with the exercise by Agent of the rights of
access set forth in Sections 9.2(i) above; except that, Agent and Revolving
Lenders shall not have any obligation under this Section 9.2(m) to indemnify
Tranche B Agent or any Third Party Purchaser with respect to a matter covered
hereby resulting from the gross negligence or willful misconduct of Tranche B
Agent or any Third Party Purchaser as determined pursuant to a final,
non-appealable judgment of a court of competent jurisdiction, (b) any damage to
any Tranche B Loan Priority Collateral (including any damage to real property
constituting Tranche B Loan Priority Collateral) caused by any act of Agent or
its agents or representatives, and (c) any injury resulting from any release of
hazardous materials on such real property or arising in connection with the
investigation, removal, clean-up and/or remediation of any hazardous material at
such real property caused by the access, occupancy, use or control of such real
property by Agent, or any of its

 

- 92 -



--------------------------------------------------------------------------------

agents or representatives. In no event shall Agent or Revolving Lender have any
liability to Tranche B Agent or any Third Party Purchaser pursuant to this
Section 9.2(m) or otherwise as a result of any condition on or with respect to
the Tranche B Loan Priority Collateral existing prior to the date of the
exercise by Agent of its rights under Section 9.2(i) (except to the extent of
any injury to any person on the real property constituting Tranche B Loan
Priority Collateral or damage to any Tranche B Loan Priority Collateral as a
result of such condition that would not have occurred but for the exercise by
Agent of its rights of access set forth in Section 9.2(i) above) and Agent or
Revolving Lender shall have no duty or liability to maintain the Tranche B Loan
Priority Collateral in a condition or manner better than that in which it was
maintained prior to the access and/or use thereof by Agent or Revolving Lender.

SECTION 10. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

10.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of Illinois without giving effect to
principles of conflicts of laws, but excluding any rule of law that would cause
the application of the law of any jurisdiction other than the laws of the State
of Illinois, except to the extent that the law of another jurisdiction is
specified in a Financing Agreement (including the Mexican Security Documents) to
be the governing law for that Financing Agreement.

(b) US Borrowers, Agent, Tranche B Agent and US Lenders irrevocably consent and
submit to the non-exclusive jurisdiction of the Circuit Court of Cook County,
Illinois and the United States District Court for the Northern District of
Illinois and waive any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or any of
the other Financing Agreements (other than the Mexican Security Documents) or in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the other Financing Agreements
(other than the Mexican Security Documents) or the transactions related hereto
or thereto, in each case whether now existing or hereafter arising, and whether
in contract, tort, equity or otherwise, and agree that any dispute with respect
to any such matters shall be heard only in the courts described above (except
that US Lenders, Tranche B Agent and/or Agent shall have the right to bring any
action or proceeding against a US Borrower or its property in the courts of any
other jurisdiction which US Lenders, Tranche B Agent or Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce their
respective rights against a US Borrower or its property).

(c) To the extent permitted by law, each US Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
its address set forth on the signature pages hereof and service so made shall be
deemed to be completed five (5) days after the same shall have been so

 

- 93 -



--------------------------------------------------------------------------------

deposited in the US mails, or, at Agent’s option, by service upon a US Borrower
in any other manner provided under the rules of any such courts. Within thirty
(30) days after such service, applicable US Borrower shall appear in answer to
such process, failing which such US Borrower shall be deemed in default and
judgment may be entered by Agent against such US Borrower for the amount of the
claim and other relief requested.

(d) US BORROWERS, AGENT, TRANCHE B AGENT AND US LENDERS EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. US BORROWERS, TRANCHE B AGENT, AGENT AND US LENDERS EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT US BORROWERS, TRANCHE B AGENT,
AGENT OR US LENDERS MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) US Lenders, Tranche B Agent and/or Agent shall not have any liability to US
Borrowers (whether in tort, contract, equity or otherwise) for losses suffered
by US Borrowers in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement or any other
Financing Agreement, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on US Lenders, Tranche B Agent and/or Agent that the losses
were the result of acts or omissions constituting gross negligence or willful
misconduct.

(f) Each US Borrower hereby expressly waives all rights of notice and hearing of
any kind prior to the exercise of rights by Agent or Tranche B Agent from and
after the occurrence of an Event of Default to repossess the Collateral with
judicial process or to replevy, attach or levy upon the Collateral or other
security for the Obligations. Subject to applicable law, each US Borrower waives
the posting of any bond otherwise required of Agent or Tranche B Agent in
connection with any judicial process or proceeding to obtain possession of,
replevy, attach or levy upon the Collateral or other security for the
Obligations, to enforce any judgment or other court order entered in favor of
Agent or Tranche B Agent, or to enforce by specific performance, temporary
restraining order, preliminary or permanent injunction, this Agreement or any
other Financing Agreement.

(g) Each US Borrower: (i) certifies that neither Agent, Tranche B Agent or US
Lenders nor any representative, agent or attorney acting for or on behalf of
Agent, Tranche B Agent or US Lenders has represented, expressly or otherwise,
that Agent, Tranche B Agent and US Lenders would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Agreement and the other Financing Agreements, Agent, Tranche B Agent
and US Lenders are relying upon, among other things, the waivers and
certifications set forth in this Section 10.1 and elsewhere herein and therein.

 

- 94 -



--------------------------------------------------------------------------------

10.2 Waiver of Notices

Each US Borrower hereby expressly waives demand, presentment, protest and notice
of protest and notice of dishonour with respect to any and all instruments and
commercial paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on a US
Borrower which Agent may elect to give or shall give at the direction of
Required Lenders shall entitle US Borrowers to any other or further notice or
demand in the same, similar or other circumstances.

 

10.3 Amendments and Waivers

(a) Subject to the second sentence of this Section 10.3(a) and 10.3(c), neither
this Agreement nor any provision hereof shall be amended, modified, waived or
discharged orally or by course of conduct, but only by a written agreement
signed by Required Lenders, and as to amendments and modifications (other than
with respect to any provision of Section 12), as also signed by an authorized
officer of US Borrowers. No amendment, modification, waiver or discharge shall,
unless in writing and signed by each US Lender directly affected thereby:

 

  (i) increase the principal amount of a US Lender’s Loans or commitments (which
action shall be deemed to affect those US Lenders whose Loans or commitments are
increased);

 

  (ii) reduce the principal of, rate of interest on or fees payable with respect
to a US Lender’s Obligations;

 

  (iii) extend any scheduled payment date or final maturity date of the
principal amount of any Obligations of a US Lender;

 

  (iv) waive, forgive, defer, extend or postpone any payment of interest or fees
of a US Lender;

 

  (v) release or permit US Borrowers or any Obligor to sell or otherwise dispose
of all the Collateral (which action shall be deemed to directly affect all US
Lenders); and

 

  (vi) amend or waive this second sentence of Section 10.3(a).

(b) Agent, Tranche B Agent and US Lenders shall not, by any act, delay, omission
or otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent, Tranche B Agent or any US
Lender of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent, Tranche B Agent or any US Lender would otherwise have on any future
occasion, whether similar in kind or otherwise.

 

- 95 -



--------------------------------------------------------------------------------

(c) The consent of Agent or Tranche B Agent, as applicable, shall be required
for any amendment, waiver or consent affecting the rights or duties of Agent or
Tranche B Agent hereunder or under any of the other Financing Agreements, in
addition to the consent of Required Lenders otherwise required by this
Section 10.3 and the exercise by Agent of any of its rights hereunder with
respect to Availability Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 10.3.

 

10.4 Waiver of Counterclaim

Each US Borrower waives all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other than compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

10.5 Indemnification

Each US Borrower shall jointly and severally indemnify and hold US Lenders,
Tranche B Agent and Agent, and their respective directors, agents, employees and
counsel (each, an “Indemnified Person”), harmless from and against any and all
losses, claims, damages, liabilities, costs or expenses (including attorneys’
fees and expenses) imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreements, or any undertaking or proceeding related to any of the
transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel; provided, however, that a US Borrower
shall not be liable for any indemnification to an Indemnified Person to the
extent such losses, claims, damages, liabilities, costs or expenses results from
that Indemnified Person’s gross negligence or willful misconduct as determined
by a final and non-appealable judgment or court order binding on such
Indemnified Person (but without limiting the obligations of US Borrowers as to
any other Indemnified Person). To the extent that the undertaking to indemnify,
pay and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, US Borrowers shall pay the maximum portion
which it is permitted to pay under applicable law to the Indemnified Persons in
satisfaction of indemnified matters under this Section. To the extent permitted
by applicable law, US Borrowers shall not assert, and US Borrowers hereby waive,
any claim against any Indemnified Person, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

- 96 -



--------------------------------------------------------------------------------

SECTION 11. TERM OF AGREEMENT; MISCELLANEOUS

 

11.1 Term

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Maturity Date. Upon the Maturity Date or any
other effective date of termination of the Financing Agreements, US Borrowers
shall pay to Agent, in full, all outstanding and unpaid Obligations and shall
furnish cash collateral to Agent in such amounts as Agent determines is
necessary to secure US Lenders, Tranche B Agent and Agent from loss, cost,
damage or expense, including legal fees and expenses, in connection with any
contingent Obligations, including issued and outstanding Letter of Credit
Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which US Lenders, Tranche B Agent and/or Agent has not
yet received final and indefeasible payment. Such payments in respect of the
Obligations and cash collateral shall be remitted by wire transfer in US Dollars
to such bank account of Agent, as Agent may, in its discretion, designate in
writing to US Borrowers for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by US Borrowers to the
bank account designated by Agent are received in such bank account later than
12:00 noon, Chicago time.

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge a US Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and Agent’s
continuing Lien in the Collateral and the rights and remedies of US Lenders,
Tranche B Agent and/or Agent hereunder, under the other Financing Agreements and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, each US Borrower waives any
rights it may have under the UCC to demand the filing of termination statements
with respect to the Collateral and Agent shall not be required to send such
termination statements to any US Borrower, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations paid and satisfied in full in immediately
available funds.

 

11.2 Notices

All notices, requests and demands hereunder shall be in writing and (a) made to
US Lenders, Tranche B Agent and Agent at their respective addresses set forth
below and to US Borrowers at their respective chief executive offices set forth
below, or to such other address as either party may designate by written notice
to the other in accordance with this provision, and (b) deemed to have been
given or made: if delivered in person, immediately upon delivery; if by
facsimile transmission or electronic transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by registered mail, return receipt requested, five
(5) days after mailing.

 

- 97 -



--------------------------------------------------------------------------------

11.3 Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

11.4 Successors and Assignment

(a) This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns, except that US Borrowers may not assign their respective rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Agent, Tranche B Agent
and US Lenders.

(b) Revolving Lender may sell, assign, sub-participate or otherwise transfer its
rights under this Agreement and the other Financing Agreements to any Person and
such Person shall have, to the extent of such sale, assignment,
sub-participation and transfer, the same rights and benefits as it would have it
would have if it were Revolving Lender hereunder except as provided by the terms
of such sale, assignment, sub-participation and transfer; provided that
(i) Revolving Lender shall not sell, assign, sub-participate or otherwise
transfer such rights without the prior written consent of Agent and Tranche B
Agent (which consent may not be unreasonably withheld or delayed and which
consent shall not be required in connection with any sale, assignment,
sub-participation or transfer to an affiliate of Revolving Lender) and
(ii) prior notice thereof is provided to US Borrowers (except with respect to
sub-participations).

(c) Each Tranche B Lender may sell, assign, sub-participate or otherwise
transfer its rights under this Agreement and the other Financing Agreements to
any Person and such Person shall have, to the extent of such sale, assignment,
sub-participation and transfer the same rights and benefits as it would have it
would have if it were a Tranche B Lender hereunder except as provided by the
terms of such sale, assignment, sub-participation or transfer; provided,
however, that, (i) a Tranche B Lenders shall not sell or assign such rights
without the prior written consent of Agent (which consent may not be
unreasonably withheld or delayed and which consent shall not be required in
connection with any sale, assignment, sub-participation or transfer to an
affiliate of such Tranche B Lender or an Approved Fund) and (ii) prior notice
thereof is provided to US Borrowers (except with respect to sales, assignments
or transfers to affiliates of Tranche B Lender or an Approved Fund or
sub-participations provided that (1) US Borrowers may continue to deal solely
and directly with such Tranche B Lender until such notice has been delivered to
US Borrowers and (2) the failure of such Tranche B Lender to notify US Borrower
of such sale, assignment, sub-participation or transfer shall not affect the
legality, validity or binding effect of such sale, assignment, sub-participation
or transfer which shall be effective on the date such sale, assignment,
sub-participation or transfer is recorded in the Register).

 

- 98 -



--------------------------------------------------------------------------------

(d) Any US Lender may pledge or grant a security interest in its rights under
this Agreement and the Other Financing Agreements to any Person; provided,
however, that such pledge or grant of security interest shall not (A) release
such US Lender from any of its obligations hereunder or (B) substitute any such
pledgee or grantee for such US Lender as a party hereto unless such US Lender
complies with Sections 11.4(b) and 11.4(c) above, as applicable.

(e) Agent shall, on behalf of and acting solely for this purpose as the
non-fiduciary agent of US Borrowers, maintain a register of the names and
addresses of US Lenders and the principal amount (and stated interest thereon)
of their respective Loans or commitments (the “Register”) and US Lenders shall
advise Agent accordingly so that Agent can maintain an updated and current
Register. In the case of an assignment by a US Lender to any Approved Funds or
affiliate (a “Related Party Assignment”) the assigning US Lender shall maintain
a comparable register on behalf of, and acting solely for this purpose as a
non-fiduciary agent of, US Borrowers (the “Related Party Register”). The entries
in the Register (or, in the case of a Related Party Assignment, the Related
Party Register) shall be conclusive and binding for all purposes, absent
manifest error, and US Borrowers, Obligors, Agent, Tranche B Agent and US
Lenders may treat each Person whose name is recorded in the Register (and any US
Lender that makes a Related Party Assignment shall treat each Person whose name
is recorded in the Related Party Register) as a US Lender hereunder for all
purposes of this Agreement. The Register and Related Party Register shall be
available for inspection by US Borrowers and any US Lender at any reasonable
time and from time to time upon reasonable prior notice.

(f) An obligation under this Agreement or any other Financing Agreement may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register or Related Party Register. Any assignment or sale of all or
part of such Obligations may be effected only by registration of such assignment
or sale on the Register (or Related Party Register). Prior to the registration
of assignment or sale of any Obligations, Agent and US Borrowers shall treat the
Person in whose name such Loan is registered as the owner thereof for the
purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the event that any US Lender sells
participations in an Obligation, the selling US Lender shall maintain a register
on which it enters the name of all participants in the Obligation (the
“Participant Register”) and the principal amount (and stated interest thereon)
of the portion of the Obligation which is the subject of the participation. An
Obligation may be participated in whole or in part only by registration of such
participation on the Participant Register. Any participation of such Obligation
may be effected only by the registration of such participation on the
Participant Register.

(g) US Borrowers agree that each participant shall be entitled to the benefits
of Section 2.5 of this Agreement with respect to its participation in any
portion of the Loans.

(h) US Borrowers hereby acknowledge that any Tranche B Lender and each of its
affiliates and Approved Funds may sell or securitize its share of the Tranche B
Loan (a “Securitization”) through the pledge of such share as collateral
security for loans to such Tranche B Lender or its Affiliates or Approved Funds
or through the sale of such share or the issuance of direct or indirect
interests in such share, which loans to such Tranche B Lender or its affiliates
or Approved Funds] or direct or indirect interests will be rated by Moody’s, S&P
or one or more other rating agencies (the “Rating Agencies”). US Borrowers agree
to cooperate with such Tranche B

 

- 99 -



--------------------------------------------------------------------------------

Lender and its affiliates and Approved Funds to effect the Securitization
including by (a) amending this Agreement and the other Financing Agreements and
executing such additional documents, as reasonably requested by such Tranche B
Lender in connection with the Securitization, provided that (i) any such
amendment or additional documentation does not impose material additional costs
on US Borrowers, and (ii) any such additional documentation does not materially
adversely affect the rights, or increase the obligations, of US Borrowers under
the Financing Agreements or change or affect in a manner adverse to US Borrowers
the financial terms of the Tranche B Loan, (b) providing such information as may
be reasonably requested by such Tranche B Lender in connection with the rating
of the Tranche B Loan or the Securitization, and (c) providing in connection
with any rating of the Tranche B Loan a certificate (i) agreeing to indemnify
such Tranche B Lender and any of its affiliates and Approved Funds, any of the
Rating Agencies, or any party providing credit support or otherwise
participating in the Securitization (collectively, the “Securitization Parties”)
for any losses, claims, damages or liabilities (the “Securitization
Liabilities”) to which such Tranche B Lender or any of its affiliates or
Approved Funds, or such Securitization Parties, may become subject insofar as
the Securitization Liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
Financing Agreement or in any writing delivered by or on behalf of any US
Borrower to such Tranche B Lender or Tranche B Agent in connection with any
Financing Agreement or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and such indemnity shall survive any
transfer by such Tranche B Lender or its successors or assigns of its share of
the Tranche B Loan, and (ii) agreeing to reimburse such Tranche B Lender and its
Affiliates and Approved Funds, and such Securitization Parties, for any legal or
other expenses reasonably incurred by such Persons in connection with defending
the Securitization Liabilities.

 

11.5 Entire Agreement

This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto and thereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

 

11.6 Headings

The division of this Agreement into Sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

- 100 -



--------------------------------------------------------------------------------

11.7 Judgment Currency

To the extent permitted by applicable law, the obligations of US Borrowers in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, US Borrowers shall pay all additional amounts, in the
Agreed Currency, as may be necessary to compensate for the shortfall. Any
obligation of US Borrowers not discharged by that payment shall, to the extent
permitted by applicable law, be due as a separate and independent obligation
and, until discharged as provided in this Section, continue in full force and
effect.

 

11.8 Interpretative Provisions

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All financial computations hereunder shall be computed unless otherwise
specifically provided herein, in accordance with GAAP as consistently applied
and using the same method for inventory valuation as used in the preparation of
the financial statements of SMTC Corporation most recently received by Agent and
Tranche B Agent prior to the Closing Date. Notwithstanding anything to the
contrary contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is not only unqualified but also does not
include any explanation, supplemental comment or other comment concerning the
ability of the applicable person to continue as a going concern or the scope of
the audit.

(c) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(f) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to all parties, and are the
products of all parties. Accordingly, this Agreement and the other Financing
Agreements shall not be construed against Agent, Tranche B Agent or US Lenders
merely because of Agent’s, Tranche B Agent’s or US Lenders’ involvement in their
preparation.

 

- 101 -



--------------------------------------------------------------------------------

11.9 Counterparts

This Agreement or any of the other Financing Agreements may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

 

11.10 Joint and Several Liability

The liability of each US Borrower to Agent, Tranche B Agent and US Lenders in
respect of the Loans and Letter of Credit Accommodations shall be joint and
several with that of the other US Borrowers and shall be absolute and
unconditional. Each US Borrower agrees that Agent need not attempt to collect
any of the Obligations from the other US Borrowers or Obligors or to realize
upon any Collateral but may require any US Borrower to make immediate payment of
all Obligations to Agent when due, whether by maturity, acceleration or
otherwise or at any time thereafter.

 

11.11 Tranche B Lenders Purchase Option

(a) Notice of Exercise. Upon the occurrence and during the continuance of a
Priority Event, Tranche B Lenders shall have the option at any time upon five
(5) Business Days’ prior written notice to Agent and Revolving Lender to
purchase on a pro rata basis all of the Obligations (other than those already
owing to Tranche B Lenders) from Revolving Lender. Such notice shall be
irrevocable.

(b) Purchase and Sale. On the date specified by Tranche B Lenders in such notice
in Section 11.11(a) (which shall not be less than five (5) Business Days, nor
more than twenty (20) days, after the receipt by Agent of the notice from
Tranche B Lenders of its election to exercise such option), Revolving Lender
shall sell to Tranche B Lenders, and Tranche B Lenders shall purchase on a pro
rata basis from Revolving Lender, all of the Obligations (other than those
already owing to Tranche B Lenders); provided that, Revolving Lender, shall
retain all rights to be indemnified or held harmless by US Borrowers and
Obligors in accordance with the terms hereof and the other Financing Agreements.

(c) Payment of Purchase Price. Upon the date of such purchase and sale, Tranche
B Lenders shall:

 

  (i) pay to Revolving Lender as the purchase price therefor the full amount of
all the Obligations (other than those already owing to Tranche B Lenders) then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses related thereto);

 

- 102 -



--------------------------------------------------------------------------------

  (ii) furnish cash collateral to Agent and Revolving Lender in a manner and in
such amounts as each determines is reasonably necessary to secure them in
connection with any issued and outstanding Letter of Credit Accommodations (but
not in any event in an amount greater than one hundred ten (110%) percent of the
aggregate undrawn face amount of such Letter of Credit Accommodations);

 

  (iii) agree to reimburse Agent and Revolving Lender for any loss, cost, damage
or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any checks or other payments provisionally credited to the
Obligations (other than those already owing to Tranche B Lenders), and/or as to
which Agent and Revolving Lender has not yet received final payment and for any
other amounts which Agent and Revolving Lender may be required to pay to any
bank or other financial institution that is a party to a Deposit Account Control
Agreement (and, in each case, all of such payments shall be made without offset,
deduction or defense);

 

  (iv) agree to reimburse Agent and Revolving Lender in respect of
indemnification obligations of US Borrowers and Obligors under this Agreement
and the other Financing Agreements as to matters or circumstances known to
Tranche B Agent or Tranche B Lenders at the time of the purchase and sale which
would reasonably be expected to result in any loss, cost, damage or expense
(including reasonably legal fees and expenses) to Agent or Revolving Lender,
provided that in no event will Tranche B Lenders have any liability for such
amounts in excess of proceeds of Collateral received by Tranche B Lenders;

 

  (v) agree to indemnify and hold harmless Agent and Revolving Lender from and
against any loss, liability, claim, damage or expense (including reasonable fees
and expenses of legal counsel) arising out of any claim asserted by a third
party as a direct result of any acts by Tranche B Lender or Tranche B Agent
occurring after the date of such purchase ; and

 

  (vi) such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account of Agent and Revolving Lender as
each may designate in writing to Tranche B Agent for such purpose. Interest
shall be calculated to but excluding the Business Day on which such purchase and
sale shall occur if the amounts so paid by Tranche B Lenders to the bank
accounts designated are received in such bank accounts prior to 1:00 p.m. (New
York City time) and interest shall be calculated to and including such Business
Day if the amounts so paid by Tranche B Lenders to the bank accounts designated
are received in such bank accounts later than 1:00 p.m.(New York City time).

 

- 103 -



--------------------------------------------------------------------------------

(d) Limitation on Representations and Warranties. Such purchase and sale shall
be expressly made without representation or warranty of any kind by Agent or
Revolving Lender or their respective affiliates as to the Obligations owing to
any of them or otherwise and without recourse to Agent or Revolving Lender or
their respective affiliates, except that Revolving Lender shall represent and
warrant: (i) the amount of its portion of the Obligations being purchased,
(ii) that it owns its portion of the Obligations free and clear of any Liens and
(iii) it has the right to assign such Obligations and the assignment is duly
authorized.

(e) Notice of Exercise of Remedies. Agent agrees that it will give Tranche B
Agent five (5) Business Days’ prior written notice of its intention to commence
the exercise of any enforcement right or remedy against the Collateral and/or to
accelerate all or any material portion of the Obligations, except that such
period of prior written notice may be less (but in any event concurrently with
exercise thereof) as to any portion of the Collateral to the extent that in the
good faith determination of Agent there are events or circumstances that
imminently threaten the value of such Collateral or the ability of Agent to
exercise its rights with respect to such Collateral, including the removal,
diversion, concealment, abscondment, destruction or waste thereof. In the event
that during such five (5) Business Day period (or such lesser period as provided
above), Tranche B Lenders shall send to Revolving Lender and Agent the
irrevocable notice of Tranche B Lenders’ intention to exercise the purchase
option given under this Section11.11, Agent shall not commence any foreclosure
or other action to sell or otherwise realize upon the Collateral or accelerate
all or any material portion of the Obligations (provided that continuing
collection of accounts receivable and other actions permitted under this
Agreement and other Financing Agreements shall not be prohibited hereunder);
provided that the purchase and sale with respect to the Obligations provided for
herein shall have closed within five (5) Business Days thereafter and Agent and
Revolving Lender shall have received payment in full of the Obligations as
provided for herein within such five (5) Business Day period.

 

11.12 Revolving Lender Purchase Option

(a) Notice of Exercise. Upon the occurrence and during the continuance of a
Priority Event, Revolving Lender shall have the option at any time upon five
(5) Business Days’ prior written notice to Tranche B Agent and Tranche B Lenders
to purchase all of the Obligations (other than those already owing to Revolving
Lender) from Tranche B Lenders. Such notice shall be irrevocable.

(b) Purchase and Sale. On the date specified by Revolving Lender in such notice
in Section 11.12(a) (which shall not be less than five (5) Business Days, nor
more than twenty (20) days, after the receipt by Tranche B Agent of the notice
from Revolving Lender of its election to exercise such option), Tranche B
Lenders shall sell to Revolving Lender, and Revolving Lender shall purchase from
Tranche B Lenders, all of the Obligations (other than those already owing to
Revolving Lender); provided that, Tranche B Lenders shall retain all rights to
be indemnified or held harmless by US Borrowers and Obligors in accordance with
the terms hereof and the other Financing Agreements.

 

- 104 -



--------------------------------------------------------------------------------

(c) Payment of Purchase Price. Upon the date of such purchase and sale,
Revolving Lender shall:

 

  (i) pay to Tranche B Lenders as the purchase price therefor the full amount of
all the Obligations (other than those already owing to Revolving Lender) then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses related thereto);

 

  (ii) agree to reimburse Tranche B Agent and Tranche B Lenders in respect of
indemnification obligations of US Borrowers and Obligors under this Agreement
and the other Financing Agreements as to matters or circumstances known to Agent
or Revolving Lender at the time of the purchase and sale which would reasonably
be expected to result in any loss, cost, damage or expense (including reasonably
legal fees and expenses) to Tranche B Agent or Tranche B Lenders, provided that
in no event will Revolving Lender have any liability for such amounts in excess
of proceeds of Collateral received by Revolving Lender;

 

  (iii) agree to indemnify and hold harmless Tranche B Agent and Tranche B
Lenders from and against any loss, liability, claim, damage or expense
(including reasonable fees and expenses of legal counsel) arising out of any
claim asserted by a third party as a direct result of any acts by Revolving
Lender or Agent occurring after the date of such purchase; and

 

  (iv) such purchase price shall be remitted by wire transfer in federal funds
to such bank account of Tranche B Agent and Tranche B Lenders as each may
designate in writing to Agent for such purpose. Interest shall be calculated to
but excluding the Business Day on which such purchase and sale shall occur if
the amounts so paid by Revolving Lender to the bank accounts designated are
received in such bank accounts prior to 1:00 p.m. (New York City time) and
interest shall be calculated to and including such Business Day if the amounts
so paid by Revolving Lender to the bank accounts designated are received in such
bank accounts later than 1:00 p.m. (New York City time).

(d) Limitation on Representations and Warranties. Such purchase and sale shall
be expressly made without representation or warranty of any kind by Tranche B
Agent or Tranche B Lenders or their respective affiliates as to the Obligations
owing to any of them or otherwise and without recourse to Tranche B Agent or
Tranche B Lenders or their respective affiliates, except that each Tranche B
Lender shall represent and warrant: (i) the amount of its portion of the
Obligations being purchased, (ii) that it owns its portion of the Obligations
free and clear of any Liens and (iii) it has the right to assign such
Obligations and the assignment is duly authorized.

 

11.13 Competing Purchase Options

The first party to provide the other with the irrevocable notice in
Section 11.11(a) and 11.12(a) shall have the right to exercise the applicable
purchase options set forth in Section 11.11 and 11.12.

 

- 105 -



--------------------------------------------------------------------------------

11.14 Canadian Obligation Purchase Requirement

Tranche B Lenders and Revolving Lender agree that if Tranche B Lenders or
Revolving Lender exercise their purchase option as set forth in Section 11, then
the exercising party shall be required to also exercise their similar purchase
option under the Canadian Loan Agreement.

SECTION 12. THE AGENT AND THE TRANCHE B AGENT

 

12.1 Appointment, Powers and Immunities

Each US Lender irrevocably designates, appoints and authorizes Wachovia to act
as Agent hereunder and under the other Financing Agreements with such powers as
are specifically delegated to Agent by the terms of this Agreement and of the
other Financing Agreements, together with such other powers as are reasonably
incidental thereto. Each Tranche B Lender irrevocably designates, appoints and
authorizes EDC to act as Tranche B Agent hereunder and under the other Financing
Agreements with such powers as are specifically delegated to Tranche B Agent by
the terms of this Agreement and of the other Financing Agreements, together with
such other powers as are reasonably incidental thereto. Each of Agent and
Tranche B Agent (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and in the other Financing Agreements, and
shall not by reason of this Agreement or any other Financing Agreement be a
trustee or fiduciary for any US Lender; (b) shall not be responsible to US
Lenders for any recitals, statements, representations or warranties contained in
this Agreement or in any of the other Financing Agreements, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Financing Agreement, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Financing Agreement or any other document referred
to or provided for herein or therein or for any failure by US Borrowers or any
Obligor or any other Person to perform any of its obligations hereunder or
thereunder; and (c) shall not be responsible to US Lenders for any action taken
or omitted to be taken by it hereunder or under any other Financing Agreement or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Each of Agent and Tranche B Agent
may employ agents and attorneys-in-fact and delegate its obligations hereunder
to such agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. Each of Agent and Tranche B Agent may deem and treat the payee of
any note as the holder thereof for all purposes hereof unless and until the
assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to it shall have been delivered to
and acknowledged by it.

 

- 106 -



--------------------------------------------------------------------------------

12.2 Reliance By Agent and Tranche B Agent

Each of Agent and Tranche B Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by it. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by Required Lenders, and
such instructions of Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all US Lenders. As to any matters not
expressly provided for by this Agreement or any other Financing Agreement,
Tranche B Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by Required Tranche B Lenders, and such instructions of Required Tranche B
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all Tranche B Lenders.

 

12.3 Events of Default

(a) Each of Agent and Tranche B Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or an Event of Default or other failure of
a condition precedent to the Loans and Letter of Credit Accommodations
hereunder, unless and until it has received written notice from a Lender, or US
Borrower specifying such Default or Event of Default or any unfulfilled
condition precedent, and stating that such notice is a “Notice of Default or
Failure of Condition”. In the event that Agent or Tranche B Agent receives such
a Notice of Default or Failure of Condition, Agent or Tranche B Agent, as the
case may be, shall give prompt notice thereof to US Lenders. Agent shall
(subject to Sections 9.2(d) and 12.7) take such action with respect to any such
Default or Event of Default or failure of condition precedent as it shall be
directed by Required Lenders; provided, that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action with respect to or by reasons of such
Default, Event of Default or failure of condition precedent, as it shall deem
advisable in the best interest of US Lenders. Without limiting the foregoing,
and notwithstanding the existence or occurrence and continuance of a Default or
an Event of Default or any other failure to satisfy any of the conditions
precedent set forth in Section 4 of this Agreement to the contrary, Required
Lenders may, but shall have no obligation to, continue to make Revolving Loans
and issue or cause to be issued Letter of Credit Accommodations from time to
time if Required Lenders believe making such Revolving Loans or issuing or
causing to be issued such Letter of Credit Accommodations is in the best
interests of US Lenders.

(b) Except with the prior written consent of Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of the Collateral.

 

12.4 Agents in their Individual Capacity

With respect to the Loans made and Letter of Credit Accommodations issued or
caused to be issued by Wachovia or EDC and any successor acting as Agent or
Tranche B Agent, as the case may be, so long as Wachovia or EDC, as the case may
be, shall be a US Lender hereunder, it shall have the same rights and powers
hereunder as any other US Lender and may exercise the same as though it were not
acting as Agent or Tranche B Agent, and the term “US Lender” or “US Lenders”
shall, unless the context otherwise indicates, include Wachovia or EDC, as the
case may be, in its individual capacity as US Lender hereunder. Each of

 

- 107 -



--------------------------------------------------------------------------------

Wachovia and EDC (and any successor acting as Agent or Tranche B Agent) and its
affiliates may (without having to account therefor to any US Lender) lend money
to, make investments in and generally engage in any kind of business with US
Borrowers and any Obligor (and any of their respective Subsidiaries or
affiliates) as if it were not acting as Agent or Tranche B Agent, and each of
Wachovia and EDC and its affiliates may accept fees and other consideration from
US Borrowers, any Obligor and any of their respective Subsidiaries and
affiliates for services in connection with this Agreement or otherwise without
having to account for the same to US Lenders.

 

12.5 Indemnification

US Lenders agree to indemnify Agent (to the extent not reimbursed by US
Borrowers hereunder and without limiting any obligations of US Borrowers
hereunder) ratably, in accordance with their pro rata shares of the Loans, for
any and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent arising out of or by reason of any
investigation in or in any way relating to or arising out of this Agreement or
any other Financing Agreement or any other documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby
(including the costs and expenses that Agent is obligated to pay hereunder) or
the enforcement of any of the terms hereof or thereof or of any such other
documents; provided, that, no US Lender shall be liable for any of the foregoing
to the extent it arises from the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.

Tranche B Lenders agree to indemnify Tranche B Agent (to the extent not
reimbursed by US Borrowers hereunder and without limiting any obligations of US
Borrowers hereunder) ratably, in accordance with their pro rata shares of the
Tranche B Loans and commitments, for any and all claims of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against Tranche B
Agent arising out of or by reason of any investigation in or in any way relating
to or arising out of this Agreement or any other Financing Agreement or any
other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
that Tranche B Agent is obligated to pay hereunder) or the enforcement of any of
the terms hereof or thereof or of any such other documents; provided, that, no
Tranche B Lender shall be liable for any of the foregoing to the extent it
arises from the gross negligence or willful misconduct of the party to be
indemnified as determined by a final non-appealable judgment of a court of
competent jurisdiction. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

12.6 Non-Reliance on Agent, Tranche B Agent and Other Lenders

Each US Lender agrees that it has, independently and without reliance on Agent,
Tranche B Agent or other US Lenders, and based on such documents and information
as it has deemed appropriate, made its own credit analysis of US Borrowers and
Obligors and has made its own decision to enter into this Agreement and that it
will, independently and without reliance upon Agent, Tranche

 

- 108 -



--------------------------------------------------------------------------------

B Agent or any other US Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements and Canadian Financing Agreements. Each of Agent and
Tranche B Agent shall not be required to keep itself informed as to the
performance or observance by US Borrowers or any Obligor of any term or
provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of US Borrowers or any Obligor. Each of Agent and Tranche B
Agent will use reasonable efforts to provide US Lenders with any information
received by it from US Borrowers or any Obligor which is required to be provided
to US Lenders or deemed to be requested by US Lenders hereunder and with a copy
of any Notice of Default or Failure of Condition received by it from US
Borrowers or any US Lender; provided, that, it shall not be liable to any US
Lender for any failure to do so, except to the extent that such failure is
attributable to its own gross negligence or willful misconduct as determined by
a final non-appealable judgment of a court of competent jurisdiction.

 

12.7 Failure to Act

Except for action expressly required of Agent or Tranche B Agent hereunder and
under the other Financing Agreements, Agent and Tranche B Agent, as the case may
be, shall in all cases be fully justified in failing or refusing to act
hereunder and thereunder unless it shall receive further assurances to its
satisfaction from US Lenders of their indemnification obligations under
Section 12.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

12.8 Concerning the Collateral and the Related Financing Agreements

Each US Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Tranche B Lender authorizes and directs Tranche
B Agent to enter into this Agreement and the other Financing Agreements. Each US
Lender agrees that any action taken by Agent in accordance with the terms of
this Agreement or the other Financing Agreements and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all US Lenders. Each
Tranche B Lender agrees that any action taken by Tranche B Agent in accordance
with the terms of this Agreement or the other Financing Agreements and the
exercise by Tranche B Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all Tranche B Lenders.

 

12.9 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders

By signing this Agreement, each US Lender:

(a) is deemed to have requested that Agent furnish such US Lender, promptly
after it becomes available, a copy of each field audit or examination report and
report with respect to the Borrowing Base received by Agent (each field audit or
examination report and report with respect to the Borrowing Base being referred
to herein as a “Report” and collectively, “Reports”);

 

- 109 -



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding US Borrowers and
will rely significantly upon US Borrowers’ books and records, as well as on
representations of Borrower’s personnel; and

(d) agrees to keep all Reports confidential and strictly for its internal use
and not to distribute or use any Report in any other manner.

 

12.10 Collateral Matters

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, (i) deems necessary or desirable
either to preserve or protect the Collateral or any portion thereof; or (ii) to
enhance the likelihood or maximize the amount of repayment by US Borrowers of
the Loans and other Obligations; or (iii) to pay any other amount chargeable to
US Borrowers pursuant to the terms of this Agreement or any of the other
Financing Agreements consisting of costs, fees and expenses and payments to any
issuer of Letter of Credit Accommodations provided, that, the aggregate
principal amount of the Special Agent Advances and the Canadian Special Agent
Advances shall not exceed US$4,000,000. Special Agent Advances and Canadian
Special Agent Advances shall be repayable on demand and be secured by the
Collateral. Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder.

(b) Tranche B Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing, make such
disbursements and advances (“Special Tranche B Agent Advances”) which Tranche B
Agent, in its sole discretion, (i) deems necessary or desirable either to
preserve or protect the Collateral or any portion thereof; or (ii) to enhance
the likelihood or maximize the amount of repayment by US Borrowers of the Loans
and other Obligations; provided, that, the aggregate principal amount of the
Special Tranche B Agent Advances and the Canadian Special Tranche B Agent
Advances shall not exceed US$2,150,000. Special Tranche B Agent Advances and
Canadian Special Tranche B Agent Advances shall be repayable on demand and be
secured by the Collateral. Special Tranche B Agent Advances shall not constitute
Loans but shall otherwise constitute Obligations hereunder.

(c) US Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any Lien upon any of the Collateral (i) upon payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 11.1 below, or (ii) constituting property being
sold or disposed of if US Borrowers certify to Agent that the sale or
disposition is made in compliance with Section 8.7 hereof (and Agent may rely
conclusively on any such certificate, without further inquiry), or
(iii) constituting property in which US Borrowers did not own an interest at the
time the Lien was granted or at any time thereafter,

 

- 110 -



--------------------------------------------------------------------------------

or (iv) if required or permitted under the terms of any of the other Financing
Agreements, or (v) approved, authorized or ratified in writing by all US
Lenders. Except as provided above, Agent will not release any Lien upon any of
the Collateral without the prior written authorization of all of US Lenders.
Upon request by Agent at any time, US Lenders will promptly confirm in writing
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.

(d) Without any manner limiting Agent’s authority to act without any specific or
further authorization or consent by US Lenders, each US Lender agrees to confirm
in writing, upon request by Agent, the authority to release Collateral conferred
upon Agent under this Section. Agent shall (and is hereby irrevocably authorized
by US Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to Agent upon any Collateral to the extent set
forth above; provided, that, (i) Agent shall not be required to execute any such
document on terms which, in Agent’s opinion, would expose Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Lien upon (or obligations of
US Borrowers in respect of) the Collateral retained by US Borrowers.

(e) Each of Agent and Tranche B Agent shall have no obligation whatsoever to any
US Lender or any other Person to investigate, confirm or assure that the
Collateral exists or is owned by US Borrowers or is cared for, protected or
insured or has been encumbered, or that any particular items of Collateral meet
the eligibility criteria applicable in respect of the Loans or Letter of Credit
Accommodations hereunder, or whether any particular reserves are appropriate, or
that the liens and security interests granted to Agent pursuant hereto or any of
the Financing Agreements or otherwise have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent in this Agreement
or in any of the other Financing Agreements, it being understood and agreed that
in respect of the Collateral, or any act, omission or event related thereto,
each of Agent and Tranche B Agent may act in any manner it may deem appropriate,
in its discretion, given its own interest in the Collateral as a US Lender and
that each of Agent and Tranche B Agent shall have no duty or liability
whatsoever to any other US Lender.

 

12.11 Agency for Perfection

Each Lender hereby appoints Agent and each other Lender as agent and bailee for
the purpose of perfecting the security interests in and Liens upon the
Collateral in assets which, in accordance with Article 9 of the UCC, can be
perfected only by possession (or where the security interest of a secured party
with possession has priority over the security interest of another secured
party) and each Lender hereby acknowledges that it holds possession of any such
Collateral for the benefit of Agent as secured party. Should any Lender obtain
possession of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver such Collateral to Agent or
in accordance with Agent’s instructions.

 

- 111 -



--------------------------------------------------------------------------------

12.12 Successor Agent and Tranche B Agent

Agent may resign as Agent upon forty-five (45) days’ notice to US Lenders and US
Borrowers. If Agent resigns under this Agreement, Required Lenders shall appoint
a successor agent for US Lenders. If no successor agent is appointed prior to
the effective date of the resignation of Agent, Agent may appoint, after
consulting with Tranche B Lenders and US Borrowers, a successor agent. Upon the
acceptance by the person so selected of its appointment as successor agent
hereunder, such successor agent shall succeed to all of the rights, powers and
duties of the retiring Agent and the term “Agent” as used herein and in the
other Financing Agreements shall mean such successor agent and the retiring
Agent’s appointment, powers and duties as Agent shall be terminated. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 12 shall inure to its benefit as to any actions taken or omitted by it
while it was Agent under this Agreement. If no successor agent has accepted
appointment as Agent by the date which is forty-five (45) days after the date of
a retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nonetheless thereupon become effective and US Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as Required Lenders appoint a
successor agent as provided for above. In the event that all Obligations other
than in respect of the Tranche B Loan are fully paid and satisfied or Tranche B
Lenders have exercised their option to purchase Obligations owing to Revolving
Lender as provided in Section 11.11 hereof, (a) Agent may, at its option,
appoint Tranche B Agent as successor “Agent” hereunder and (b) Tranche B Agent
shall have the right, but not the obligation, upon written notice to Agent, to
require Agent to resign under this Section 12.12 (and in the case of the
exercise by Tranche B Lenders of their purchase option provided in Section 11.11
hereof, such resignation to be effective immediately upon the effectiveness of
the purchase by Tranche B Lenders of the Obligations owing to Revolving Lender
pursuant to the purchase option granted to Tranche B Lenders set forth in
Section 11.11 hereof).

Tranche B Agent may resign as Tranche B Agent upon forty-five (45) days’ notice
to US Lenders and US Borrowers. If Tranche B Agent resigns under this Agreement,
Required Tranche B Lenders shall appoint a successor agent for Tranche B
Lenders. If no successor agent is appointed prior to the effective date of the
resignation of Tranche B Agent, Tranche B Agent may appoint, after consulting
with Tranche B Lenders and US Borrowers, a successor agent. Upon the acceptance
by the person so selected of its appointment as successor agent hereunder, such
successor agent shall succeed to all of the rights, powers and duties of the
retiring Tranche B Agent and the term “Tranche B Agent” as used herein and in
the other Financing Agreements shall mean such successor agent and the retiring
Tranche B Agent’s appointment, powers and duties as Tranche B Agent shall be
terminated. After any retiring Tranche B Agent’s resignation hereunder as
Tranche B Agent, the provisions of this Section 12 shall inure to its benefit as
to any actions taken or omitted by it while it was Tranche B Agent under this
Agreement. If no successor agent has accepted appointment as Tranche B Agent by
the date which is forty-five (45) days after the date of a retiring Tranche B
Agent’s notice of resignation, the retiring Tranche B Agent’s resignation shall
nonetheless thereupon become effective and Tranche B Lenders shall perform all
of the duties of Tranche B Agent hereunder until such time, if any, as Required
Tranche B Lenders appoint a successor agent as provided for above.

 

- 112 -



--------------------------------------------------------------------------------

12.13 Existing Security held for Obligations

Agent and US Lenders acknowledge, confirm and agree that, notwithstanding any
terms of the Financing Agreements, Agent shall hold the Existing Security and
Existing Security Agreements to the extent granted in its favour and a party
thereto, respectively, as agent for US Lenders and as security for the
Obligations and shall apply the monetary proceeds of collections or of
realization upon any Collateral subject to the Existing Security in accordance
with Section 5.4 hereof.

SECTION 13. ACKNOWLEDGEMENT AND RESTATEMENT

 

13.1 Existing Obligations

US Borrowers hereby acknowledge, confirm and agree that US Borrowers are
indebted to Agent, Revolving Lender, Tranche B Agent and Tranche B Lender for
outstanding loans and advances to US Borrowers under the Amended and Restated US
Loan Agreement and in respect of Letter of Credit Accommodations (as defined in
the Original US Loan Agreement), together with all interest accrued and accruing
thereon (to the extent applicable), and all fees, costs, expenses and other
charges relating thereto, all of which are unconditionally owing by US Borrowers
to Agent, Revolving Lender, Tranche B Agent and Tranche B Lender to the extent
set forth in the Amended and Restated US Loan Agreement, without offset, defense
or counterclaim of any kind, nature or description whatsoever.

 

13.2 Acknowledgment of Security Interests

(a) US Borrowers hereby acknowledge, confirm and agree that Agent on behalf of
itself, Tranche B Agent and US Lenders shall continue to have a security
interest in and Lien upon the Collateral heretofore granted to Agent pursuant to
the Original US Loan Agreement, the Amended and Restated US Loan Agreement and
Existing Security Agreements to secure the Obligations, as well as any
Collateral granted under this Agreement or under any of the other Financing
Agreements or otherwise granted to or held by Agent, Tranche B Agent or any US
Lender.

(b) The Liens and security interests of Agent in the Collateral shall be deemed
to be continuously granted and perfected from the earliest date of the granting
and perfection of such Liens and security interests to Agent, whether under the
Original US Loan Agreement, the Amended and Restated US Loan Agreement, Existing
Security Agreements, this Agreement or any of the other Financing Agreements.

 

13.3 Amended and Restated US Loan Agreement

US Borrowers hereby acknowledge, confirm and agree that, subject to Section 13.4
hereof: (a) the Amended and Restated US Loan Agreement has been duly executed
and delivered by US Borrowers and is in full force and effect as of the Closing
Date; (b) the agreements and obligations of US Borrowers contained in the
Original US Loan Agreement and the Amended and Restated US Loan Agreement
constitute the legal, valid and binding obligations of US Borrowers, enforceable
against US Borrowers in accordance with

 

- 113 -



--------------------------------------------------------------------------------

its terms and US Borrowers have no valid defense to the enforcement of such
obligations; and (c) Agent, Tranche B Agent and US Lenders are entitled to all
of the rights, remedies and benefits provided for in or arising pursuant to the
Original US Loan Agreement and the Amended and Restated US Loan Agreement.

 

13.4 Restatement

(a) Except as otherwise stated in Section 13.2 hereof and this Section 13.4, as
of the Closing Date, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Amended and Restated US Loan
Agreement are simultaneously amended and restated in their entirety, and are
amended and restated, replaced and superseded by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Agreement and the other Financing Agreements executed and/or delivered on or
after the Closing Date, except that nothing herein or in the other Financing
Agreements shall impair or adversely affect the continuation of the liability of
US Borrowers for the Obligations heretofore incurred and the security interests,
Liens, and other interests in the Collateral heretofore granted, pledged and/or
assigned by US Borrowers to Agent, Tranche B Agent or any US Lender (whether
directly, indirectly or otherwise).

(b) The amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Obligations and other obligations,
liabilities and indebtedness of US Borrowers evidenced by or arising under the
Original US Loan Agreement and the Amended and Restated US Loan Agreement and
the Liens and security interests of Agent securing such Obligations and other
obligations, liabilities and indebtedness, which shall not in any manner be
impaired, limited, terminated, waived or released, but shall continue in full
force and effect in favor of Agent for the benefit of itself, Tranche B Agent
and US Lenders.

(c) All loans, advances and other financial accommodations under the Amended and
Restated US Loan Agreement and all other Obligations of US Borrowers to Agent
and US Lenders outstanding and unpaid as of the Closing Date pursuant to the
Amended and Restated US Loan Agreement or otherwise shall be deemed Obligations
of US Borrowers pursuant to the terms hereof. The principal amount of the
Revolving Loans and the amount of the Letter of Credit Accommodations
outstanding as of the Closing Date under the Amended and Restated US Loan
Agreement shall be allocated to the Revolving Loans and Letter of Credit
Accommodations hereunder in such manner and in such amounts as Agent shall
determine in accordance with the terms hereof.

 

- 114 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Revolving Lender, Agent, Tranche B Agent, Tranche B Lender,
Tranche B Agent and US Borrowers have caused this Agreement to be duly executed
as of the day and year first above written.

 

REVOLVING LENDER AND AGENT

    TRANCHE B LENDER AND TRANCHE B AGENT WACHOVIA CAPITAL FINANCE CORPORATION
(CENTRAL)     EXPORT DEVELOPMENT CANADA By:  

/s/ Niall Hamilton

    By:   /s/ Lorraine Audsley

Name:

  Niall Hamilton    

Name:

  Lorraine Audsley

Title:

  Senior Vice President    

Title:

  Director, ICT Financing       By:   /s/ Louise Gagnon      

Name:

  Louise Gagnon      

Title:

  Chief Financial Officer

Address:

   

Address:

150 South Wacker Drive

Chicago, Illinois 60606

 

Attention:  Mr. Niall Hamilton

Senior Vice President

   

151 O’Connor Street

Ottawa, Ontario K1A 1K3

 

Attention: Loan Services

Fax:  (312) 332-0424 and

(416) 364-8165

   

Fax: (613) 598-2514

US BORROWER     US BORROWER

SMTC MANUFACTURING

CORPORATION OF CALIFORNIA

    SMTC MANUFACTURING CORPORATION OF MASSACHUSETTS By:   /s/ Jane Todd     By:
  /s/ Jane Todd

Name:

  Jane Todd    

Name:

  Jane Todd

Title:

  Chief Financial Officer    

Title:

  Chief Financial Officer

Address:

   

Address:

2302 Trade Zone Boulevard

San Jose, California

USA 95131

 

Attention: Jane Todd

  Chief Financial Officer

 

Fax No: (408) 934-7101

   

109 Constitution Blvd.

Unit 160

Franklin, Massachusetts USA

 

Attention: Jane Todd

  Chief Financial Officer

 

Fax No: (508) 520-9351

 

- 115 -



--------------------------------------------------------------------------------

US BORROWER SMTC MEX HOLDINGS, INC. By:   /s/ Jane Todd Name:   Jane Todd Title:
  Chief Financial Officer Address:

635 Hood Road

Markham, Ontario

Canada, L3R 4N6

Attention: Jane Todd

  Chief Financial Officer

Fax No: (905) 479-5326

 

- 116 -



--------------------------------------------------------------------------------

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of the Obligations under this Agreement;

 

  (b) acknowledges and confirms that such Obligor has received a copy of the
Original US Loan Agreement, the Amended and Restated US Loan Agreement and this
Agreement and understands the terms thereof;

 

  (c) acknowledges and confirms that the representations and warranties set
forth in the Financing Agreements to which it is a party continue to be true and
correct as of the date hereof; and

 

  (d) acknowledges and confirms that it is in compliance with the covenants set
forth in the Financing Agreements to which it is a party as of the date hereof.

Dated August 7, 2008.

 

SMTC CORPORATION     SMTC HOLDINGS, LLC. By:   /s/ Jane Todd     By:   /s/ Jane
Todd Name:   Jane Todd     Name:   Jane Todd Title:   Chief Financial Officer  
  Title:   Chief Financial Officer By:   /s/ John Caldwell     By:   /s/ John
Caldwell Name:   John Caldwell     Name:   John Caldwell Title:   Chief
Executive Officer     Title:   Chief Executive Officer HTM HOLDINGS, INC.    
RADIO COMPONENTES DE MEXICO, S.A. DE C.V. By:   /s/ Jane Todd     By:   /s/ Jane
Todd Name:   Jane Todd     Name:   Jane Todd Title:   Chief Financial Officer  
  Title:   Chief Financial Officer By:   /s/ John Caldwell     By:   /s/ John
Caldwell Name:   John Caldwell     Name:   John Caldwell Title:   Chief
Executive Officer     Title:   Chief Executive Officer

 

- 117 -



--------------------------------------------------------------------------------

SMTC DE CHIHUAHUA, S.A. DE C.V. By:   /s/ Jane Todd Name:   Jane Todd Title:  
Chief Financial Officer By:   /s/ John Caldwell Name:   John Caldwell Title:  
Chief Executive Officer

 

- 118 -